Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 1, 2005

 

by and among

 

PENHALL INTERNATIONAL CORP.,

 

PENHALL COMPANY,

 

PENHALL LEASING, L.L.C.,

 

CAPITOL DRILLING SUPPLIES, INC.

 

and

 

BOB MACK CO., INC., as Borrowers

 

and

 

THE OTHER PERSONS PARTY HERETO THAT ARE

 

DESIGNATED AS CREDIT PARTIES

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Agent, L/C Issuer and a Lender

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

 

 

 

1.1.

Loans

 

 

 

 

1.2.

Interest and Applicable Margins

 

 

 

 

1.3.

Fees

 

 

 

 

1.4.

Payments

 

 

 

 

1.5.

Prepayments

 

 

 

 

1.6.

Maturity

 

 

 

 

1.7.

Eligible Accounts

 

 

 

 

1.8.A.

Eligible Short-Term Rentals

 

 

 

 

1.8.B.

Eligible Parts and Supplies

 

 

 

 

1.8.C.

Eligible Equipment

 

 

 

 

1.8.D.

Eligible Real Estate

 

 

 

 

1.9.

Loan Accounts

 

 

 

 

1.10.

Yield Protection; Illegality

 

 

 

 

1.11.

Taxes

 

 

 

 

1.12. [a05-19424_1ex10d1.htm#a1_12_Ap_124018]

Application and Allocation of Payments [a05-19424_1ex10d1.htm#a1_12_Ap_124018]

 

 

 

 

1.13 [a05-19424_1ex10d1.htm#a1_13Borrow_124020]

Borrower Representative [a05-19424_1ex10d1.htm#a1_13Borrow_124020]

 

 

 

 

SECTION 2. [a05-19424_1ex10d1.htm#Section2__124022]

AFFIRMATIVE COVENANTS [a05-19424_1ex10d1.htm#Section2__124022]

 

 

 

 

2.1. [a05-19424_1ex10d1.htm#a2_1_Compl_124023]

Compliance with Laws and Contractual Obligations
[a05-19424_1ex10d1.htm#a2_1_Compl_124023]

 

 

 

 

2.2. [a05-19424_1ex10d1.htm#a2_2_Insuranc_124027]

Insurance; Damage to or Destruction of Collateral
[a05-19424_1ex10d1.htm#a2_2_Insuranc_124027]

 

 

 

 

2.3. [a05-19424_1ex10d1.htm#a2_3_Inspection_124030]

Inspection; Lender Meeting [a05-19424_1ex10d1.htm#a2_3_Inspection_124030]

 

 

 

 

2.4. [a05-19424_1ex10d1.htm#a2_4_Organization_124031]

Organizational Existence [a05-19424_1ex10d1.htm#a2_4_Organization_124031]

 

 

 

 

2.5. [a05-19424_1ex10d1.htm#a2_5_Environme_124032]

Environmental Matters [a05-19424_1ex10d1.htm#a2_5_Environme_124032]

 

 

 

 

2.6. [a05-19424_1ex10d1.htm#a2_6_Landlords_124035]

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases [a05-19424_1ex10d1.htm#a2_6_Landlords_124035]

 

 

 

 

2.7. [a05-19424_1ex10d1.htm#a2_7_Condu_124040]

Conduct of Business [a05-19424_1ex10d1.htm#a2_7_Condu_124040]

 

 

 

 

2.8. [a05-19424_1ex10d1.htm#a2_8_FurtherAssura_124042]

Further Assurances [a05-19424_1ex10d1.htm#a2_8_FurtherAssura_124042]

 

 

 

 

2.9. [a05-19424_1ex10d1.htm#a2_9_Amendme_124045]

Amendment of Preferred Stock Terms [a05-19424_1ex10d1.htm#a2_9_Amendme_124045]

 

 

 

 

2.10. [a05-19424_1ex10d1.htm#a2_10_CashManageme_124045]

Cash Management Systems [a05-19424_1ex10d1.htm#a2_10_CashManageme_124045]

 

 

 

 

SECTION 3. [a05-19424_1ex10d1.htm#Section3__124049]

NEGATIVE COVENANTS [a05-19424_1ex10d1.htm#Section3__124049]

 

 

 

 

3.1. [a05-19424_1ex10d1.htm#a3_1_Indeb_124048]

Indebtedness [a05-19424_1ex10d1.htm#a3_1_Indeb_124048]

 

 

 

 

3.2. [a05-19424_1ex10d1.htm#a3_2_LiensAndRelatedMatters__124051]

Liens and Related Matters
[a05-19424_1ex10d1.htm#a3_2_LiensAndRelatedMatters__124051]

 

 

 

 

3.3. [a05-19424_1ex10d1.htm#a3_3_Inves_124054]

Investments [a05-19424_1ex10d1.htm#a3_3_Inves_124054]

 

 

i

--------------------------------------------------------------------------------


 

3.4. [a05-19424_1ex10d1.htm#a3_4_Contingen_124057]

Contingent Obligations [a05-19424_1ex10d1.htm#a3_4_Contingen_124057]

 

 

 

 

3.5. [a05-19424_1ex10d1.htm#a3_5_RestrictedP_124059]

Restricted Payments [a05-19424_1ex10d1.htm#a3_5_RestrictedP_124059]

 

 

 

 

3.6. [a05-19424_1ex10d1.htm#a3_6_RestrictionOnFundamentalChan_124101]

Restriction on Fundamental Changes; Permitted Acquisitions
[a05-19424_1ex10d1.htm#a3_6_RestrictionOnFundamentalChan_124101]

 

 

 

 

3.7. [a05-19424_1ex10d1.htm#a3_7_DisposalOfA_124110]

Disposal of Assets or Subsidiary Stock
[a05-19424_1ex10d1.htm#a3_7_DisposalOfA_124110]

 

 

 

 

3.8. [a05-19424_1ex10d1.htm#a3_8_TransactionsWith_124112]

Transactions with Affiliates
[a05-19424_1ex10d1.htm#a3_8_TransactionsWith_124112]

 

 

 

 

3.9. [a05-19424_1ex10d1.htm#a3_9_ConductOf_124114]

Conduct of Business [a05-19424_1ex10d1.htm#a3_9_ConductOf_124114]

 

 

 

 

3.10. [a05-19424_1ex10d1.htm#a3_10_ChangesRe_124120]

Changes Relating to Indebtedness [a05-19424_1ex10d1.htm#a3_10_ChangesRe_124120]

 

 

 

 

3.11. [a05-19424_1ex10d1.htm#a3_11_ChangeO_124121]

Change of Name or Location [a05-19424_1ex10d1.htm#a3_11_ChangeO_124121]

 

 

 

 

3.12. [a05-19424_1ex10d1.htm#a3_12_Fiscal_124123]

Fiscal Year [a05-19424_1ex10d1.htm#a3_12_Fiscal_124123]

 

 

 

 

3.13. [a05-19424_1ex10d1.htm#a3_13_PressRel_124124]

Press Release; Public Offering Materials
[a05-19424_1ex10d1.htm#a3_13_PressRel_124124]

 

 

 

 

3.14. [a05-19424_1ex10d1.htm#a3_14_Subsi_124126]

Subsidiaries [a05-19424_1ex10d1.htm#a3_14_Subsi_124126]

 

 

 

 

3.15. [a05-19424_1ex10d1.htm#a3_15_BankA_124127]

Bank Accounts [a05-19424_1ex10d1.htm#a3_15_BankA_124127]

 

 

 

 

3.16. [a05-19424_1ex10d1.htm#a3_16_Hazardo_124130]

Hazardous Materials [a05-19424_1ex10d1.htm#a3_16_Hazardo_124130]

 

 

 

 

3.17. [a05-19424_1ex10d1.htm#a3_17_Eris_124129]

ERISA [a05-19424_1ex10d1.htm#a3_17_Eris_124129]

 

 

 

 

3.18. [a05-19424_1ex10d1.htm#a3_18_Sale_124132]

Sale-Leasebacks [a05-19424_1ex10d1.htm#a3_18_Sale_124132]

 

 

 

 

3.19. [a05-19424_1ex10d1.htm#a3_19_Prepay_124132]

Prepayments of Other Indebtedness [a05-19424_1ex10d1.htm#a3_19_Prepay_124132]

 

 

 

 

3.20. [a05-19424_1ex10d1.htm#a3_20_Chan_124134]

Changes to Management Services Agreements
[a05-19424_1ex10d1.htm#a3_20_Chan_124134]

 

 

 

 

3.21. [a05-19424_1ex10d1.htm#a3_21_Chan_124135]

Changes in Depreciation Schedule [a05-19424_1ex10d1.htm#a3_21_Chan_124135]

 

 

 

 

3.22. [a05-19424_1ex10d1.htm#a3_22_Ofac_124136]

OFAC [a05-19424_1ex10d1.htm#a3_22_Ofac_124136]

 

 

 

 

SECTION 4. [a05-19424_1ex10d1.htm#Section4__124137]

FINANCIAL COVENANTS/REPORTING [a05-19424_1ex10d1.htm#Section4__124137]

 

 

 

 

4.1. [a05-19424_1ex10d1.htm#a4_1_Capit_124139]

Capital Expenditure Limits [a05-19424_1ex10d1.htm#a4_1_Capit_124139]

 

 

 

 

4.2. [a05-19424_1ex10d1.htm#a4_2_LeaseLi_124141]

Lease Limits [a05-19424_1ex10d1.htm#a4_2_LeaseLi_124141]

 

 

 

 

4.3. [a05-19424_1ex10d1.htm#a4_3_Omitted__124142]

Omitted [a05-19424_1ex10d1.htm#a4_3_Omitted__124142]

 

 

 

 

4.4. [a05-19424_1ex10d1.htm#a4_4_Omitted__124142]

Omitted [a05-19424_1ex10d1.htm#a4_4_Omitted__124142]

 

 

 

 

4.5. [a05-19424_1ex10d1.htm#a4_5_Minim_124143]

Minimum Interest Coverage Ratio [a05-19424_1ex10d1.htm#a4_5_Minim_124143]

 

 

 

 

4.6. [a05-19424_1ex10d1.htm#a4_6_MaximumLeverageRatio_Holding_124145]

Maximum Leverage Ratio
[a05-19424_1ex10d1.htm#a4_6_MaximumLeverageRatio_Holding_124145]

 

 

 

 

4.7. [a05-19424_1ex10d1.htm#a4_7_Omitted__124147]

Omitted [a05-19424_1ex10d1.htm#a4_7_Omitted__124147]

 

 

 

 

4.9. [a05-19424_1ex10d1.htm#a4_9_Financia_124148]

Financial Statements and Other Reports
[a05-19424_1ex10d1.htm#a4_9_Financia_124148]

 

 

 

 

4.10. [a05-19424_1ex10d1.htm#a4_10_Accounting_124157]

Accounting Terms; Utilization of GAAP for Purposes of Calculations under
Agreement [a05-19424_1ex10d1.htm#a4_10_Accounting_124157]

 

 

 

 

SECTION 5. [a05-19424_1ex10d1.htm#Section5__124158]

REPRESENTATIONS AND WARRANTIES [a05-19424_1ex10d1.htm#Section5__124158]

 

 

 

 

5.1. [a05-19424_1ex10d1.htm#a5_1_Disclosu_124200]

Disclosure [a05-19424_1ex10d1.htm#a5_1_Disclosu_124200]

 

 

 

 

5.2. [a05-19424_1ex10d1.htm#a5_2_NoMat_124201]

No Material Adverse Effect [a05-19424_1ex10d1.htm#a5_2_NoMat_124201]

 

 

ii

--------------------------------------------------------------------------------


 

5.3. [a05-19424_1ex10d1.htm#a5_3_NoConf_124203]

No Conflict [a05-19424_1ex10d1.htm#a5_3_NoConf_124203]

 

 

 

 

5.4. [a05-19424_1ex10d1.htm#a5_4_OrganizationPowersCapitaliza_124204]

Organization, Powers, Capitalization and Good Standing
[a05-19424_1ex10d1.htm#a5_4_OrganizationPowersCapitaliza_124204]

 

 

 

 

5.5. [a05-19424_1ex10d1.htm#a5_5_FinancialSt_124207]

Financial Statements and Projections
[a05-19424_1ex10d1.htm#a5_5_FinancialSt_124207]

 

 

 

 

5.6. [a05-19424_1ex10d1.htm#a5_6_Intelle_124208]

Intellectual Property [a05-19424_1ex10d1.htm#a5_6_Intelle_124208]

 

 

 

 

5.7. [a05-19424_1ex10d1.htm#a5_7_Investigati_124210]

Investigations, Audits, Etc. [a05-19424_1ex10d1.htm#a5_7_Investigati_124210]

 

 

 

 

5.8. [a05-19424_1ex10d1.htm#a5_8_Employe_124211]

Employee Matters [a05-19424_1ex10d1.htm#a5_8_Employe_124211]

 

 

 

 

5.9. [a05-19424_1ex10d1.htm#a5_9_Solve_124213]

Solvency [a05-19424_1ex10d1.htm#a5_9_Solve_124213]

 

 

 

 

5.10. [a05-19424_1ex10d1.htm#a5_10_Litigation_124214]

Litigation; Adverse Facts [a05-19424_1ex10d1.htm#a5_10_Litigation_124214]

 

 

 

 

5.11. [a05-19424_1ex10d1.htm#a5_11_UseOfProceedsMarginRegulati_124215]

Use of Proceeds; Margin Regulations
[a05-19424_1ex10d1.htm#a5_11_UseOfProceedsMarginRegulati_124215]

 

 

 

 

5.12. [a05-19424_1ex10d1.htm#a5_12_Ownership_124217]

Ownership of Property; Liens [a05-19424_1ex10d1.htm#a5_12_Ownership_124217]

 

 

 

 

5.13. [a05-19424_1ex10d1.htm#a5_13_EnvironmentalMatters__124219]

Environmental Matters [a05-19424_1ex10d1.htm#a5_13_EnvironmentalMatters__124219]

 

 

 

 

5.14. [a05-19424_1ex10d1.htm#a5_14_Erisa__124221]

ERISA [a05-19424_1ex10d1.htm#a5_14_Erisa__124221]

 

 

 

 

5.15. [a05-19424_1ex10d1.htm#a5_15_Brokers_124224]

Brokers [a05-19424_1ex10d1.htm#a5_15_Brokers_124224]

 

 

 

 

5.16. [a05-19424_1ex10d1.htm#a5_16_DepositAndDisbu_124225]

Deposit and Disbursement Accounts
[a05-19424_1ex10d1.htm#a5_16_DepositAndDisbu_124225]

 

 

 

 

5.17. [a05-19424_1ex10d1.htm#a5_17_Agreements_124226]

Agreements and Other Documents [a05-19424_1ex10d1.htm#a5_17_Agreements_124226]

 

 

 

 

5.18. [a05-19424_1ex10d1.htm#a5_18_Insurance_Sch_124228]

Insurance [a05-19424_1ex10d1.htm#a5_18_Insurance_Sch_124228]

 

 

 

 

5.19. [a05-19424_1ex10d1.htm#a5_19_Omitted__124229]

Omitted [a05-19424_1ex10d1.htm#a5_19_Omitted__124229]

 

 

 

 

5.20. [a05-19424_1ex10d1.htm#a5_20_Omitted__124230]

Omitted [a05-19424_1ex10d1.htm#a5_20_Omitted__124230]

 

 

 

 

5.21. [a05-19424_1ex10d1.htm#a5_21_Taxes_Al_124231]

Taxes [a05-19424_1ex10d1.htm#a5_21_Taxes_Al_124231]

 

 

 

 

5.22. [a05-19424_1ex10d1.htm#a5_22_Antiterro_124233]

Anti-Terrorism [a05-19424_1ex10d1.htm#a5_22_Antiterro_124233]

 

 

 

 

5.23. [a05-19424_1ex10d1.htm#a5_23_ClosingAvailabilityAndLever_124235]

Closing Availability and Leverage; Capital Structure
[a05-19424_1ex10d1.htm#a5_23_ClosingAvailabilityAndLever_124235]

 

 

 

 

SECTION 6. [a05-19424_1ex10d1.htm#Section6__124237]

DEFAULT, RIGHTS AND REMEDIES [a05-19424_1ex10d1.htm#Section6__124237]

 

 

 

 

6.1. [a05-19424_1ex10d1.htm#a6_1_EventO_124238]

Event of Default [a05-19424_1ex10d1.htm#a6_1_EventO_124238]

 

 

 

 

6.2. [a05-19424_1ex10d1.htm#a6_2_Susp_131534]

Suspension or Termination of Commitments
[a05-19424_1ex10d1.htm#a6_2_Susp_131534]

 

 

 

 

6.3. [a05-19424_1ex10d1.htm#a6_3_Acce_131537]

Acceleration and Other Remedies [a05-19424_1ex10d1.htm#a6_3_Acce_131537]

 

 

 

 

6.4. [a05-19424_1ex10d1.htm#a6_4_Perfor_131539]

Performance by Agent [a05-19424_1ex10d1.htm#a6_4_Perfor_131539]

 

 

 

 

6.5. [a05-19424_1ex10d1.htm#a6_5_Applic_131540]

Application of Proceeds [a05-19424_1ex10d1.htm#a6_5_Applic_131540]

 

 

 

 

SECTION 7. [a05-19424_1ex10d1.htm#Section7__131541]

CONDITIONS TO LOANS [a05-19424_1ex10d1.htm#Section7__131541]

 

 

 

 

7.1. [a05-19424_1ex10d1.htm#a7_1_Conditi_131544]

Conditions to Initial Loans [a05-19424_1ex10d1.htm#a7_1_Conditi_131544]

 

 

 

 

7.2. [a05-19424_1ex10d1.htm#a7_2_Condit_131545]

Conditions to All Loans [a05-19424_1ex10d1.htm#a7_2_Condit_131545]

 

 

 

 

SECTION 8. [a05-19424_1ex10d1.htm#Section8__131547]

ASSIGNMENT AND PARTICIPATION [a05-19424_1ex10d1.htm#Section8__131547]

 

 

 

 

8.1. [a05-19424_1ex10d1.htm#a8_1_AssignmentAndParticipations__131549]

Assignment and Participations
[a05-19424_1ex10d1.htm#a8_1_AssignmentAndParticipations__131549]

 

 

 

 

8.2. [a05-19424_1ex10d1.htm#a8_2_Agent__131553]

Agent [a05-19424_1ex10d1.htm#a8_2_Agent__131553]

 

 

iii

--------------------------------------------------------------------------------


 

8.3. [a05-19424_1ex10d1.htm#a8_3_SetOffAnd_131600]

Set Off and Sharing of Payments [a05-19424_1ex10d1.htm#a8_3_SetOffAnd_131600]

 

 

 

 

8.4. [a05-19424_1ex10d1.htm#a8_4_Disbursemen_131602]

Disbursement of Funds [a05-19424_1ex10d1.htm#a8_4_Disbursemen_131602]

 

 

 

 

8.5. [a05-19424_1ex10d1.htm#a8_5_DisbursementsOfAdvancesPayme_131604]

Disbursements of Advances; Payment
[a05-19424_1ex10d1.htm#a8_5_DisbursementsOfAdvancesPayme_131604]

 

 

 

 

SECTION 9. [a05-19424_1ex10d1.htm#Section9__131607]

MISCELLANEOUS [a05-19424_1ex10d1.htm#Section9__131607]

 

 

 

 

9.1. [a05-19424_1ex10d1.htm#a9_1_Indemnit_131611]

Indemnities [a05-19424_1ex10d1.htm#a9_1_Indemnit_131611]

 

 

 

 

9.2. [a05-19424_1ex10d1.htm#a9_2_AmendmentsAndWaivers__131612]

Amendments and Waivers [a05-19424_1ex10d1.htm#a9_2_AmendmentsAndWaivers__131612]

 

 

 

 

9.3. [a05-19424_1ex10d1.htm#a9_3_Notic_131616]

Notices [a05-19424_1ex10d1.htm#a9_3_Notic_131616]

 

 

 

 

9.4. [a05-19424_1ex10d1.htm#a9_4_FailureO_131619]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-19424_1ex10d1.htm#a9_4_FailureO_131619]

 

 

 

 

9.5. [a05-19424_1ex10d1.htm#a9_5_Marshaling_131621]

Marshaling; Payments Set Aside [a05-19424_1ex10d1.htm#a9_5_Marshaling_131621]

 

 

 

 

9.6. [a05-19424_1ex10d1.htm#a9_6_Sever_131622]

Severability [a05-19424_1ex10d1.htm#a9_6_Sever_131622]

 

 

 

 

9.7. [a05-19424_1ex10d1.htm#a9_7_LendersOb_131623]

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights
[a05-19424_1ex10d1.htm#a9_7_LendersOb_131623]

 

 

 

 

9.8. [a05-19424_1ex10d1.htm#a9_8_Headings__131624]

Headings [a05-19424_1ex10d1.htm#a9_8_Headings__131624]

 

 

 

 

9.9. [a05-19424_1ex10d1.htm#a9_9_ApplicableLaw_ThisAgreementA_131625]

Applicable Law [a05-19424_1ex10d1.htm#a9_9_ApplicableLaw_ThisAgreementA_131625]

 

 

 

 

9.10. [a05-19424_1ex10d1.htm#a9_10_Success_131627]

Successors and Assigns [a05-19424_1ex10d1.htm#a9_10_Success_131627]

 

 

 

 

9.11. [a05-19424_1ex10d1.htm#a9_11_NoFi_131630]

No Fiduciary Relationship; Limited Liability
[a05-19424_1ex10d1.htm#a9_11_NoFi_131630]

 

 

 

 

9.12. [a05-19424_1ex10d1.htm#a9_12_Construction_AgentEachLende_131629]

Construction [a05-19424_1ex10d1.htm#a9_12_Construction_AgentEachLende_131629]

 

 

 

 

9.13. [a05-19424_1ex10d1.htm#a9_13_Confidentiality_AgentAndEac_131631]

Confidentiality [a05-19424_1ex10d1.htm#a9_13_Confidentiality_AgentAndEac_131631]

 

 

 

 

9.14. [a05-19424_1ex10d1.htm#a9_14_Consen_131633]

CONSENT TO JURISDICTION [a05-19424_1ex10d1.htm#a9_14_Consen_131633]

 

 

 

 

9.15. [a05-19424_1ex10d1.htm#a9_15_Waiv_131635]

WAIVER OF JURY TRIAL [a05-19424_1ex10d1.htm#a9_15_Waiv_131635]

 

 

 

 

9.16. [a05-19424_1ex10d1.htm#a9_16_Surviva_131636]

Survival of Warranties and Certain Agreements
[a05-19424_1ex10d1.htm#a9_16_Surviva_131636]

 

 

 

 

9.17. [a05-19424_1ex10d1.htm#a9_17_Enti_131637]

Entire Agreement [a05-19424_1ex10d1.htm#a9_17_Enti_131637]

 

 

 

 

9.18. [a05-19424_1ex10d1.htm#a9_18_CounterpartsEffectiveness_T_131639]

Counterparts; Effectiveness
[a05-19424_1ex10d1.htm#a9_18_CounterpartsEffectiveness_T_131639]

 

 

 

 

9.19. [a05-19424_1ex10d1.htm#a9_19_ReplacementOfLenders__131641]

Replacement of Lenders
[a05-19424_1ex10d1.htm#a9_19_ReplacementOfLenders__131641]

 

 

 

 

9.20. [a05-19424_1ex10d1.htm#a9_20_DeliveryOfTerminationStatem_131645]

Delivery of Termination Statements and Mortgage Releases
[a05-19424_1ex10d1.htm#a9_20_DeliveryOfTerminationStatem_131645]

 

 

 

 

9.21. [a05-19424_1ex10d1.htm#a9_21_SubordinationOfIntercompany_131647]

Subordination of Intercompany Debt
[a05-19424_1ex10d1.htm#a9_21_SubordinationOfIntercompany_131647]

 

 

 

 

SECTION 10. [a05-19424_1ex10d1.htm#Section10__131648]

CROSS-GUARANTY [a05-19424_1ex10d1.htm#Section10__131648]

 

 

 

 

10.1. [a05-19424_1ex10d1.htm#a10_1_Crossgu_131651]

Cross-Guaranty [a05-19424_1ex10d1.htm#a10_1_Crossgu_131651]

 

 

 

 

10.2. [a05-19424_1ex10d1.htm#a10_2_WaiversByB_131653]

Waivers by Borrowers [a05-19424_1ex10d1.htm#a10_2_WaiversByB_131653]

 

 

 

 

10.3. [a05-19424_1ex10d1.htm#a10_3_Benefit_131655]

Benefit of Guaranty [a05-19424_1ex10d1.htm#a10_3_Benefit_131655]

 

 

 

 

10.4. [a05-19424_1ex10d1.htm#a10_4_Wai_131654]

Waiver of Subrogation, Etc. [a05-19424_1ex10d1.htm#a10_4_Wai_131654]

 

 

 

 

10.5. [a05-19424_1ex10d1.htm#a10_5_Electi_131657]

Election of Remedies [a05-19424_1ex10d1.htm#a10_5_Electi_131657]

 

 

 

 

10.6. [a05-19424_1ex10d1.htm#a10_6_Lim_131659]

Limitation [a05-19424_1ex10d1.htm#a10_6_Lim_131659]

 

 

 

 

10.7. [a05-19424_1ex10d1.htm#a10_7_ContributionWithRespectToGu_131700]

Contribution with Respect to Guaranty Obligations
[a05-19424_1ex10d1.htm#a10_7_ContributionWithRespectToGu_131700]

 

 

iv

--------------------------------------------------------------------------------


 

10.8. [a05-19424_1ex10d1.htm#a10_8_LiabilityC_131703]

Liability Cumulative [a05-19424_1ex10d1.htm#a10_8_LiabilityC_131703]

 

 

 

 

10.9. [a05-19424_1ex10d1.htm#a10_9_Intercredi_131704]

Intercreditor Agreement [a05-19424_1ex10d1.htm#a10_9_Intercredi_131704]

 

 

 

 

10.10. [a05-19424_1ex10d1.htm#a10_10_EffectivenessOfAmen_131705]

Effectiveness of Amendment and Restatement of Existing Credit Agreement
[a05-19424_1ex10d1.htm#a10_10_EffectivenessOfAmen_131705]

 

 

v

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

Annex A

-

Definitions

Annex B

-

Pro Rata Shares and Commitment Amounts

Annex C

-

Closing Checklist

Annex D

-

Pro Forma

Annex E

-

Lenders’ Bank Accounts

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)(i)

-

Revolving Note

Exhibit 1.1(a)(ii)

-

Notice of Revolving Credit Advance

Exhibit 1.1(c)

-

Swing Line Note

Exhibit 1.2(e)

-

Notice of Continuation/Conversion

Exhibit 3.1(c)

-

Intercompany Note

Exhibit 4.9(e)(i)

-

Penhall Borrowing Base Certificate

Exhibit 4.9(e)(ii)

-

Penhall Leasing Borrowing Base Certificate

Exhibit 4.9(e)(iii)

-

Bob Mack Borrowing Base Certificate

Exhibit 4.9(e)(iv)

-

Holdings Borrowing Base Certificate

Exhibit 4.9(e)(v)

-

Capitol Borrowing Base Certificate

Exhibit 4.9(l)

-

Compliance and Pricing Certificate

Exhibit 8.1

-

Assignment Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule 1.1(d)(vii)

-

Letters of Credit

Schedule 2.7

-

Corporate and Trade Names

Schedule 3.1

-

Existing Indebtedness

Schedule 3.2

-

Liens

Schedule 3.3(e)

-

Investments

Schedule 3.4

-

Contingent Obligations

Schedule 3.7

-

Permitted Dispositions

Schedule 3.8

-

Affiliate Transactions

Schedule 3.9

-

Business Description

Schedule 5.4(a)

-

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

-

Capitalization

Schedule 5.6

-

Intellectual Property

Schedule 5.7

-

Investigations and Audits

Schedule 5.8

-

Employee Matters

Schedule 5.10

-

Litigation

Schedule 5.11

-

Use of Proceeds

Schedule 5.12

-

Real Estate

Schedule 5.13

-

Environmental Matters

Schedule 5.14

-

ERISA

Schedule 5.16

-

Deposit and Disbursement Accounts

Schedule 5.17

-

Agreements and Other Documents

Schedule 5.18

-

Insurance

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 1, 2005 and
entered into by and among PENHALL INTERNATIONAL CORP., an Arizona corporation
(“Holdings”), PENHALL COMPANY, a California corporation (“Penhall”), PENHALL
LEASING, L.L.C., a California limited liability company (“Penhall Leasing”),
CAPITOL DRILLING SUPPLIES, INC., an Indiana corporation (“Capitol”) and BOB MACK
CO., INC., a California corporation  (“Bob Mack”) (Holdings, Penhall, Penhall
Leasing, Capitol and Bob Mack are sometimes referred to herein as the
“Borrowers” and individually as a “Borrower”), the other persons designated as
“Credit Parties” on the signature pages hereof, the financial institutions who
are or hereafter become parties to this Agreement as Lenders, and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity
“GE Capital”), as the initial L/C Issuer and as Agent.

 

R E C I T A L S:

 

WHEREAS,  Borrowers (other than Capitol (the “Existing Borrowers”)) are parties
to that certain Credit Agreement, dated as of May 22, 2003, as amended by
Amendment No. 1 dated as of July 2, 2003, Amendment No. 2, dated as of
October 2, 2003, Amendment No. 3, dated as of October 28, 2003, Amendment No. 4,
dated as of June 7, 2004, and Amendment No. 5, dated as of November 30, 2004,
among the Borrowers, the Lenders (as defined therein) and Agent (as amended,
modified, or supplemented to the date hereof, the “Existing Credit Agreement”);
and

 

WHEREAS, Capitol wishes to join the Credit Agreement as a Borrower effective on
the Amendment Effective Date;

 

WHEREAS, Borrowers desire that Lenders extend a revolving credit facility to
Borrowers to (i) refinance existing indebtedness of Borrowers under the Existing
Credit Agreement, (ii) redeem all of the issued and outstanding shares of Senior
Preferred Stock (as defined hereinafter), (iii) provide working capital
financing for Borrowers and (iv) provide funds for other general corporate
purposes of Borrowers; and

 

WHEREAS, in connection therewith, the parties hereto desire to amend and restate
the terms and provisions of the Existing Credit Agreement in the form hereof;
and

 

WHEREAS, Existing Borrowers desire to continue to secure and Capitol desires to
secure all of their Obligations (as hereinafter defined) under the Loan
Documents (as hereinafter defined) by granting to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon substantially all of
their existing and after-acquired personal and real property; and

 

WHEREAS, Existing Borrowers are willing to continue to pledge to Agent and
Capitol to pledge to Agent, for the benefit of Agent and Lenders, all of the
Stock of their wholly owned Subsidiaries to secure the Obligations; and

 

WHEREAS, each Credit Party has agreed to continue to secure all of the
Obligations by granting to Agent, for the benefit of Agent and Lenders, a
security interest in and lien upon all of their existing and after-acquired
personal and real property; and

 

WHEREAS, each Existing Borrower is willing to continue to guaranty and Capitol
is willing to guaranty all of the Obligations of each other Borrower in
accordance with the provisions of Section 10; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each Credit Party that is not a Borrower under this Agreement is
willing to guaranty all of the Obligations of Borrowers; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, Lenders and Agent
agree that subject to the terms and conditions hereof, the Existing Credit
Agreement be and hereby is amended and restated in its entirety as this
Agreement:

 

SECTION 1.

 

AMOUNTS AND TERMS OF LOANS

 

1.1.         Loans.  Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Borrowers and the other
Credit Parties contained herein:

 

(a)           Revolving Loans.

 

(i)            Each Revolving Lender agrees, severally and not jointly, to make
available to Borrowers from time to time until the Commitment Termination Date
its Pro Rata Share of advances (each a “Revolving Credit Advance”) requested by
Borrower Representative on behalf of the Borrowers hereunder.  The Pro Rata
Share of the Revolving Loan of any Revolving Lender (including, without
duplication, Swing Line Loans) shall not at any time exceed its separate
Revolving Loan Commitment.  Revolving Credit Advances may be repaid and
reborrowed; provided, that the amount of any Revolving Credit Advance to be made
at any time shall not exceed Borrowing Availability.  Borrowing Availability may
be further reduced by Reserves imposed by Agent in its reasonable credit
judgment.  Moreover, the sum of the Revolving Loan and Swing Line Loan
outstanding to any Borrower shall not exceed at any time that Borrower’s
separate Borrowing Base.  All Revolving Loans shall be repaid in full on the
Commitment Termination Date.  Each Borrower shall execute and deliver to each
Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender.  Each note shall be in the maximum principal amount of the
Revolving Loan Commitment of the applicable Revolving Lender, dated the
Amendment Effective Date and substantially in the form of
Exhibit 1.1(a)(i) (each as amended, modified, extended, substituted or replaced
from time to time, a “Revolving Note” and, collectively, the “Revolving
Notes”).  Other than pursuant to Section 1.1(a)(ii), if at any time the
outstanding Revolving Loans (including the Swing Line Loans) exceed the
Borrowing Base or the outstanding balance of the Revolving Loan of any Borrower
(including the Swing Line Loans advanced to that Borrower) exceeds that
Borrower’s separate Borrowing Base (any such excess Revolving Loans are herein
referred to collectively as “Overadvances”), Lenders shall not be obligated to
make Revolving Credit Advances, no additional Letters of Credit shall be issued
and, except as provided in Section 1.1(a)(ii) below, Revolving Loans must be
repaid immediately and Letters of Credit cash collateralized in an amount
sufficient to eliminate any Overadvances.  Furthermore, if, at any time, the
outstanding balance of the Revolving Loan of any Borrower (including, without
duplication, Swing Line Loans) exceeds that Borrower’s separate Borrowing Base
(including, without duplication, Swing Line Loans), the applicable Borrower
shall immediately repay its Revolving Credit Advances in the amount of such
excess (and, if necessary, shall provide cash collateral for its Letter of
Credit Obligations).  All Overadvances shall constitute Index Rate Loans and
shall bear interest at the Default Rate.  Revolving Credit Advances which are to
be made as Index Rate Loans may be requested in any amount with one (1) Business
Day’s prior written notice required for funding requests equal to or greater
than $5,000,000.  For funding requests for such Loans less than $5,000,000,
written notice must be provided by 1:00 p.m. (New York

 

2

--------------------------------------------------------------------------------


 

time) on the Business Day on which such Revolving Credit Advance is to be made. 
All requests for Revolving Credit Advances that are to be made as LIBOR Loans
require three (3) Business Days’ prior written notice. Written notices for
funding requests shall be in the form attached as Exhibit 1.1(a)(ii) (“Notice of
Revolving Credit Advance”).  Each Revolving Credit Advance to Penhall Leasing
shall be in a minimum amount of $250,000.  Each Revolving Credit Advance to
Holdings, Penhall, Capitol and Bob Mack shall be in a minimum amount of
$100,000.

 

(ii)           If Borrower Representative on behalf of Borrowers requests that
Revolving Lenders make, or permit to remain outstanding any Overadvances, Agent
may, in its sole discretion, elect to make, or permit to remain outstanding such
Overadvances; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (a) aggregate Revolving Loans (including,
without duplication, Swing Line Loans) in excess of the Maximum Amount or
(b) Overadvances in an aggregate amount in excess of $5,000,000.  If an
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding such Overadvance based upon their Pro Rata Shares of the
Revolving Loan Commitments in accordance with the terms of this Agreement.  If
an Overadvance remains outstanding for more than ninety (90) days during any one
hundred eighty (180) day period, Revolving Loans must be repaid immediately in
an amount sufficient to eliminate all of such Overadvances.  Furthermore,
holders of a majority of the Revolving Loan Commitment may prospectively revoke
Agent’s ability to make or permit Overadvances by written notice to Agent.  Any
Overadvance may be made as a Swing Line Advance.

 

(b)           Loan Balance.  Immediately prior to the Amendment Effective Date,
the outstanding principal balance of the Revolving Credit Advances under and as
defined in the Existing Credit Agreement is $6,000,000.  The Revolving Credit
Advance to be made on the Amendment Effective Date (together with the
outstanding principal amount of the “Revolving Credit Advances” under (and as
such term is defined in) the Existing Credit Agreement) shall not exceed
$17,000,000.

 

(c)           Swing Line Facility.

 

(i)            Agent shall notify the Swing Line Lender upon Agent’s receipt of
any Notice of Revolving Credit Advance.  Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances (each, a “Swing Line
Advance”) in accordance with any such notice.  The provisions of this
Section 1.1(c) shall not relieve Revolving Lenders of their obligations to make
Revolving Credit Advances under Section 1.1(a); provided that if the Swing Line
Lender makes a Swing Line Advance pursuant to any such notice, such Swing Line
Advance shall be in lieu of any Revolving Credit Advance that otherwise may be
made by Revolving Lenders pursuant to such notice.  Except as provided in
Section 1.1(a)(ii) above, no Swing Line Advance shall be made if (A) such Swing
Line Advance, when added to the other Swing Line Advances then outstanding,
shall exceed the Swing Line Commitment or (B) such Swing Line Advance shall
exceed Borrowing Availability (the lesser of (A) and (B), “Swing Line
Availability”).  Moreover, except for Overadvances, the Swing Line Loan
outstanding to any Borrower shall not exceed at any time that Borrower’s
separate Borrowing Base less the Revolving Loan outstanding to such Borrower. 
Until the Commitment Termination Date, Borrowers may from time to time borrow,
repay and reborrow under this Section 1.1(c).  Each Swing Line Advance shall be
made pursuant to a Notice of Revolving Credit Advance delivered by Borrower
Representative on behalf of the applicable Borrower to Agent in accordance with
Section 1.1(a).  Unless the Swing Line Lender has received at least one
(1) Business Day’s prior written notice from Requisite Lenders instructing it
not to make a Swing Line Advance, the Swing Line Lender shall, notwithstanding
the failure of any condition precedent set forth in Section 7.2, be entitled to
fund that Swing Line Advance, and to have each Revolving Lender make Revolving
Credit Advances in accordance with Section 1.1(c)(iii) or purchase participating
interests in accordance with

 

3

--------------------------------------------------------------------------------


 

Section 1.1(c)(iv).  Notwithstanding any other provision of this Agreement or
the other Loan Documents, the Swing Line Loan shall constitute an Index Rate
Loan.  Borrowers shall repay the aggregate outstanding principal amount of the
Swing Line Loan upon demand therefor by Agent. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.  Each Swing Line Advance shall be in a minimum
amount of $250,000.

 

(ii)           Each Borrower shall execute and deliver to the Swing Line Lender
a promissory note to evidence the Swing Line Commitment.  Each note shall be in
the principal amount of the Swing Line Commitment of the Swing Line Lender,
dated the Amendment Effective Date and substantially in the form of
Exhibit 1.1(c) (each as amended, modified, extended, substituted or replaced
from time to time, a “Swing Line Note” and, collectively the “Swing Line
Notes”).  Each Swing Line Note shall represent the obligation of each Borrower
to pay the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to such Borrower together with
interest thereon as prescribed in Section 1.2.

 

(iii)          The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion (but no less frequently than weekly), may on behalf
of any Borrower (and each Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf) request each Revolving Lender (including the
Swing Line Lender) to make a Revolving Credit Advance to each Borrower (which
shall be an Index Rate Loan) in an amount equal to that Revolving Lender’s Pro
Rata Share of the principal amount of the applicable Borrower’s Swing Line Loan
(the “Refunded Swing Line Loan”) outstanding on the date such notice is given. 
Unless any of the events described in Sections 6.1(f) and 6.1(g) has occurred
(in which event the procedures of Section 1.1(c)(iv) shall apply) and regardless
of whether the conditions precedent set forth in this Agreement to the making of
a Revolving Credit Advance are then satisfied, each Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a Revolving Credit Advance on
behalf of the Swing Line Lender, prior to 3:00 p.m. (New York time), in
immediately available funds on the Business Day next succeeding the date that
notice is given.  The proceeds of those Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan of the applicable Borrower.

 

(iv)          If, prior to refunding a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 1.1(c)(iii), one of the events described in Sections
6.1(f) or 6.1(g) has occurred, then, subject to the provisions of
Section 1.1(c)(v) below, each Revolving Lender shall, on the date such Revolving
Credit Advance was to have been made for the benefit of the applicable Borrower,
purchase from the Swing Line Lender an undivided participation interest in the
Swing Line Loan to such Borrower in an amount equal to its Pro Rata Share
(determined with respect to Revolving Loans) of such Swing Line Loan.  Upon
request, each Revolving Lender shall promptly transfer to the Swing Line Lender,
in immediately available funds, the amount of its participation interest.

 

(v)           Each Revolving Lender’s obligation to make Revolving Credit
Advances in accordance with Section 1.1(c)(iii) and to purchase participation
interests in accordance with Section 1.1(c)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender may have against the Swing Line Lender, any Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any inability of any Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Swing Line Lender shall be entitled to recover, on demand, from
each Revolving Lender the amounts required pursuant to Sections 1.1.(c)(iii) or
1.1(c)(iv), as the case may be.  If any Revolving Lender does not make available
such amounts to Agent or the Swing Line Lender, as applicable, the Swing Line
Lender shall be

 

4

--------------------------------------------------------------------------------


 

entitled to recover, on demand, such amount on demand from such Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
(2) Business Days and at the Index Rate thereafter.

 

(vi)          Immediately prior to the Amendment Effective Date, the outstanding
principal balance of the Swing Line Advances under and as defined in the
Existing Credit Agreement is $0.

 

(d)           Letters of Credit.  The Revolving Loan Commitment may, in addition
to advances under the Revolving Loan, be utilized, upon the request of Borrower
Representative on behalf of the applicable Borrower, for the issuance of Letters
of Credit.  Immediately upon the issuance by an L/C Issuer of a Letter of
Credit, and without further action on the part of Agent or any of the Lenders,
each Revolving Lender shall be deemed to have purchased from such L/C Issuer a
participation in such Letter of Credit (or in its obligation under a risk
participation agreement with respect thereto) equal to such Revolving Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit.

 

(i)            Maximum Amount.  The aggregate amount of Letter of Credit
Obligations with respect to all Letters of Credit outstanding at any time shall
not exceed $35,000,000 (“L/C Sublimit”).

 

(ii)           Reimbursement.  Borrowers shall be irrevocably and
unconditionally obligated forthwith without presentment, demand, protest or
other formalities of any kind (including for purposes of Section 10), to
reimburse any L/C Issuer on demand in immediately available funds for any
amounts paid by such L/C Issuer with respect to a Letter of Credit, including
all reimbursement payments, Fees, Charges, costs and expenses paid by such L/C
Issuer.  Borrowers hereby authorize and direct Agent, at Agent’s option, to
debit Borrowers’ account (by increasing the outstanding principal balance of the
Revolving Credit Advances) in the amount of any payment made by an L/C Issuer
with respect to any Letter of Credit.  All amounts paid by an L/C Issuer with
respect to any Letter of Credit that are not immediately repaid by Borrowers
with the proceeds of a Revolving Credit Advance or otherwise shall bear interest
at the interest rate applicable to Revolving Loans which are Index Rate Loans
plus, at the election of Agent or Requisite Lenders, an additional two percent
(2.00%) per annum.  Each Revolving Lender agrees to fund its Pro Rata Share of
any Revolving Loan made pursuant to this Section 1.1(d)(ii).  In the event Agent
elects not to debit Borrowers’ account and Borrowers fail to reimburse the L/C
Issuer in full on the date of any payment in respect of a Letter of Credit,
Agent shall promptly notify each Revolving Lender of the amount of such
unreimbursed payment and the accrued interest thereon and each Revolving Lender,
on the next Business Day prior to 3:00 p.m. (New York time), shall deliver to
Agent an amount equal to its Pro Rata Share thereof in same day funds.  Each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the L/C
Issuer upon demand by the L/C Issuer such Revolving Lender’s Pro Rata Share of
each payment made by the L/C Issuer in respect of a Letter of Credit and not
immediately reimbursed by Borrowers or satisfied through a debit of Borrowers’
account.  Each Revolving Lender acknowledges and agrees that its obligations
pursuant to this subsection in respect of Letters of Credit are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including setoff, counterclaim, the occurrence and continuance of a Default or
an Event of Default or any failure by Borrowers to satisfy any of the conditions
set forth in Section 7.2.  If any Revolving Lender fails to make available to
the L/C Issuer the amount of such Revolving Lender’s Pro Rata Share of any
payments made by the L/C Issuer in respect of a Letter of Credit as provided in
this Section 1.1(d)(ii), the L/C Issuer shall be entitled to recover such amount
on demand from such Revolving Lender together with interest at the Index Rate.

 

5

--------------------------------------------------------------------------------


 

(iii)          Request for Letters of Credit.  Borrower Representative shall
give Agent at least three (3) Business Days’ prior written notice specifying the
date a Letter of Credit is requested to be issued, the amount and the name and
address of the beneficiary, a description of the transactions proposed to be
supported thereby and the name of the Borrower for whose account such Letter of
Credit is to be issued.  If Agent informs Borrower Representative that the L/C
Issuer cannot issue the requested Letter of Credit directly, such Borrower
Representative may request that L/C Issuer arrange for the issuance of the
requested Letter of Credit under a risk participation agreement with another
financial institution reasonably acceptable to Agent, L/C Issuer and Borrower
Representative.  The issuance of any Letter of Credit under this Agreement shall
be subject to the conditions that the Letter of Credit (i) supports a
transaction entered into in the ordinary course of business of Borrowers and
(ii) is in a form, is for an amount and contains such terms and conditions as
are reasonably satisfactory to the L/C Issuer and, in the case of standby
letters of credit, Agent.  The initial notice requesting the issuance of a
Letter of Credit shall be accompanied by the form of the Letter of Credit and
the Master Standby Agreement or Master Documentary Agreement, as applicable, and
an application for a letter of credit, if any, then required by the L/C Issuer
completed in a manner satisfactory to such L/C Issuer.  If any provision of any
application or reimbursement agreement is inconsistent with the terms of this
Agreement, then the provisions of this Agreement, to the extent of such
inconsistency, shall control.

 

(iv)          Expiration Dates of Letters of Credit.  The expiration date of
each Letter of Credit shall be on a date which is not later than the earlier of
(a) one year from its date of issuance or (b) the thirtieth (30th) day prior to
the date set forth in clause (a) of the definition of the term Commitment
Termination Date. Notwithstanding the foregoing, a Letter of Credit may provide
for automatic extensions of its expiration date for one (1) or more successive
one (1) year periods provided that the L/C Issuer has the right to terminate
such Letter of Credit on each such annual expiration date and no renewal term
may extend the term of the Letter of Credit to a date that is later than the
thirtieth (30th) day prior to the date set forth in clause (a) of the definition
of the term Commitment Termination Date.  The L/C Issuer may elect not to renew
any such Letter of Credit and, upon direction by Agent or Requisite Lenders,
shall not renew any such Letter of Credit at any time during the continuance of
an Event of Default, provided that, in the case of a direction by Agent or
Requisite Lenders, the L/C Issuer receives such directions prior to the date
notice of non-renewal is required to be given by the L/C Issuer and the L/C
Issuer has had a reasonable period of time to act on such notice.

 

(v)           Obligations Absolute.  The obligation of Borrowers to reimburse
the L/C Issuer, Agent and Lenders for payments made in respect of Letters of
Credit issued by the L/C Issuer shall be unconditional and irrevocable and shall
be paid under all circumstances strictly in accordance with the terms of this
Agreement, including the following circumstances: (a) any lack of validity or
enforceability of any Letter of Credit; (b) any amendment or waiver of or any
consent or departure from all or any of the provisions of any Letter of Credit
or any Loan Document; (c) the existence of any claim, set-off, defense or other
right which Borrowers, any of their Subsidiaries or Affiliates or any other
Person may at any time have against any beneficiary of any Letter of Credit,
Agent, any L/C Issuer, any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreements or transactions; (d) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(e) payment under any Letter of Credit against presentation of a draft or other
document that does not substantially comply with the terms of such Letter of
Credit; or (f) any other act or omission to act or delay of any kind of any L/C
Issuer, Agent, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 1.1(d)(v),
constitute a legal or equitable discharge of Borrowers’ obligations hereunder.

 

(vi)          Obligations of L/C Issuers.  Each L/C Issuer (other than GE
Capital) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Agent with written

 

6

--------------------------------------------------------------------------------


 

notice specifying the amount and intended issuance date of such Letter of Credit
and Agent has returned a written acknowledgment of such notice to L/C Issuer. 
Each L/C Issuer (other than GE Capital) further agrees to provide to Agent: 
(a) a copy of each Letter of Credit issued by such L/C Issuer promptly after its
issuance; (b) a weekly report summarizing available amounts under Letters of
Credit issued by such L/C Issuer, the dates and amounts of any draws under such
Letters of Credit, the effective date of any increase or decrease in the face
amount of any Letters of Credit during such week and the amount of any
unreimbursed draws under such Letters of Credit; and (c) such additional
information reasonably requested by Agent from time to time with respect to the
Letters of Credit issued by such L/C Issuer.  Without limiting the generality of
the foregoing, it is expressly understood and agreed by Borrowers that the
absolute and unconditional obligation of Borrowers to Agent and Lenders
hereunder to reimburse payments made under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of the L/C Issuer. 
However, the foregoing shall not be construed to excuse an L/C Issuer from
liability to Borrowers to the extent of any direct damages (as opposed to
consequential damages, with Borrowers hereby waiving all claims for any
consequential damages to the extent permitted by applicable law) suffered by
Borrowers that are not subject to indemnification under the Master Standby
Agreement or the Master Documentary Agreement.

 

(vii)         Outstanding Letters of Credit.  Immediately prior to the Amendment
Effective Date, the Letters of Credit listed on Schedule 1.1(d)(vii) hereto
issued under the Existing Credit Agreement are and shall remain outstanding
under this Agreement.

 

(e)           Funding Authorization.  The proceeds of all Loans made pursuant to
this Agreement subsequent to the Amendment Effective Date are to be funded by
Agent by wire transfer to the account designated by Borrower Representative
below (the “Disbursement Account”):

 

Bank:

Wells Fargo

ABA No.:

121000248

Bank Address:

2030 Main Street Suite 900, Irvine, CA 92614

Account No.:

4945086494

Reference:

Penhall International - Concentration Account

 

Borrower Representative shall provide Agent with written notice of any change in
the foregoing instructions at least three (3) Business Days before the desired
effective date of such change.

 

1.2.         Interest and Applicable Margins.

 

(a)           Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders, in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates: 
(i) with respect to the Revolving Credit Advances which are designated as Index
Rate Loans (and for all other Obligations not otherwise set forth below), the
Index Rate plus the Applicable Revolver Index Margin per annum or, with respect
to Revolving Credit Advances which are designated as LIBOR Loans, at the
election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable Revolver LIBOR Margin per annum; and (ii) with respect to the Swing
Line Loan, the Index Rate plus the Applicable Revolver Index Margin per annum.

 

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

1.50

%

Applicable Revolver LIBOR Margin

 

2.50

%

Applicable L/C Margin

 

2.50

%

 

7

--------------------------------------------------------------------------------


 

Interest accrued and unpaid under the Existing Credit Agreement up to and
including the Business Day immediately preceding the Amendment Effective Date
shall accrue at the “Applicable Margins” (under and as such term is defined in
the Existing Credit Agreement) in effect immediately prior to the Amendment
Effective Date and shall be paid on the respective Interest Payment Dates that
such interest would have been payable in the absence of this amendment and
restatement.

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ consolidated financial performance,
commencing with the first day of the first calendar month that occurs more than
one Business Day after Agent shall have received the Financial Statements of
Holdings and its Subsidiaries for the period ending December 31, 2005 (the
“Initial Adjustment Date”).  Adjustments in Applicable Margins will be
determined by reference to the following grids:

 

If Monthly Average Borrowing Availability is:

 

Level of Applicable Margins:

 

 

 

 

 

<$10,000,000

 

Level I

 

 

 

 

 

>$10,000,000 and <$30,000,000

 

Level II

 

 

 

 

 

>$30,000,000

 

Level III

 

 

 

 

Applicable Margins

 

 

 

 

 

Applicable
Revolver Index
Margin

 

Applicable Revolver
LIBOR Margin

 

Applicable L/C Margin

 

 

 

 

 

 

 

 

 

Level I

 

1.75

%

2.75

%

2.75

%

 

 

 

 

 

 

 

 

Level II

 

1.50

%

2.50

%

2.50

%

 

 

 

 

 

 

 

 

Level III

 

1.25

%

2.25

%

2.25

%

 

All adjustments in the Applicable Margins after the Initial Adjustment Date
shall be implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Lenders of the
quarterly Compliance and Pricing Certificate evidencing the need for an
adjustment.  Concurrently with the delivery of such Compliance and Pricing
Certificate, Borrower Representative shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins.  Failure to timely deliver such Compliance and Pricing Certificate
shall, in addition to any other remedy provided for in this Agreement, result in
an increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day following the delivery of such Compliance
and Pricing Certificate demonstrating that such an increase is not required.  If
any Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred until the first day of the first calendar month following the date
on which all Defaults or Events of Default are waived or cured.

 

8

--------------------------------------------------------------------------------


 

(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

 

(c)           All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such Fees and
interest are payable.  The Index Rate is a floating rate determined for each
day.  Each determination by Agent of an interest rate and Fees hereunder shall
be final, binding and conclusive on Borrowers, absent manifest error.

 

(d)           So long as an Event of Default has occurred and is continuing
under Section 6.1(a), (b), (f) or (g) and without notice of any kind, or so long
as any other Event of Default has occurred and is continuing and at the election
of Agent (or upon the written request of Requisite Lenders) confirmed by written
notice from Agent to Borrower Representative, the interest rates applicable to
the Loans and the Letter of Credit Fee shall be increased by up to two
percentage points (2%) per annum above the rates of interest or the rate of such
Fee otherwise applicable hereunder (“Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations.  Interest and Letter of Credit Fees at the Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand, but in any event,
shall be payable on the next regularly scheduled payment date set forth herein
for such Obligation.

 

(e)           Borrower Representative shall have the option to (i) request that
any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time
all or any part of outstanding Loans (other than the Swing Line Loan) from Index
Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan,
subject to payment of the LIBOR Breakage Fee in accordance with
Section 1.3(e) if such conversion is made prior to the expiration of the LIBOR
Period applicable thereto, or (iv) continue all or any portion of any Loan
(other than the Swing Line Loan) as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued.  Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
such amount.  Any such election must be made by 1:00 p.m. (New York time) on the
third Business Day prior to (1) the date of any proposed Revolving Credit
Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrower Representative wishes to convert any Index Rate Loan (other
than the Swing Line Loan) to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election.  If no election is received with
respect to an existing LIBOR Loan by 1:00 p.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto, that
LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower Representative must make such election by notice to Agent in
writing, by fax or overnight courier.  In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.2(e).  Notwithstanding
anything to the contrary contained herein, Borrower Representative shall not
make any request under clause (i) or clause (ii) of this paragraph (e) until the
earlier of (A) five (5) days after the Amendment Effective Date and (B) the date
that Agent shall have notified Borrower Representative in writing that GE
Capital has completed the Primary Syndication (as defined in the GE Capital Fee
Letter), except such LIBOR Loan based on a one week LIBOR Rate.  No Loan shall
be made, converted into or continued as a LIBOR Loan if an Event of Default has
occurred and is continuing and Agent or Requisite Lenders have determined not to
make or continue any Loan as a LIBOR Loan as a result thereof.

 

9

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything to the contrary set forth in this
Section 1.2, if a court of competent jurisdiction determines in a final order
that any rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, such rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter such rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had
such interest rate payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Amendment Effective Date as
otherwise provided in this Agreement.  Thereafter, such interest hereunder shall
be paid at the rate(s) of interest and in the manner provided in Sections
1.2(a) through (e), unless and until such rate of interest again exceeds the
Maximum Lawful Rate, and at that time this paragraph shall again apply.  In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.  If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.  If, notwithstanding the provisions of this Section 1.2(f),
a court of competent jurisdiction shall determine by a final, non-appealable
order that a Lender has received interest hereunder in excess of the Maximum
Lawful Rate, Agent shall, to the extent permitted by applicable law, promptly
apply such excess as specified in Section 1.5(e) and thereafter shall refund any
excess to Borrowers or as such court of competent jurisdiction may otherwise
order.

 

1.2.A.     Swap Related Reimbursement Obligations.

 

(a)           Borrowers agree to reimburse GE Capital in immediately available
funds in the amount of any payment made by GE Capital under a Swap Related L/C
(such reimbursement obligation, whether contingent upon payment by GE Capital
under the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”).  No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrowers under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.

 

(b)           A Swap Related Reimbursement Obligation shall be due and payable
by Borrowers within one (1) Business Day after the date on which the related
payment is made by GE Capital under the Swap Related L/C.

 

(c)           Any Swap Related Reimbursement Obligation shall, during the period
in which it is unpaid, bear interest at the rate per annum equal to the LIBOR
Rate plus one percent (1%), as if the unpaid amount of the Swap Related
Reimbursement Obligation were a LIBOR Loan, and not at any otherwise applicable
Default Rate.  Such interest shall be payable upon demand.  The following
additional provisions apply to the calculation and charging of interest by
reference to the LIBOR Rate:

 

(i)            The LIBOR Rate shall be determined for each successive one-month
LIBOR Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

 

10

--------------------------------------------------------------------------------


 

(ii)           If a Swap Related Reimbursement Obligation is paid during a
monthly period for which the LIBOR Rate is determined, interest shall be
pro-rated and charged for the portion of the monthly period during which the
Swap Related Reimbursement Obligation was unpaid.  Section 1.3(e) shall not
apply to any payment of a Swap Related Reimbursement Obligation during the
monthly period.

 

(iii)          Notwithstanding the last paragraph of the definition of “LIBOR
Rate”, if the LIBOR Rate is no longer available from Telerate News Service, the
LIBOR Rate shall be determined by GE Capital from such financial reporting
service or other information available to GE Capital as in GE Capital’s
reasonable discretion indicates GE Capital’s cost of funds.

 

(d)           Except as provided in the foregoing provisions of this
Section 1.2A and in Section 9.1, Borrower shall not be obligated to pay to GE
Capital or any of its Affiliates any Letter of Credit Fee, or any other fees,
charges or expenses, in respect of a Swap Related L/C or arranging for any
interest rate protection or hedging agreement or transaction supported by the
Swap Related L/C.  GE Capital and its Affiliates shall look to the beneficiary
of a Swap Related L/C for payment of any such letter of credit fees or other
fees, charges or expenses and such beneficiary may factor such fees, charges, or
expenses into the pricing of any interest rate protection or hedging arrangement
or transaction supported by the Swap Related L/C.

 

(e)           If any Swap Related L/C is revocable prior to its scheduled expiry
date, GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred and is continuing.

 

(f)            GE Capital or any of its Affiliates shall be permitted to
(i) provide confidential or other information furnished to it by any of the
Credit Parties (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary or potential beneficiary of a Swap
Related L/C and (ii) receive confidential or other information from the
beneficiary or potential beneficiary relating to any agreement or transaction
supported or to be supported by the Swap Related L/C.  However, no confidential
information shall be provided to any Person under this paragraph unless the
Person has agreed to comply with the covenant substantially as contained in
Section 9.13 of this Agreement.

 

1.3.         Fees.

 

(a)           Fee Letter.  Borrowers shall pay to GE Capital, individually, the
Fees specified in that certain fee letter dated as of November 1, 2005 among
Penhall and GE Capital (the “GE Capital Fee Letter”), at the times specified for
payment therein.

 

(b)           Unused Line Fee.  As additional compensation for the Revolving
Lenders, Borrowers shall pay to Agent, jointly and severally, for the ratable
benefit of such Lenders, in arrears, on the first Business Day of each month
prior to the Commitment Termination Date and on the Commitment Termination Date,
a fee for Borrowers’ non-use of available funds in an amount equal to one half
of one percent (.50%) per annum multiplied by the difference between (x) the
Maximum Amount (as it may be reduced from time to time) and (y) the average for
the period of the daily closing balances of the Revolving Loan (including,
without duplication, Swing Line Loans and Letter of Credit Obligations)
outstanding during the period for which such Fee is due.

 

(c)           Omitted.

 

11

--------------------------------------------------------------------------------


 

(d)           Letter of Credit Fee.  Borrowers agree, jointly and severally, to
pay to Agent for the benefit of Revolving Lenders, as compensation to such
Revolving Lenders for Letter of Credit Obligations incurred hereunder, (i) all
costs and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount per annum equal to the Applicable L/C Margin multiplied by the average
daily undrawn face amount of all Letters of Credit issued by such L/C Issuer,
which shall be paid to such L/C Issuer in arrears, on the first Business Day of
each month and on the Commitment Termination Date, and (y) on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(e)           LIBOR Breakage Fee.  Upon (i) any default by any Borrower in
making any borrowing of, conversion into or continuation of any LIBOR Loan
following Borrower Representative’s delivery to Agent of any LIBOR Loan request
in respect thereof or (ii) any payment of a LIBOR Loan on any day that is not
the last day of the LIBOR Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise), Borrowers
shall pay Agent, for the benefit of all Lenders that funded or were prepared to
fund any such LIBOR Loan, the LIBOR Breakage Fee.

 

(f)            Omitted.

 

(g)           Expenses and Attorneys’ Fees.  Borrowers agree to promptly pay all
fees, charges, costs and expenses (including reasonable attorneys’ fees and
expenses and the allocated cost of internal legal staff) incurred by Agent in
connection with any matters contemplated by or arising out of the Loan
Documents, in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated herein and in connection with the continued
administration of the Loan Documents including any amendments, modifications,
consents and waivers.  Borrowers agree to reimburse Agent for all due and
payable out of pocket costs (including reasonable fees and expenses) as incurred
by Agent to (i) third party auditors, and a fee of $800 per audit day per
in-house auditor, plus reasonable out of pocket expenses incurred by any such
auditors in each case for up to three audits per Fiscal Year (unless an Event of
Default shall have occurred and be continuing in which case such audits will be
conducted as frequently as requested by Agent at the expense of Borrowers),
(ii) third party parts and supplies and equipment/inventory appraisers, plus out
of pocket expenses incurred by such appraisers, in each case for up to three
parts and supplies and equipment/inventory appraisals per Fiscal Year (unless an
Event of Default have occurred and be continuing in which case such appraisals
will be conducted as frequently as requested by Agent at the expense of
Borrowers), and (iii) third party real estate appraisers, plus out of pocket
expenses incurred by such appraisers.

 

1.4.         Payments.  All payments by Borrowers of the Obligations shall be
without deduction, defense, setoff or counterclaim and shall be made in same day
funds and delivered to Agent, for the benefit of Agent and Lenders, as
applicable, by wire transfer to the following account or such other place as
Agent may from time to time designate in writing.

 

ABA No. 021-001-033

Account Number 502-328-54

Deutsche Bank Trust Company Americas

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference:  GE Capital re Penhall – CFN 5134

 

12

--------------------------------------------------------------------------------


 

Borrowers shall receive credit on the day of receipt for funds received by Agent
by 2:00 p.m. (New York time).  In the absence of timely receipt, such funds
shall be deemed to have been paid on the next Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the amount of
interest and Fees due hereunder.

 

Borrowers hereby authorize Lenders to make Revolving Credit Advances or Swing
Line Advances, on the basis of their Pro Rata Shares, for the payment of
interest, Fees and expenses, Letter of Credit reimbursement obligations and any
amounts required to be deposited with respect to outstanding Letter of Credit
Obligations pursuant to Sections 1.5(g) or 6.3.

 

1.5.         Prepayments.

 

(a)           Voluntary Prepayments of Loans.  At any time, Borrowers may prepay
the Loans, in whole or in part, without premium or penalty subject to the
payment of LIBOR Breakage Fees, if applicable.

 

(b)           Omitted.

 

(c)           Prepayments from Asset Dispositions.  Except as otherwise provided
in Section 1.5(f) hereof, immediately upon receipt of any Net Proceeds in excess
of $250,000 for any single transaction or series of related transactions during
any Fiscal Year, Borrowers shall repay the Revolving Credit Advances (without
reduction of the Revolving Loan Commitment) by an amount equal to the amount of
such excess Net Proceeds.  Borrowers or their Subsidiaries may reinvest all
remaining Net Proceeds of such Asset Disposition (other than from a Permitted
Sale-Leaseback), within one hundred and eighty (180) days, in productive
replacement assets of a kind then used or usable in the business of Borrowers. 
If Borrowers do not intend to so reinvest such Net Proceeds or if the period set
forth in the immediately preceding sentence expires without Borrowers having
reinvested such Net Proceeds, Borrowers shall prepay the Revolving Credit
Advances (without reduction of the Revolving Loan Commitment) in an amount equal
to such remaining Net Proceeds of such Asset Disposition, provided that if such
Net Proceeds relate to assets not included in the determination of Borrowing
Base no such prepayment in respect of the Revolving Credit Advances shall be
required.  The payments on the Revolving Credit Advances shall be applied in
accordance with Section 1.5(e).

 

(d)           Prepayments from Issuance of Stock.  Immediately upon the receipt
by Holdings, any Borrower or any of their Subsidiaries of the proceeds of the
issuance of Stock (other than Stock issued to Holdings, Borrowers, any
Subsidiary of Borrower or members of Holdings management)], Holdings shall
prepay the Loans in an amount equal to such Net Proceeds.  The payments shall be
applied in accordance with Section 1.5(e).

 

(e)           Application of Proceeds.  With respect to any prepayments made by
any Borrower pursuant to Section 1.5(a), Section 1.5(c) and Section 1.5(d), such
prepayments shall be applied as follows: first, to reduce the outstanding
principal balance of the Swing Line Loan outstanding to that Borrower until the
same has been repaid in full; second, to the Revolving Credit Advances
outstanding to that Borrower until the same has been repaid in full and, except
in the case of prepayments made pursuant to Section 1.5(a), as a permanent
reduction of the Revolving Loan Commitment; third, to the principal balances of
the Swing Line Loan outstanding to each other Borrower, pro rata, until the same
have been repaid in full; and fourth, to the principal balance of the Revolving
Credit Advances made to each other Borrower, pro rata, until the same has been
repaid in full and, except in the case of prepayments made pursuant to
Section 1.5(a) and 1.5(c),  as a permanent reduction of the Revolving Loan
Commitment.  Considering each type of Loan being prepaid separately, any such
prepayment shall be applied first to

 

13

--------------------------------------------------------------------------------


 

Index Rate Loans of the type required to be prepaid before application to LIBOR
Loans of the type required to be prepaid, in each case in a manner which
minimizes any resulting LIBOR Breakage Fee.

 

(f)            Application of Prepayments from Insurance Proceeds.  Prepayments
from insurance in accordance with Section 2.2 or condemnation proceeds shall be
applied as follows: insurance proceeds from casualties or losses to cash, Parts
and Supplies, Equipment, Fixtures and Real Estate shall be applied first, to the
Swing Line Loans and second to the Revolving Credit Advances of the Borrower
that incurred such casualties with losses and then to the Swing Line Loans and
last to the Revolving Credit Advances of the other Borrowers (pro rata in each
case).  The Revolving Loan Commitment and the Swing Line Loan Commitment shall
be permanently reduced by the amount of any such prepayments.

 

(g)           Letter of Credit Obligations.  In the event any Letters of Credit
are outstanding at the time that the Revolving Loan Commitment is terminated,
Borrowers shall (1) deposit with Agent for the benefit of all Revolving Lenders
cash in an amount equal to 105% of the aggregate outstanding Letter of Credit
Obligations to be available to Agent to reimburse payments of drafts drawn under
such Letters of Credit and pay any Fees and expenses related thereto and
(2) prepay the fee payable under Section 1.3(d) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit.  Upon termination
of any such Letter of Credit, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers.

 

(h)           Prepayments under Sections 1.5(c), 1.5(d) and 1.5(f) shall be
accompanied by accrued and unpaid interest on the amount prepaid.

 

1.6.         Maturity.  All of the Obligations shall become due and payable as
otherwise set forth herein, but in any event all of the remaining Obligations
shall become due and payable upon termination of this Agreement.  Until all
Obligations have been fully paid and satisfied (other than contingent
indemnification obligations to the extent no unsatisfied claim has been
asserted), the Revolving Loan Commitment has been terminated and all Letters of
Credit have been terminated or otherwise secured to the satisfaction of Agent,
Agent shall be entitled to retain the security interests in the Collateral
granted under the Collateral Documents and the ability to exercise all rights
and remedies available to them under the Loan Documents and applicable laws. 
Notwithstanding anything contained in this Agreement to the contrary, upon any
termination of the Revolving Loan Commitment, all of the Obligations shall be
due and payable.

 

1.7.         Eligible Accounts.  All of the Accounts owned by any Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth below
applies.  Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Accounts from time to time in its reasonable credit judgment. 
In addition, Agent reserves the right, at any time and from time to time after
the Closing Date upon five (5) days’ prior written notice, to adjust any of the
criteria set forth below, to establish new criteria and to adjust advance rates
with respect to Eligible Accounts, in its reasonable credit judgment, subject to
the approval of Supermajority Revolving Lenders in the case of adjustments, new
criteria or changes in advance rates which have the effect of making more credit
available.  Eligible Accounts shall not include any Account of any Borrower:

 

(a)           that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;

 

(b)           (i) upon which such Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or

 

14

--------------------------------------------------------------------------------


 

(iii) if the Account represents progress billing in excess of cost or percentage
of completion of the applicable contract or is subject to the equitable lien of
a surety bond issuer;

 

(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

(e)           with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor
(including, without limitation, accrued but unbilled Accounts of “Division 40”);

 

(f)            that (i) is not owned by such Borrower or (ii) is subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party;

 

(h)           that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

(i)            that is the obligation of an Account Debtor located in a foreign
country, other than Canada, unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;

 

(j)            to the extent such Borrower or any Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to such
Borrower or any Subsidiary thereof but only to the extent of the potential
offset;

 

(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

 

(l)            that is in default; provided, that without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

(i)            the Account is not paid within the earlier of: 60 days following
its due date or 90 days following its original invoice date;

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

15

--------------------------------------------------------------------------------


 

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(m)          that is the obligation of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
clause (i) of paragraph (l) of this Section 1.7;

 

(n)           as to which Agent’s Lien thereon, on behalf of itself and Lenders,
is not a first priority perfected Lien;

 

(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;

 

(p)           to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

 

(q)           to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following five (5) days’ prior written
notice of such limit by Agent to Borrower Representative;

 

(r)            to the extent that such Account, together with all other Accounts
owing to such Account Debtor and its Affiliates as of any date of determination
exceed 15% of all Eligible Accounts of all Borrowers;

 

(s)            that is payable in any currency other than Dollars or Canadian
Dollars;

 

(t)            that constitutes a “retention” Account; or

 

(u)           that is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

1.8.A.     Eligible Short-Term Rentals.  All of the Short-Term Rentals owned by
any Borrower and reflected in the most recent Borrowing Base Certificate
delivered by such Borrower to Agent shall be “Eligible Short-Term Rentals” for
purposes of this Agreement, except any Short-Term Rentals to which any of the
exclusionary criteria set forth below applies.  Agent shall have the right,
following five (5) days’ prior written notice by Agent to Borrower
Representative, to establish, modify, or eliminate Reserves against Eligible
Short-Term Rentals from time to time in its reasonable credit judgment.  In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Short-Term Rentals
in its reasonable credit judgment, subject to the approval of Supermajority
Revolving Lenders in the case of adjustments, new criteria or changes in advance
rates which have the effect of making more credit available.  Eligible
Short-Term Rentals shall not include any Short-Term Rentals of any Borrower:

 

(a)           not subject to a written lease agreement;

 

(b)           not subject to a first priority perfected security interest of
Agent on behalf of Lenders;

 

(c)           any portion of such Short-Term Rental that has not been billed or
is not due within thirty (30) days of the applicable date of determination;

 

16

--------------------------------------------------------------------------------


 

(d)           upon which such Borrower is not able to bring suit or otherwise
enforce its remedies against the relevant lessee through judicial process;

 

(e)           that (i) are not owned by such Borrower or (ii) are subject to any
right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

(f)            that are the obligation of a lessee that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

(g)           that are the obligation of a lessee located in a foreign country,
other than Canada;

 

(h)           to the extent that such Short-Term Rental, together with other
Short-Term Rentals at such time, exceeds $500,000 in the aggregate;

 

(i)            that are in default or due under a lease in default; provided,
that without limiting the generality of the foregoing, a Short-Term Rental shall
be deemed in default upon the occurrence of any of the following:

 

(i)            the Short-Term Rental is not paid within the earlier of: 60 days
following its due date or 90 days following its original invoice date;

 

(ii)           the lessee obligated upon such Short-Term Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

(iii)          a petition is filed by or against any lessee obligated upon such
Short-Term Rental under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(j)            that are the obligation of a lessee if fifty percent (50%) or
more of the Dollar amount of all Short-Term Rental owing by that lessee are
ineligible under clause (i) of paragraph (i) of this Section 1.8(A);

 

(k)           as to which any of the representations or warranties in the Loan
Documents are untrue;

 

(l)            to the extent such Short-Term Rental exceeds any credit limit
established by Agent, in its reasonable credit judgment, following five
(5) days’ prior written notice of such limit by Agent to Borrower
Representative;

 

(m)          that are payable in any currency other than Dollars or Canadian
Dollars; or

 

(n)           that are otherwise unacceptable to Agent in its reasonable credit
judgment.

 

1.8.B.     Eligible Parts and Supplies.  All of the Parts and Supplies owned by
any Borrower and reflected in the most recent Borrowing Base Certificate
delivered by such Borrower to Agent shall be

 

17

--------------------------------------------------------------------------------


 

“Eligible Parts and Supplies” for purposes of this Agreement, except any Parts
and Supplies to which any of the exclusionary criteria set forth below applies. 
Agent shall have the right, following five (5) days’ prior written notice by
Agent to Borrower Representative, to establish, modify, or eliminate Reserves
against Eligible Parts and Supplies from time to time in its reasonable credit
judgment.  In addition, Agent reserves the right, at any time and from time to
time after the Closing Date to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Parts and Supplies in its reasonable credit judgment, subject to the approval of
Supermajority Revolving Lenders in the case of adjustments, new criteria or
changes in advance rates which have the effect of making more credit available. 
Eligible Parts and Supplies shall not include any Parts and Supplies of any
Borrower that:

 

(a)           is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to such Parts and Supplies), except the
Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (d), (e), (g) or (l) of the
definition of such term;

 

(b)           (i)  is not located on premises owned, leased or rented by such
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (excluding Parts and Supplies mounted on, affixed to or
otherwise placed in a motor vehicle owned by such Borrower and such motor
vehicle is located at the residence of the driver authorized to drive such motor
vehicle, provided that such motor vehicle (A) is covered by a certificate of
title on which the interest of Agent has been noted, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term, and (B) is equipped with a global positioning tracking device (that is
permanently affixed to such motor vehicle) that enables such Borrower to
determine at all times the movement and location of such motor vehicle or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent within thirty (30) days after the Closing Date, or (y)
Reserves equal to three months’ rent (based upon base rent and such Borrower’s
pro rata share of operating costs, utilities and taxes payable by such Borrower
under the lease, but excluding any supplemental rent or other costs, expenses or
amounts or any indemnities payable thereunder, upon default or otherwise) have
been established with respect thereto, or (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, or (v) is located at
any site if the aggregate book value of Parts and Supplies, together with
Equipment of any Borrower, at any such location is less than $100,000;

 

(c)           is placed on consignment or is in transit, except for Parts and
Supplies in transit between domestic locations of Credit Parties as to which
Agent’s Liens have been perfected at origin and destination;

 

(d)           is covered by (i) a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent and Lenders or (ii) a
certificate of title unless (x) Borrower sells goods of that kind and that Parts
and Supplies is held for sale or lease or is on lease by Borrower as lessor or
(y) the Lien of Agent has been noted on such certificate of title in accordance
with applicable state law;

 

(e)           is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

18

--------------------------------------------------------------------------------


 

(f)            is stored in, installed in or affixed to any property subject to
any Lien having priority over the Lien of Agent for the benefit of Agent and the
ratable benefit of Lenders (including Permitted Encumbrances) and the holder of
such Lien has not entered into an intercreditor agreement in form and substance
satisfactory to Agent as to such Lien;

 

(g)           is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

(h)           breaches any of the representations or warranties pertaining to
Parts and Supplies set forth in the Loan Documents;

 

(i)            omitted;

 

(j)            consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

(k)           is not covered by casualty insurance reasonably acceptable to
Agent;

 

(l)            omitted;

 

(m)          is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

Notwithstanding anything to the contrary contained in this Agreement, until
there has been a determination of Net Orderly Liquidation Value of Parts and
Supplies, none of the Parts and Supplies shall be Eligible Parts and Supplies.

 

1.8.C.     Eligible Equipment. All of the Equipment owned by any Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Equipment” for purposes of this Agreement,
except any Equipment to which any of the exclusionary criteria set forth below
applies.  Agent shall have the right, following five (5) days’ prior written
notice by Agent to Borrower Representative, to establish, modify, or eliminate
Reserves against Eligible Equipment from time to time in its reasonable credit
judgment.  In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Equipment in its reasonable credit judgment, subject to the approval of
Supermajority Revolving Lenders in the case of adjustments, new criteria or
changes in advance rates which have the effect of making more credit available. 
Eligible Equipment shall not include any Equipment of any Borrower that:

 

(a)           is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Equipment), except the Liens in
favor of Agent, on behalf of itself and Lenders and Permitted Encumbrances of
the type described in clauses (a), (d), (e), (g) or (l) of the definition of
such term;

 

(b)           (i) is not located on premises owned, leased or rented by such
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (unless, at any time, such Equipment is being used at a
construction or similar site or, if such Equipment is mounted on, affixed to or
otherwise placed in a motor vehicle or such Equipment is a motor vehicle owned
by such Borrower, such motor vehicle is located at the residence of the driver
authorized to drive the motor vehicle, provided that such motor vehicle (A) is
covered by a certificate of title on which the interest of Agent has been

 

19

--------------------------------------------------------------------------------


 

noted, free and clear of all Liens except those in favor of Agent and Lenders
and Permitted Encumbrances of the type described in clauses (a), (d), (e),
(g) or (l) of the definition of such term, and (B) is equipped with a global
positioning tracking device (that is permanently affixed to such motor vehicle)
that enables such Borrower to determine at all times the movement and location
of such motor vehicle or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord’s waiver has been delivered to Agent within (30) days after the Closing
Date, or (y) Reserves equal to three months’ rent (based upon base rent and such
Borrower’s pro rata share of operating costs, utilities and taxes payable by
such Borrower under the lease, but excluding any supplemental rent or other
costs, expenses or amounts or any indemnities payable thereunder, upon default
or otherwise) have been established with respect thereto, or (iii) is stored
with a bailee or warehouseman unless a reasonably satisfactory, acknowledged
bailee letter has been received by Agent and Reserves reasonably satisfactory to
Agent have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent, or (v) is
located at any site if the aggregate book value of Equipment, together with
Parts and Supplies of any Borrower, at any such location is less than $100,000;

 

(c)           that is covered by a certificate of title unless the interest of
Agent has been noted on such certificate of title, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term;

 

(d)           is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

(e)           is not a vehicle or a construction tool used by such Borrower in
the ordinary course of its business;

 

(f)            is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

(g)           breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;

 

(h)           that is Parts and Supplies;

 

(i)            consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

(j)            is not covered by casualty insurance reasonably acceptable to
Agent; or

 

(k)           is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

1.8.D.     Eligible Real Estate.  Eligible Real Estate of any Borrower shall be
that real estate and improvements thereon that Agent has specifically identified
and approved in writing and as to which, following an independent appraisal
thereof, Agent has assigned an Appraised Forced Liquidation Value and to which
none of the criteria below applies.  Agent shall have the right, following five
(5) days’ prior written notice by Agent to Borrower Representative, to
establish, modify or eliminate Reserves against Eligible Real Estate from time
to time in its reasonable credit judgment.  In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Real Estate in its

 

20

--------------------------------------------------------------------------------


 

reasonable credit judgment, subject to the approval of the Supermajority
Revolving Lenders in the case of adjustments, new criteria or changes in advance
rates that have the effect of making more credit available.  Eligible Real
Estate shall not include any real estate:

 

(a)           that is not owned by such Borrower free and clear of all Liens and
rights of any other Person, except the Liens in favor of Agent, on behalf of
itself and Lenders and Permitted Encumbrances of the type described in clauses
(a), (d), (e) (g), (h), (j) or (l) of the definition of such term;

 

(b)           as to which Agent has not received a loan policy of title
insurance in favor of Agent and in form and amount, and issued by a title
insurance company, satisfactory to Agent, in its reasonable discretion, together
with such endorsements thereto as Agent shall require, in its reasonable
discretion (provided such endorsements are available in the jurisdiction where
such Real Estate is located);

 

(c)           as to which Agent has not received an environmental report
satisfactory to Agent, in its sole discretion;

 

(d)           that is not subject to a first priority Lien in favor of Agent on
behalf of itself and Lenders subject only to Permitted Encumbrances;

 

(e)           that breaches any of the representations or warranties pertaining
to Real Estate set forth in the Loan Documents; or

 

(f)            that is not covered by casualty insurance reasonably acceptable
to Agent.

 

1.9.         Loan Accounts.  Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations.  All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time.  The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations. 
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month.  Unless
Borrower Representative notifies Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within
forty-five (45) days after the date thereof, each and every such accounting
shall, absent manifest error, be deemed final, binding and conclusive on
Borrowers in all respects as to all matters reflected therein.  Only those items
expressly objected to in such notice shall be deemed to be disputed by
Borrowers.  Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.

 

1.10.       Yield Protection; Illegality.

 

(a)           Capital Adequacy and Other Adjustments.  In the event that any
Lender shall have determined that the adoption after the date hereof of any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any

 

21

--------------------------------------------------------------------------------


 

central bank or governmental agency or body having jurisdiction does or shall
have the effect of increasing the amount of capital, reserves or other funds
required to be maintained by such Lender or any corporation controlling such
Lender and thereby reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, then
Borrowers shall from time to time within fifteen (15) days after notice and
demand to Borrower Representative from such Lender (together with the
certificate referred to in the next sentence and with a copy to Agent) pay to
Agent, for the account of such Lender, additional amounts sufficient to
compensate such Lender for such reduction.  A certificate as to the amount of
such cost and showing the basis of the computation of such cost submitted by
such Lender to Borrower Representative and Agent shall, absent manifest error,
be final, conclusive and binding for all purposes.

 

(b)           Increased LIBOR Funding Costs; Illegality.  Notwithstanding
anything to the contrary contained herein, if the introduction of or any change
in any law, rule, regulation, treaty or directive (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower Representative
through Agent, (i) the obligation of such Lender to agree to make or to make or
to continue to fund or maintain LIBOR Loans shall terminate and (ii) each
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing by
such Borrower to such Lender, together with interest accrued thereon, unless
Borrower Representative on behalf of such Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans. If, after the date hereof, the introduction of, change in or
interpretation of any law, rule, regulation, treaty or directive would impose or
increase reserve requirements (other than as taken into account in the
definition of LIBOR) or otherwise increase the cost to any Lender of making or
maintaining a LIBOR Loan, then Borrowers shall from time to time within fifteen
(15) days after notice and demand from Agent to Borrower Representative
(together with the certificate referred to in the next sentence) pay to Agent,
for the account of all such affected Lenders, additional amounts sufficient to
compensate such Lenders for such increased cost.  A certificate as to the amount
of such cost and showing the basis of the computation of such cost submitted by
Agent on behalf of all such affected Lenders to Borrower Representative shall,
absent manifest error, be final, conclusive and binding for all purposes.

 

1.11.       Taxes.

 

(a)           No Deductions.  Except as provided by law or as otherwise provided
in this Section 1.11, any and all payments or reimbursements made hereunder
(including any payments made pursuant to Section 10) or under the Notes or other
Loan Documents shall be made free and clear of and without deduction for any and
all Charges, taxes, levies, imposts, deductions or withholdings, and all
liabilities with respect thereto of any nature whatsoever imposed by any taxing
authority (collectively, “Taxes”), excluding (i) Taxes imposed on Agent’s or a
Lender’s net income by the jurisdiction in which Agent or such Lender is
organized; (ii) withholding Taxes that are imposed on amounts payable to Agent
or Lender to the extent that the obligation to withhold amounts existed on the
date that such Agent or Lender became a party to this Agreement in the capacity
under which such Person makes a claim under clause (b), except in each case to
the extent such Agent or Lender is an assignee of any other Person that was
entitled, at the time the assignment of such other Person became effective, to
receive additional amounts under clause (b) or (iii) Taxes that are directly
attributable to the failure (other than as a result of a change in any
applicable law) by any Lender to deliver the documentation required to be
delivered pursuant to clause (g) below (collectively, “Excluded Taxes” and all
such non-Excluded Taxes, “Non-Excluded Taxes”).

 

22

--------------------------------------------------------------------------------


 

(b)           Additional Payments.  If any Taxes shall be required by law to be
deducted from or in respect of any amount payable under any Loan Document to any
Agent or Lender (i) in the case of Non-Excluded Taxes, such amount shall be
increased as necessary to ensure that, after all required deductions for
Non-Excluded Taxes are made (including deductions applicable to any increases to
any amount under this Section 1.11), such Agent or Lender receives, on an
after-tax basis, the amount it would have received had no such deductions been
made, (ii) the relevant Borrower shall make such deductions, (iii) the relevant
Borrower shall timely pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law and
(iv) within 30 days after such payment is made, the relevant Borrower shall
deliver to Agent, at its address referred to on the signature pages hereof, an
original or certified copy of a receipt evidencing such payment (or other
evidence satisfactory to the Agent).  If Agent or such Lender becomes entitled
to claim any additional amounts pursuant to this Section 1.11(b), it shall
promptly notify Borrower Representative of the event by reason of which Agent or
such Lender has become so entitled.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or such Lender to
Borrower Representative (with a copy to Agent) shall, absent manifest error, be
final, conclusive and binding for all purposes.

 

(c)           Other Taxes. In addition, the Borrowers agree to pay, and
authorize Agent to pay in their name, as necessary, any current or future stamp
or documentary taxes or any other excise or property taxes, charges, assessments
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents or any Loans made or Letters of Credit
issued hereunder (“Other Taxes”).

 

(d)           Indemnification. The Borrowers shall indemnify Agent and each
Lender for the full amount of Non-Excluded Taxes and Other Taxes paid by Agent
or such Lender, as the case may be, and any liability (including penalties,
interest and expenses other than penalties, interest and expenses resulting from
the Lender’s gross negligence) arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
asserted by the relevant taxing authority or other Governmental Authority.  Such
indemnification shall be made within 30 days after the date Agent or any Lender,
as the case may be, makes written demand therefor.  A certificate of Agent or
Lender claiming any compensation under this clause (d), setting forth the
amounts to be paid thereunder and delivered to the Borrower with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.

 

(e)           Tax Refunds.  If Lender or Agent, as the case may be, determines
that it is entitled to receive a refund or credit of such Tax or Other Tax, as
to which Borrower has made an additional payment under this Section 1.11 or if
Lender or Agent has been indemnified pursuant to this Section 1.11, Lender or
Agent shall promptly notify such Borrower of the availability of such refund or
credit.  Lender or Agent, as the case may be, shall apply for such refund or
credit, at Borrower’s expense, within 30 days after receipt of instruction from
Borrower to apply for such refund, and in the case of any application for refund
or credit made by a Borrower, Lender shall deliver to such Borrower, at such
Borrower’s request, such certificates, forms or other documentation as may be
reasonably necessary to assist such Borrower in such application.  If any Lender
or Agent determines in its sole discretion that it has received a refund or
credit with respect to any Tax or Other Tax as to which Borrower has made an
additional payment under Section 1.11 or if Lender or Agent has been indemnified
pursuant to this Section 1.11, Lender or Agent shall promptly notify Borrower
and shall, within 30 days of receipt of such refund or the benefit of such
credit, repay the amount of such refund or the benefit of such credit to such
Borrower, plus any interest received with respect thereto, net of all reasonable
out-of-pocket expenses of Agent or such Lender; provided, however, that the
Borrower, upon the request of such Agent or Lender, agrees to repay the amount
paid over to the Borrower to such Agent or Lender in the event such Agent or
Lender is required to repay such refund, offset, reduction, or credit.

 

23

--------------------------------------------------------------------------------


 

(f)            Mitigation. Agent and Lenders shall use their reasonable efforts
to avoid or reduce any Non-Excluded Taxes by taking any appropriate action
(including assigning their rights hereunder to a related entity or a different
office) which, as determined at such Agent or Lender’s sole discretion, would
not be otherwise disadvantageous to such Agent or Lender.

 

(g)           Tax Forms.

 

(i)            Prior to becoming a Lender under this Agreement and on or before
a previously delivered Certificate of Exemption (as defined below) expires or
becomes inapplicable or obsolete, other than by reason of a change in the
applicable rules as in effect at the time a Lender becomes a Lender under this
Agreement, each Lender that is not a “United States person” (as such term is
defined in IRC Section 7701(a)(30)) for U.S. federal income tax purposes (a
“Foreign Lender”) shall provide to Borrower Representative and Agent a properly
completed and executed IRS Form W-8BEN or Form W-8ECI or other applicable form,
certificate or document prescribed by the IRS of the United States certifying as
to such Foreign Lender’s entitlement to an exemption from, or a reduction in,
United States federal withholding tax under the applicable rules as in effect at
the time the Lender becomes a Lender under this Agreement with respect to
payments to be made to such Foreign Lender under this Agreement and under the
Notes (a “Certificate of Exemption”).  Notwithstanding anything herein to the
contrary, if a Foreign Lender is unable to provide or does not provide a
Certificate of Exemption to Borrower Representative and Agent claiming an
exemption from United States withholding tax within the time periods set forth
in the preceding sentence, Borrowers shall withhold Taxes from payments to such
Foreign Lender at the applicable statutory and treaty rates (taking into account
such Foreign Lender’s compliance with applicable certification requirements),
provided that all such withholding shall cease (or be reduced to the applicable
treaty rate) upon delivery by such Foreign Lender of a Certificate of Exemption
to Borrower Representative and Agent.

 

(ii)           Prior to becoming a Lender under this Agreement and on or before
a previously delivered Certificate of Exemption (as defined below) expires or
becomes inapplicable or obsolete, other than by reason of a change in the
applicable rules as in effect at the time a Lender becomes a Lender under this
Agreement, each Lender that is a “United States person” (as such term is defined
in IRC Section 7701(a)(30)) for U.S. federal income tax purposes (a “US Lender”)
shall provide to Borrower Representative and Agent a properly completed and
executed IRS Form W-9 (certifying that such US Lender is entitled to an
exemption from U.S. backup withholding tax) or any successor form. 
Notwithstanding any other provision of this Section 1.11, a US Lender shall not
be required to deliver any Certificate of Exemption or other certificate
pursuant to this paragraph that such US Lender is not legally able to deliver.

 

1.12.        Application and Allocation of Payments.

 

(a)           So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts and Short-Term Rentals received
by Agent in the ordinary course of business shall be applied, first, to the
Swing Line Loan and, second, to the Revolving Loan; (ii) payments matching
specific scheduled payments then due shall be applied to those scheduled
payments; (iii) voluntary prepayments shall be applied in accordance with the
provisions of Sections 1.5(a) and 1.5(e); and (iv) mandatory prepayments shall
be applied as set forth in Sections 1.5(c), 1.5(d), 1.5(e) and 1.5(f);

 

(b)           All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share.

 

(c)           As to any payment not referred to in paragraph (a) or (b) of this
Section 1.12, and as to all payments made when an Event of Default has occurred
and is continuing or following the

 

24

--------------------------------------------------------------------------------


 

Commitment Termination Date, Borrowers hereby irrevocably waive the right to
direct the application of any and all payments received from or on behalf of
Borrowers, and Borrowers hereby irrevocably agree that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records.

 

(d)           In the absence of a specific determination by Agent with respect
thereto, payments shall be applied to amounts then due and payable in the
following order: (1) to Fees and Agent’s expenses reimbursable hereunder; (2) to
interest on the Swing Line Loan; (3) to principal payments on the Swing Line
Loan; (4) to interest on the other Loans and unpaid Swap Related Reimbursement
Obligations, ratably in proportion to the interest accrued as to each Loan and
unpaid Swap Related Reimbursement Obligation, as applicable; (5) to principal
payments on the other Loans and unpaid Swap Related Reimbursement Obligations
and to provide cash collateral for Letter of Credit Obligations in the manner
described in Section 6.3, ratably to the aggregate, combined principal balance
of the other Loans, unpaid Swap Related Reimbursement Obligations and
outstanding Letter of Credit Obligations; and (6) to all other Obligations
including expenses of Lenders to the extent reimbursable under Section 9.1.

 

1.13        Borrower Representative.  Each Borrower hereby designates Penhall
(the “Borrower Representative”) as its representative and agent on its behalf
for the purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents.  Borrower Representative hereby accepts such
appointment.  Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers.  Each warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as it if the same had been
made directly by such Borrower.

 

SECTION 2.

AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the Closing Date and until the
Termination Date:

 

2.1.          Compliance with Laws and Contractual Obligations.  Each Credit
Party will (a) comply with and shall cause each of its Subsidiaries to comply
with (i) the requirements of all applicable laws, rules, regulations and orders
of any Governmental Authority (including, without limitation, laws, rules,
regulations and orders relating to taxes, employer and employee contributions,
securities, employee retirement and welfare benefits and employee health and
safety) as now in effect and which may be imposed in the future in all
jurisdictions in which any Credit Party or any of its Subsidiaries is now doing
business or may hereafter be doing business; provided that this clause (i) shall
not include environmental protection matters which shall be governed by
Section 2.5 and (ii) the obligations, covenants and conditions contained in all
Contractual Obligations of such Credit Party or any of its Subsidiaries other
than those laws, rules, regulations, orders and provisions of such Contractual
Obligations the noncompliance with which could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(b) maintain or obtain and shall cause each of its Subsidiaries to maintain or
obtain all licenses, qualifications and permits now held or hereafter required
to be held by such Credit Party or any of its Subsidiaries, for which the loss,
suspension, revocation or failure to obtain

 

25

--------------------------------------------------------------------------------


 

or renew, could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  This Section 2.1 shall not preclude any
Credit Party or its Subsidiaries from contesting any taxes or other payments, if
they are being diligently contested in good faith in a manner which stays
enforcement of any Lien in respect thereof and if appropriate expense provisions
have been recorded in conformity with GAAP, subject to Section 3.2.  Each Credit
Party represents and warrants that it (i) is in compliance and each of its
Subsidiaries is in compliance with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority and the obligations,
covenants and conditions contained in all Contractual Obligations other than
those laws, rules, regulations, orders and provisions of such Contractual
Obligations the noncompliance with which could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(ii) maintains and each of its Subsidiaries maintains all licenses,
qualifications and permits referred to above.

 

2.2.          Insurance; Damage to or Destruction of Collateral.

 

(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Schedule 5.18 as in effect on the
Amendment Effective Date or otherwise in form and amounts and with insurers
reasonably acceptable to Agent.  Such policies of insurance (or the loss payable
and additional insured endorsements delivered to Agent) shall contain provisions
pursuant to which the insurer agrees to provide 30 days prior written notice to
Agent in the event of any non-renewal, cancellation or amendment of any such
insurance policy.  If any Credit Party at any time or times hereafter shall fail
to obtain or maintain any of the policies of insurance required above or to pay
all premiums relating thereto, Agent may at any time or times thereafter obtain
and maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent deems advisable.  Agent shall have no
obligation to obtain insurance for any Credit Party or pay any premiums
therefor.  By doing so, Agent shall not be deemed to have waived any Default or
Event of Default arising from any Credit Party’s failure to maintain such
insurance or pay any premiums therefor.  All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrowers to Agent and shall be additional Obligations
hereunder secured by the Collateral.

 

(b)           Agent reserves the right at any time upon any change in any Credit
Party’s risk profile (including any change in the product mix maintained by any
Credit Party or any laws affecting the potential liability of such Credit Party)
to require additional forms and limits of insurance to, in Agent’s reasonable
opinion, adequately protect both Agent’s and Lenders’ interests in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage customary for its industry.  If
reasonably requested by Agent, each Credit Party shall deliver to Agent from
time to time a report of a reputable insurance broker, reasonably satisfactory
to Agent, with respect to its insurance policies.

 

(c)           Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” and
business interruption insurance naming Agent, on behalf of itself and Lenders,
as loss payee or assignee, and (ii) all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured. 
Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $2,000,000, as each Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of each Credit Party
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance; provided that Agent shall not
settle any claim without each Credit Party’s consent, such consent not to be
unreasonably withheld or delayed, provided that no such consent shall be

 

26

--------------------------------------------------------------------------------


 

required while a Default or Event of Default is continuing.  Agent shall have no
duty to exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney.  Each Borrower shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of $250,000 or more,
whether or not covered by insurance.  After deducting from any insurance
proceeds the expenses, if any, incurred by Agent in the collection or handling
thereof, Agent may, at its option, apply such proceeds to the reduction of the
Obligations in accordance with Section 1.5(f), provided that in the case of
insurance proceeds pertaining to any Credit Party other than a Borrower, such
insurance proceeds shall be applied, in the case of a Credit Party that is a
Subsidiary of Borrower, as if such Borrower owned the property that generated
such proceeds and in the case of a Credit Party (other than a Borrower) that
owns the Stock of a Borrower, as if any Borrower owned the property that
generated such proceeds, or permit or require each Credit Party to use such
money, or any part thereof, to replace, repair, restore or rebuild the
Collateral in a diligent and expeditious manner with materials and workmanship
of substantially the same quality as existed before the loss, damage or
destruction. Notwithstanding the foregoing, if the casualty giving rise to such
insurance proceeds could not reasonably be expected to have a Material Adverse
Effect and such insurance proceeds do not exceed $2,000,000 in the aggregate,
Agent shall permit the applicable Credit Party to replace, restore, repair or
rebuild the property; provided that if such Credit Party has not completed or
entered into binding agreements to complete such replacement, restoration,
repair or rebuilding within 180 days of such casualty, Agent may apply such
insurance proceeds to the Obligations in accordance with Section 1.5(f);
provided that in the case of insurance proceeds pertaining to any Credit Party
other than a Borrower, such insurance proceeds shall be applied, in the case of
a Credit Party that is a Subsidiary of Borrower, as if such Borrower owned the
property that generated such proceeds and in the case of a Credit Party (other
than a Borrower) that owns the Stock of a Borrower, as if any Borrower owned the
property that generated such proceeds, or permit or require each Credit Party to
use such money, or any part thereof, to replace, repair, restore or rebuild the
Collateral in a diligent and expeditious manner with materials and workmanship
of substantially the same quality as existed before the loss, damage or
destruction.  All insurance proceeds that are to be made available to such
Borrower to replace, repair, restore or rebuild the Collateral shall be applied
by Agent to reduce the outstanding principal balance of the Revolving Loan
(which application shall not result in a permanent reduction of the Revolving
Loan Commitment).  All insurance proceeds made available to any Credit Party
that is not a Borrower to replace, repair, restore or rebuild Collateral shall
be deposited in a cash collateral account.  Thereafter, such funds shall be made
available to such Borrower or such Credit Party, as applicable, to provide funds
to replace, repair, restore or rebuild the Collateral as follows: (i) such
Borrower shall request a Revolving Credit Advance or release from the cash
collateral account be made to such Borrower or such Credit Party, as applicable
in the amount requested to be released; (ii) so long as the conditions set forth
in Section 7.2 have been met and subject to the provisions of any Mortgage
encumbering such Collateral, Revolving Lenders shall make such Revolving Credit
Advance or Agent shall release funds from the cash collateral account; and
(iii) in the case of insurance proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Credit Advance.  To the extent not used to replace,
repair, restore or rebuild the Collateral, such insurance proceeds shall be
applied in accordance with Section 1.5(f); provided that in the case of
insurance proceeds pertaining to any Credit Party other than a Borrower, such
insurance proceeds shall be applied, in the case of a Credit Party that is a
Subsidiary of Borrower, as if such Borrower owned the property that generated
such proceeds and in the case of a Credit Party (other than a Borrower) that
owns the Stock of a Borrower, as if any Borrower owned the property that
generated such proceeds.

 

2.3.          Inspection; Lender Meeting.  Each Credit Party shall permit any
authorized representatives of Agent to visit, audit and inspect any of the
properties of such Credit Party and its Subsidiaries, including its and their
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and business with its
and their officers and certified public accountants, at such reasonable times
during normal business hours and as often as may

 

27

--------------------------------------------------------------------------------


 

be reasonably requested.  Representatives of each Lender will be permitted to
accompany representatives of Agent during each visit, inspection and discussion
referred to in the immediately preceding sentence.  Without in any way limiting
the foregoing, each Credit Party will participate and will cause key management
personnel of each Credit Party and its Subsidiaries to participate in a meeting
with Agent and Lenders at least once during each year, which meeting shall be
held at such time and such place as may be reasonably requested by Agent.

 

2.4.          Organizational Existence.  Except as otherwise permitted by
Section 3.6, each Credit Party will and will cause its Subsidiaries to at all
times preserve and keep in full force and effect its organizational existence
and all rights and franchises material to its business.

 

2.5.          Environmental Matters.  Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply in all material respects with Environmental Laws and
Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party or any Person within its control becomes aware
of any violation of Environmental Laws or Environmental Permits or any Release
on, at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities to a Credit Party or its
Subsidiaries in excess of $100,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Credit Party or any Person within its control in connection
with any such violation or Release or any other matter relating to any
Environmental Laws or Environmental Permits that could reasonably be expected to
result in Environmental Liabilities in excess of $100,000, in each case whether
or not the Environmental Protection Agency or any Governmental Authority has
taken or threatened any action in connection with any such violation, Release or
other matter.  If Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Credit Party or any Person under its control or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate, that, in each case, could
reasonably be expected to have a Material Adverse Effect, then each Credit Party
and its Subsidiaries shall, upon Agent’s written request (i) cause the
performance of such environmental audits including subsurface sampling of soil
and groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater.  Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

 

2.6.          Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.  Each Credit Party shall use reasonable efforts to obtain
a landlord’s agreement, mortgagee agreement or bailee letter, as applicable,
from the lessor of each leased property, mortgagee of owned property or bailee
with respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. With respect to such
locations or warehouse space leased or owned as of the Closing Date and
thereafter, if Agent has not received a landlord or mortgagee agreement or
bailee letter as of the Closing Date (or, if later, as of the

 

28

--------------------------------------------------------------------------------


 

date such location is acquired or leased), the Eligible Parts and Supplies and
Eligible Equipment at that location shall, in Agent’s discretion, be subject to
such Reserves as may be established by Agent in its reasonable credit judgment. 
After the Amendment Effective Date, no real property or warehouse space shall be
leased by any Credit Party or its Subsidiary and no Parts and Supplies shall be
shipped to a processor or converter under arrangements established after the
Amendment Effective Date without the prior written consent of Agent (which
consent, in Agent’s discretion, may be conditioned upon the exclusion from the
Borrowing Base of Eligible Parts and Supplies and Eligible Equipment at that
location or the establishment of Reserves acceptable to Agent) or, unless and
until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location.  Each
Credit Party shall and shall cause its Subsidiaries to timely and fully pay and
perform their obligations under all leases and other agreements with respect to
each leased location or public warehouse where any Collateral is or may be
located except for such obligations being diligently contested in good faith and
in respect of which, if appropriate, expense provisions have been recorded in
accordance with GAAP.

 

2.7.          Conduct of Business.  Each Credit Party shall at all times
maintain, preserve and protect all of its assets and properties used or useful
in the conduct of its business, and keep the same in good repair, working order
and condition in all material respects (taking into consideration ordinary wear
and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; and transact business only in
such limited liability company, corporate and trade names as are set forth in
Schedule 2.7, which schedule may be updated by the Credit Parties from time to
time with twenty (20) days’ prior written notice to Agent.

 

2.8.          Further Assurances.

 

(a)           Each Credit Party shall, from time to time, execute or authorize
the execution of such guaranties, financing statements, documents, control
agreements, security agreements and reports as Agent or Requisite Lenders at any
time may reasonably request to evidence, perfect or otherwise implement the
guaranties and security for repayment of the Obligations contemplated by the
Loan Documents.

 

(b)           Promptly, and in any event within ten (10) days after the
Amendment Effective Date, for all motor vehicles owned by each Credit Party as
of the Amendment Effective Date that are covered by a certificate of title and
as to which the lien of the Agent is not noted thereon, such Credit Party shall
submit for reissuance with the appropriate state motor vehicle office such motor
vehicle title certificates with Agent’s Lien noted thereon.

 

(c)           Each Credit Party shall, from time to time, cause all chattel
paper (excluding written lease agreements governing Short-Term Rentals) owned by
such Credit Party to be conspicuously legended to indicate that it is subject to
a lien in favor of Agent.

 

(d)           In the event any Credit Party acquires an ownership interest in
real property after the Amendment Effective Date, such Credit Party shall
deliver to Agent a fully executed mortgage or deed of trust over such real
property in form and substance similar to the Mortgages delivered concurrently
herewith, with such variations as may be reasonably required by Agent in order
to conform to and/or take advantage of laws of the state in which such real
property is located, together with such title insurance policies, surveys,
appraisals, evidence of insurance, legal opinions, environmental assessments and
other documents and certificates as shall be reasonably required by Agent.

 

29

--------------------------------------------------------------------------------


 

(e)           Promptly, and in any event within 30 days after the acquisition by
Borrowers or its Subsidiaries of assets or personal property of the type that
would have constituted Collateral on the Amendment Effective Date and
investments of the type that would have constituted Collateral on the Amendment
Effective Date, Borrowers will take, or will cause their Subsidiaries to take,
all necessary action, including (i) the filing of appropriate financing
statements under the applicable provisions of the UCC, applicable foreign,
domestic or local laws, rules or regulations in each of the offices where such
filing is necessary or appropriate, (ii) the execution and delivery of Control
Agreements, and (iii) the notation of the Lien of Agent on any certificate of
title, in each case, to create and perfect a perfected Lien in such Collateral
(or comparable interest under foreign law in the case of foreign Collateral)
pursuant to and to the full extent required by the Security Agreements and this
Agreement.

 

(f)            Each Credit Party shall (i) cause each Person, upon its becoming
a Subsidiary of such Credit Party (provided that this shall not be construed to
constitute consent by any of the Lenders to any transaction referred to above
which is not expressly permitted by the terms of this Agreement), promptly to
guaranty the Obligations and to grant to Agent, for the benefit of Agent and
Lenders, a security interest in the real, personal and mixed property of such
Person to secure the Obligations and (ii) pledge, or cause to be pledged, to
Agent, for the benefit of Agent and Lenders, all of the Stock of such Subsidiary
to secure the Obligations.  The documentation for such guaranty, security and
pledge shall be substantially similar to the Loan Documents executed
concurrently herewith with such modifications as are reasonably requested by
Agent and shall be accompanied by such legal opinions and other documents as
Agent may reasonably request.  Notwithstanding the foregoing, in the event that
a Person becomes a Subsidiary of a Borrower and such Person is a “controlled
foreign corporation”, as defined in Section 957(a) of the IRC (a “CFC”), of such
Borrower, then such Borrower shall (a) not be obligated to cause such CFC to
comply with clause (i) of this subsection (e) and nothing in this Agreement
shall cause any CFC to have any obligation under this Agreement, and (b) pledge
or cause to be pledged one hundred percent (100%) of the non-voting Stock of
such CFC and no more than sixty-five percent (65%) of all of the voting Stock of
such CFC, provided that, Borrower shall not be obligated to pledge or cause to
be pledged any assets owned by any CFC (including the Stock of such CFC owned by
another CFC).

 

2.9.          Amendment of Preferred Stock Terms.  Not later than thirty (30)
days following the Amendment Effective Date Holdings shall complete an
amendment, in form and substance reasonably satisfactory to Agent, of the terms
of Holdings’ Series A Preferred Stock in order eliminate the mandatory
redemption provisions contained therein.

 

2.10.        Cash Management Systems. Credit Parties shall, and shall cause each
of their Subsidiaries to, enter into Control Agreements with respect to each
deposit account maintained by any Credit Party or any Subsidiary of any Credit
Party as of or after the Closing Date.  Each such Control Agreement shall be in
form and substance satisfactory to Agent.  Borrowers shall enter into lockbox
agreements in form and substance and with banks acceptable to Agent and shall
direct all Account Debtors to make payments on all Accounts into the lockboxes
established under such agreements.  All payments received in the lockboxes shall
promptly, subject to Section 6.5, (i) first, be applied to the outstanding
Obligations other than Letter of Credit Obligations, until paid in full and
(ii) second, following such payment in full, be remitted to the Borrowers.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.

NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the Amendment Effective Date until the
Termination Date:

 

3.1.          Indebtedness.  The Credit Parties shall not and shall not cause or
permit their Subsidiaries directly or indirectly to create, incur, assume, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness (other than pursuant to a Contingent Obligation permitted under
Section 3.4) except:

 

(a)           the Obligations;

 

(b)           Indebtedness outstanding on the Amendment Effective Date described
in Schedule 3.1 and refinancings thereof or amendments or modifications thereto
that do not have the effect of increasing the principal amount thereof or
changing the amortization thereof (other than to extend the same) and that are
otherwise on terms and conditions no less favorable to any Credit Party than the
terms of the Indebtedness being refinanced, amended or modified;

 

(c)           Indebtedness consisting of intercompany loans and advances made by
any Borrower to another Borrower; provided, that:  (i) such obligor Borrower
shall have executed and delivered to each such obligee Borrower, a demand note
(as amended, modified, extended, substituted or replaced from time to time, an
“Intercompany Note” and, collectively the “Intercompany Notes”) to evidence any
such intercompany Indebtedness owing at any time by such obligor Borrower to
such obligee Borrower, which Intercompany Notes shall be substantially in the
form of Exhibit 3.1(c) and shall be pledged and delivered to Agent pursuant to
the applicable Pledge Agreement or Security Agreement as additional collateral
security for the Obligations; (ii) such obligee Borrower shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to Agent; (iii) the obligations of such obligor Borrower under any
such Intercompany Notes shall be subordinated to the Obligations of such obligor
Borrower hereunder pursuant to Section 9.21;  (iv) at the time any such
intercompany loan or advance is made to such obligor Borrower and after giving
effect thereto, such obligor Borrower shall be Solvent; (v) no Default or Event
of Default would occur and be continuing after giving effect to any such
proposed intercompany loan; (vi) such obligor Borrower shall have Borrowing
Availability of not less than $1.00 after giving effect to such intercompany
loan; and (vii) such obligor Borrower shall be creditworthy as determined by
Agent.

 

(d)           Second Lien Debt incurred by Borrowers in an amount not to exceed
$105,000,000 in aggregate principal amount at any time outstanding, less any
repayments of principal thereunder (other than any repayment made from proceeds
of a Permitted Refinancing of Second Lien Debt);

 

(e)           until the date forty-five (45) days following the Amendment
Effective Date Indebtedness under the Senior Unsecured Notes not to exceed
$100,000,000 in aggregate principal amount, less principal payments made
thereon; so long as concurrently with the making of the loan under the Second
Lien Credit Agreement, Holdings deposits cash proceeds thereof with the trustee
for the Senior Unsecured Notes in an amount sufficient to pay the redemption
price of all Senior Unsecured Notes;

 

(f)            Indebtedness at any time outstanding secured by purchase money
Liens or incurred with respect to Capital Leases which does not exceed
$4,000,000 in aggregate principal amount (or notional principal) at any time
outstanding;

 

31

--------------------------------------------------------------------------------


 

(g)           Indebtedness incurred by a Credit Party as a Permitted Refinancing
of Second Lien Debt, so long as the proceeds of such Indebtedness are applied to
repay principal thereof and to pay accrued interest and fees on the Second Lien
Debt being repaid, and transaction expenses (including closing fees) incurred in
connection with such Indebtedness and so long as after giving effect to any such
incurrence Holdings and its Subsidiaries on a pro forma Consolidated Basis are
in compliance with Section 4.6;

 

(h)           surety bonds entered into in the ordinary course of business or
which are secured by collateral which is a Permitted Encumbrance;

 

(i)            any other Indebtedness not to exceed $500,000 in aggregate
principal amount at any time outstanding; or

 

(j)            Indebtedness permitted by Section 3.6(b)(iv)(B).

 

3.2.          Liens and Related Matters.

 

(a)           No Liens.  The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of such
Credit Party or any such Subsidiary, whether now owned or hereafter acquired, or
any income or profits therefrom, except Permitted Encumbrances (including,
without limitation, those Liens constituting Permitted Encumbrances existing on
the Amendment Effective Date hereof and renewals and extensions thereof, as set
forth on Schedule 3.2).

 

(b)           No Negative Pledges.  The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly enter into or
assume any agreement (other than the Loan Documents, the Second Lien Loan
Documents as in effect on the Amendment Effective Date (as to the assets covered
thereby), and other secured Indebtedness permitted by this Agreement so long as
the agreements with respect to such other secured Indebtedness do not prohibit
any Permitted Encumbrances) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired.

 

(c)           No Restrictions on Subsidiary Distributions to Borrowers.  Except
as provided herein and in the Second Lien Credit Agreement, the Credit Parties
shall not and shall not cause or permit their Subsidiaries to directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to: (1) pay dividends or make any other distribution on any of such
Subsidiary’s Stock owned by any Borrower or any other Subsidiary; (2) pay any
Indebtedness owed to any Borrower or any other Subsidiary; (3) make loans or
advances to any Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to any Borrower or any other Subsidiary.

 

3.3.          Investments.  The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly make or own any Investment
in any Person except:

 

(a)           Borrowers and their Subsidiaries may make and own Investments in
Cash Equivalents subject to Control Agreements in favor of Agent; provided that
such Cash Equivalents are not subject to setoff rights;

 

(b)           Borrowers may make intercompany loans to other Borrowers to the
extent permitted under Section 3.1;

 

32

--------------------------------------------------------------------------------


 

(c)           Borrowers and their Subsidiaries may make loans and advances to
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $100,000 in the aggregate at any time
outstanding;

 

(d)           Borrowers and their Subsidiaries may make capital contributions to
their wholly owned Domestic Subsidiaries that are Guarantors in an amount not to
exceed $250,000 in the aggregate reduced by the amount of Investments made
pursuant to Section 3.1(c);

 

(e)           Borrowers and their Subsidiaries may own the Investments listed on
Schedule 3.3(e) and outstanding on the Amendment Effective Date;

 

(f)            Borrowers may make investments constituting Permitted
Acquisitions; and

 

(g)           transfers between Credit Parties permitted pursuant to this
Section 3.

 

3.4.          Contingent Obligations.  The Credit Parties shall not and shall
not cause or permit their Subsidiaries to directly or indirectly create or
become or be liable with respect to any Contingent Obligation except:

 

(a)           Letter of Credit Obligations;

 

(b)           omitted;

 

(c)           those resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

 

(d)           those arising with respect to a Credit Party guaranteeing the
Indebtedness of another Credit Party so long as, in the event such guaranteed
Indebtedness is subordinated, such guarantee shall be equally subordinated;

 

(e)           those existing on the Amendment Effective Date and described in
Schedule 3.4;

 

(f)            those arising under indemnity agreements to title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

(g)           those arising with respect to customary indemnification
obligations incurred in connection with Asset Dispositions permitted hereunder;

 

(h)           those incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and return-of-money bonds and other similar
obligations;

 

(i)            those incurred with respect to the Second Lien Debt, other
Indebtedness of a Credit Party permitted by Section 3.1 and other obligations of
a Credit Party not prohibited hereunder, provided that any such Contingent
Obligation is subordinated to the Obligations to the same extent as the
Indebtedness to which it relates is subordinated to the Obligations;

 

(j)            any other Contingent Obligation not expressly permitted by
clauses (a) through (h) above, so long as any such other Contingent Obligations,
in the aggregate at any time outstanding, do not exceed $1,000,000.

 

33

--------------------------------------------------------------------------------


 

3.5.          Restricted Payments.  The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly declare, order,
pay, make or set apart any sum for any Restricted Payment, except that:

 

(a)           Omitted;

 

(b)           Omitted;

 

(c)           Wholly owned Subsidiaries of a Borrower may make Restricted
Payments to such Borrower;

 

(d)           Borrower may make Restricted Payments with respect to the payment
of accrued dividends on and redemption of the issued and outstanding Senior
Preferred Stock being redeemed within 45 days of the Amendment Effective Date in
accordance with its terms as in effect on the Amendment Effective Date;

 

(e)           Borrowers may pay management fees and reasonable out-of-pocket
expenses payable semi-annually pursuant to the BRS Management Services Agreement
and management fees and reasonable out of pocket expenses payable monthly
pursuant to the Company Management Services Agreement as in effect on the
Closing Date; provided that no Default or Event of Default exists at the time of
any such Restricted Payment or would occur as a result thereof; and

 

(f)            So long as no Default or Event of Default is continuing, Holdings
may repurchase Stock owned by employees, officers or directors of the Borrowers
or any of their Subsidiaries or their authorized representatives upon the death,
disability or termination of employment of such employees, officers or
directors, or as otherwise required by existing employment agreements, in an
aggregate amount not to exceed (x) one million dollars ($1,000,000) in any
calendar year or (y) three million dollars ($3,000,000) during the term of this
Agreement, plus, in the case of the limit imposed by clause (x), (i) the
aggregate cash proceeds actually received from any reissuance of Stock during
such calendar year by the Borrowers or any of their Subsidiaries to employees,
officers or directors of the Borrowers or their Subsidiaries and (ii) the
aggregate cash proceeds actually received in such calendar year from any
payments on life insurance policies in which the Borrowers or any of their
Subsidiaries is the beneficiary with respect to any employees, officers or
directors of the Borrowers or any of their Subsidiaries which proceeds are used
to purchase the Stock of the Borrowers or any of their Subsidiaries held by any
such employees, officers or directors, plus, in the case of the limit imposed by
clause (y) the aggregate amount received by Borrowers under paragraphs (i) and
(ii) of this Section 3.5(f) during the term of this Agreement.

 

3.6.          Restriction on Fundamental Changes; Permitted Acquisitions.

 

(a)           The Credit Parties shall not and shall not cause or permit their
Subsidiaries to directly or indirectly:

 

(i)            amend, modify or waive any term or provision of its
organizational documents, including its articles of incorporation, certificates
of designations pertaining to preferred stock, (other than the amendment
referred to in Section 2.9) by-laws, partnership agreement or operating
agreement in any way adversely affecting the Lenders unless required by law;

 

(ii)           enter into any transaction of merger or consolidation except,
upon not less than five (5) Business Days’ prior written notice to Agent, any
wholly owned Subsidiary of a Borrower may be merged with or into any other
wholly owned Subsidiary of such Borrower (and in

 

34

--------------------------------------------------------------------------------


 

connection therewith Borrower will take such action as may be required to
preserve and protect the Liens of the Agent on the Collateral), provided that if
the Subsidiary so merged is a Credit Party, the surviving company shall be a
Credit Party;

 

(iii)          liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution); or

 

(iv)          acquire by purchase or otherwise all or any substantial part of
the business or assets of any other Person except as set forth in paragraph
(b) below.

 

(b)           Borrowers may acquire all or substantially all of the assets or
Stock of any Person (the “Target”) (in each case, a “Permitted Acquisition”)
subject to the satisfaction of each of the following conditions:

 

(i)            Agent shall receive at least thirty (30) Business Days’ prior
written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

 

(ii)           such Permitted Acquisition shall only involve assets located in
the United States or Canada and comprise a business, or those assets of a
business, of the type engaged in by Borrowers as of the Amendment Effective
Date, and which business would not subject Agent or any Lender to regulatory or
third party approvals in connection with the exercise of its rights and remedies
under this Agreement or any other Loan Documents other than approvals applicable
to the exercise of such rights and remedies with respect to Borrowers prior to
such Permitted Acquisition;

 

(iii)          such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors and Borrower and Target (and
the seller thereof) shall have received all necessary regulatory and third-party
approvals in connection with such Permitted Acquisition;

 

(iv)          no additional Indebtedness, Guaranteed Indebtedness, Contingent
Obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrowers and Target after giving
effect to such Permitted Acquisition, except (A) Loans made hereunder,
(B) Indebtedness issued to seller in such Permitted Acquisition (so long as such
Indebtedness (x) is either unsecured or secured only by assets (other than
Stock) being acquired in such Permitted Acquisition and (y) together with all
other such Indebtedness issued to sellers in Permitted Acquisitions, does not
exceed $1,000,000 in aggregate principal amount) and (C) ordinary course trade
payables, accrued expenses and unsecured Indebtedness of the Target to the
extent no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition;

 

(v)           the sum of all amounts payable by Borrower and its Subsidiaries in
connection with all Permitted Acquisitions during the term hereof (including all
transaction costs and all Indebtedness, liabilities and Contingent Obligations
incurred or assumed in connection therewith or otherwise reflected on a
consolidated balance sheet of Borrowers and Target) shall not exceed $2,000,000
and the portion thereof allocable to goodwill and intangible assets for all such
Permitted Acquisitions during any Fiscal Year shall not exceed $1,000,000;

 

(vi)          the Target’s EBITDA for the trailing twelve-month period preceding
the date of the Permitted Acquisition, as determined based upon the Target’s
financial statements for its most recently completed Fiscal Year and its most
recent interim financial period completed within sixty (60) days prior to the
date of consummation of such Permitted Acquisition shall not be negative;

 

35

--------------------------------------------------------------------------------


 

(vii)         the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

 

(viii)        at or prior to the closing of any Permitted Acquisition, Agent
will be granted a first priority (except in those assets acquired from a seller
securing Indebtedness issued to such seller as permitted by clause
(iv)(B) above) perfected Lien (subject to Permitted Encumbrances) in all assets
acquired pursuant thereto or in the assets and Stock of the Target, and Holdings
and Borrowers and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith;

 

(ix)           concurrently with delivery of the notice referred to in clause
(i) above, Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

 

(A)          a pro forma consolidated balance sheet, income statement and cash
flow statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Holdings and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that (x) on a pro forma basis, Holdings and its Subsidiaries
would have had a Leverage Ratio not in excess of 1.2 to 1.0 for the four quarter
period reflected in the Compliance and Pricing Certificate most recently
delivered to Agent pursuant to Section 4.9(l) prior to the consummation of such
Permitted Acquisition (after giving effect to such Permitted Acquisition and all
Loans funded, and other Indebtedness issued, assumed, incurred or guaranteed, in
connection therewith as if made on the first day of such period), (y) average
daily Borrowing Availability for the ninety (90) day period preceding the
consummation of such Permitted Acquisition would have exceeded $10,000,000 on a
pro forma basis (after giving effect to such Permitted Acquisition and all Loans
funded in connection therewith as if made on the first day of such period) and
the Acquisition Projections (as hereinafter defined) shall reflect that such
Borrowing Availability of $10,000,000 shall continue for at least ninety (90)
days after the consummation of such Permitted Acquisition, and (z) on a pro
forma basis, no Event of Default has occurred and is continuing or would result
after giving effect to such Permitted Acquisition and Borrowers would have been
in compliance with the financial covenants set forth in Section 4 for the four
quarter period reflected in the Compliance and Pricing Certificate most recently
delivered to Agent pursuant to Section 4.9(l) prior to the consummation of such
Permitted Acquisition (after giving effect to such Permitted Acquisition and all
Loans funded, and other Indebtedness issued, assumed, incurred or guaranteed, in
connection therewith as if made on the first day of such period);

 

(B)           updated versions of the most recently delivered Projections
covering the three (3) year period commencing on the date of such Permitted
Acquisition and otherwise prepared in accordance with the Projections (the
“Acquisition Projections”) and based upon historical financial data of a recent
date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

 

(C)           a certificate of the chief financial officer of Borrower
Representative to the effect that: (w) Borrowers (after taking into
consideration all rights of contribution and indemnity Borrower has against
Holdings and each other Subsidiary of Holdings) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Holdings and its Subsidiaries (on a
consolidated basis) as of the date thereof after giving effect to the Permitted
Acquisition; (y) the Acquisition Projections are reasonable estimates of the
future financial performance of Holdings and its Subsidiaries subsequent to the
date thereof based upon the historical performance of Holdings and its
Subsidiaries and the Target and show that Holdings and its Subsidiaries shall
continue to be in compliance with the financial covenants set forth in Section 4
for the

 

36

--------------------------------------------------------------------------------


 

three (3) year period thereafter; and (z) Holdings and its Subsidiaries have
completed their due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders;

 

(x)            on or prior to the date of such Permitted Acquisition, Agent
shall have received, in form and substance reasonably satisfactory to Agent,
copies of the acquisition agreement and related agreements and instruments, and
all opinions, certificates, lien search results and other documents reasonably
requested by Agent, including those specified in Section 2.8(e); and

 

(xi)           at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the Accounts, Short-Term Rentals, Parts and
Supplies, Equipment and Real Estate of the Target shall not be included in
Eligible Accounts, Eligible Short-Term Rentals, Eligible Parts and Supplies,
Eligible Equipment and Eligible Real Estate without the prior written consent of
Agent and Requisite Lenders.  Notwithstanding the foregoing, in the event that
Stock of Target is acquired in such Permitted Acquisition, no such property
shall be included in the Aggregate Borrowing Base unless (i) such Target becomes
a Borrower under this Agreement pursuant to an accession or similar agreement in
form and substance satisfactory to Agent, (ii) such Target shall have delivered
in connection therewith such documents, certificates and legal opinions as Agent
shall have reasonably requested in connection with such agreement and (iii) this
Agreement shall have been amended in a manner satisfactory to Agent and
Requisite Lenders in order to introduce into the Aggregate Borrowing Base a
separate Borrowing Base for such Target (including applicable definitions
thereof and a Borrowing Base Certificate therefor).

 

3.7.          Disposal of Assets or Subsidiary Stock.  Except as described on
Schedule 3.7, the Credit Parties shall not and shall not cause or permit their
Subsidiaries to directly or indirectly convey, sell, lease, sublease, license,
assign, transfer or otherwise dispose of, or grant any Person an option to
acquire, in one transaction or a series of related transactions, any of its
property, business or assets, whether now owned or hereafter acquired, except
for (a) sales of inventory in good faith to customers for fair value in the
ordinary course of business and dispositions of Equipment and Parts and Supplies
not used or useful in the business, (b) Asset Dispositions by Borrowers and
their Subsidiaries (excluding sales of Accounts and Stock of any of Holdings’
Subsidiaries) if all of the following conditions are met:  (i) the market value
of assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $100,000 and the aggregate market value of
assets sold or otherwise disposed of in any Fiscal Year does not exceed
$250,000; (ii) the consideration received is at least equal to the fair market
value of such assets; (iii) the sole consideration received is cash; (iv) the
Net Proceeds of such Asset Disposition are applied as required by Sections
1.5(c) and (d), as applicable; (v) after giving effect to the Asset Disposition
and the repayment of Indebtedness with the proceeds thereof, Borrowers are in
compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended Fiscal Quarter for which information is
available and is in compliance with all other terms and conditions of this
Agreement; and (vi) no Default or Event of Default then exists or would result
from such Asset Disposition and (c) Permitted Sale-Leasebacks.

 

3.8.          Transactions with Affiliates.  The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any management, consulting,
investment banking, advisory or other similar services) with any Affiliate or
with any director, officer or employee of any Credit Party, except (a) as set
forth on Schedule 3.8, (b) transactions in the ordinary course of and pursuant
to the reasonable requirements of the business of any such Credit Party or any
of

 

37

--------------------------------------------------------------------------------


 

its Subsidiaries and upon fair and reasonable terms which are fully disclosed to
Agent and are no less favorable to any such Credit Party or any of its
Subsidiaries than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate, (c) payment of reasonable compensation
to officers and employees for services actually rendered to any such Credit
Party or any of its Subsidiaries, (d) payment of director’s fees not to exceed
$100,000 in the aggregate for any Fiscal Year of Holdings and (e) upon notice to
Agent, transfers of assets by any Borrower to any other Borrower, provided that
(i) if such assets are covered by a negotiable document of title, such document
shall be delivered to Agent with all necessary endorsements, free and clear of
all Liens except those in favor of Agent and Lenders, (ii) if such assets are
covered by a certificate of title, such certificate of title shall be re-issued
in the name of the transferee Borrower and the Lien of Agent shall be noted on
such certificate of title in accordance with applicable state law, and (iii) if
such assets constitute real property, such real property shall be free and clear
of all Liens and rights of any other Person, except the Lien in favor of Agent
and Lenders and Permitted Encumbrances of the type described in clause (a), (d),
(e), (g), (h), (j) or (l) of the definition of such term, and Agent shall have
received a loan policy of title insurance in favor of Agent and in form and
amount, and issued by a title insurance company satisfactory to Agent in its
reasonable discretion, together with such endorsements thereto as Agent shall
require in its reasonable discretion, provided further, that in each instance,
the transfer of ownership from the transferor Borrower to the transferee
Borrower shall be recorded in accordance with applicable law.  Concurrently with
any such transfer, the transferor Borrower shall repay any Revolving Credit
Advances or cash collateralize Letter of Credit Obligations necessitated by the
reduction in its Borrowing Base and, in the event any such transferred assets
include any assets included in the transferor’s most recent Borrowing Base
Certificate, at least five (5) Business Days’ prior to consummating such
transfer, such transferor Borrower shall deliver to Agent a pro forma Borrowing
Base Certificate taking into account such transfer.

 

3.9.          Conduct of Business.  The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly engage in any
business other than businesses of the type described on Schedule 3.9.

 

3.10.        Changes Relating to Indebtedness.  The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly change or
amend the terms of any of its Indebtedness (a) permitted by Section 3.1(b),
Section 3.1(f) or Section 3.1(i) if the effect of such amendment is to:
(i) increase the interest rate on such Indebtedness; (ii) change the dates upon
which payments of principal or interest are due on or principal amount of such
Indebtedness; (iii) change any event of default or add or make more restrictive
any covenant with respect to such Indebtedness; (iv) change the redemption or
prepayment provisions of such Indebtedness; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof);
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to any Credit Party or
Lenders; or (vii) increase the portion of interest payable in cash with respect
to any Indebtedness for which interest is payable by the issuance of
payment-in-kind notes or is permitted to accrue or (b) permitted by
Section 3.1(d) in a manner prohibited by the Intercreditor Agreement.

 

3.11.        Change of Name or Location. No Credit Party shall (a) change its
name as it appears in official filings in the state of its incorporation or
organization, (b) change its offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or organization, or (e) change its state of incorporation or organization, in
each case without at least thirty (30) days’ prior written notice to Agent and
after Agent’s written acknowledgment, which shall not be unreasonably delayed,
that any reasonable action requested by Agent in connection therewith, including
to continue the perfection of any Liens in favor of Agent, on behalf of Lenders,
in any Collateral, has been completed or taken; provided that any such new
location shall be in the

 

38

--------------------------------------------------------------------------------


 

continental United States.  Without limiting the foregoing, no Credit Party
shall change its name, identity or limited liability company (or corporate, as
the case may be) structure in any manner that might make any financing or
continuation statement filed in connection herewith seriously misleading within
the meaning of Section 9-506 or 9-507 of the Code or any other then applicable
provision of the Code except upon prior written notice to Agent and Lenders and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection of any Liens
in favor of Agent, on behalf of Lenders, in any Collateral, has been completed
or taken.

 

3.12.        Fiscal Year.  No Credit Party shall change its Fiscal Year or
permit any of its Subsidiaries to change their respective fiscal years.

 

3.13.        Press Release; Public Offering Materials.  Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure, including any
prospectus, proxy statement or other materials filed with any Governmental
Authority relating to a public offering of the Stock of any Credit Party, using
the name of GE Capital or its affiliates or referring to this Agreement, the
other Loan Documents or the Related Transactions Documents without at least two
(2) Business Days’ prior notice to GE Capital and without the prior written
consent of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure.  Each Credit Party consents to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement. 
Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to each Credit Party for review and comment prior to the
publication thereof.  Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.  Notwithstanding the foregoing, the parties hereto may disclose
the United States federal tax treatment and tax structure of the transactions
contemplated by the Loan Documents as further provided in Section 9.13.

 

3.14.        Subsidiaries.  The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly establish, create or acquire
any new Subsidiary except in connection with Permitted Acquisitions.

 

3.15.        Bank Accounts.  The Credit Parties shall not and shall not cause or
permit their Subsidiaries to establish any new bank accounts without prior
written notice to Agent and unless Agent and the bank at which the account is to
be opened enter into a Control Agreement regarding such bank account in form and
substance satisfactory to Agent.  No Credit Party shall and no Credit Party
shall cause or permit any of its Subsidiaries to establish after the Amendment
Effective Date any securities account or commodities account other than a
securities account or commodities account subject to a Control Agreement in
favor of Agent and in form and substance satisfactory to Agent.

 

3.16.        Hazardous Materials.  The Credit Parties shall not and shall not
cause or permit their Subsidiaries to cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Credit Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than such violations or Environmental Liabilities that
could not reasonably be expected to have a Material Adverse Effect.

 

3.17.        ERISA.  The Credit Parties shall not and shall not cause or permit
any ERISA Affiliate to, cause or permit to occur an ERISA Event to the extent
such ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

39

--------------------------------------------------------------------------------


 

3.18.        Sale-Leasebacks.  The Credit Parties shall not and shall not cause
or permit any of their Subsidiaries to engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets except for Permitted
Sale-Leasebacks.

 

3.19.        Prepayments of Other Indebtedness.  The Credit Parties shall not,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 3.7(b) and a prepayment of such
Indebtedness is required in respect of such sale or disposition, and
(iii) intercompany Indebtedness reflecting amounts owing to Borrowers.  Credit
Parties shall not make any prepayments or repayments of principal of the Second
Lien Debt, other than Permitted Second Lien Prepayments or any prepayments of
any Permitted Refinancing of Second Lien Debt described in clause (ii) of the
definition of such term, that are substantially the same as Permitted Second
Lien Prepayments.

 

3.20.        Changes to Management Services Agreements.  The Credit Parties
shall not and shall not cause or permit any of their Subsidiaries to change or
amend the terms of the Management Services Agreements.

 

3.21.        Changes in Depreciation Schedule.  No Credit Party shall change or
amend the schedules or methodology used to calculate depreciation on its assets
(except as required by applicable law or by a change in GAAP).

 

3.22.        OFAC.  No Credit Party (i) will become a person whose property or
interests in property are blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 200l Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or the Global Terrorism Sanctions Regulations, 31
C.F.R. Part 594, (ii) will engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
person in any manner violative of Section 2 or the Global Terrorism Sanctions
Regulations, 31 C.F.R. Part 594, or (iii) will otherwise become a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.

 

SECTION 4.

FINANCIAL COVENANTS/REPORTING

 

Credit Parties covenant and agree that from and after the date hereof until the
Termination Date, Credit Parties shall perform and comply with, and shall cause
each of the other Credit Parties to perform and comply with, all covenants in
this Section 4 applicable to such Person.

 

4.1.          Capital Expenditure Limits.  Holdings and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during any of the
following periods that exceed in the aggregate the amount set forth opposite
such period (the “Capex Limit”): 

 

Period

 

Maximum Capital Expenditures per Period

 

 

 

 

 

For Fiscal Year ending June 30, 2006 and each Fiscal Year ending thereafter

 

 

$

16,500,000

 

 

 

40

--------------------------------------------------------------------------------


 

; provided, however, that commencing with the Fiscal Year ending June 30, 2007,
the Capex Limit referenced above will be increased in any period by the positive
amount equal to 100% of the Capex Limit for the immediately prior period less
the amount of Capital Expenditures expended in such immediately prior period
(the “Carry Over Amount”), and for purposes of measuring compliance herewith,
the Carry Over Amount shall be deemed to be the last amount spent on Capital
Expenditures in that succeeding period.

 

4.2.          Lease Limits.  Holdings will not and will not permit any of its
Subsidiaries directly or indirectly to become or remain liable in any way,
whether directly or by assignment or as a guarantor or other surety, for the
obligations of the lessee under any operating lease, synthetic lease or similar
off-balance sheet financing with respect to equipment, if the aggregate amount
of all rents (or substantially equivalent payments) paid by Holdings and its
Subsidiaries under all such leases would exceed $1,000,000 in any Fiscal Year of
Holdings.

 

4.3.          Omitted.

 

4.4.          Omitted.

 

4.5.          Minimum Interest Coverage Ratio.  Holdings and its Subsidiaries on
a consolidated basis shall have at the end of each Fiscal Quarter set forth
below, an Interest Coverage Ratio for the 12-month period then ended of not less
than the following:

 

Minimum Interest
Coverage Ratio

 

Period

 

1.70:1.00

 

for each Fiscal Quarter ending on or after December 31, 2005 and on or prior to
June 30, 2006

 

 

 

 

 

1.80:1.00

 

for each Fiscal Quarter ending on or after September 30, 2006 and on or prior to
June 30, 2007

 

 

 

 

 

1.90:1.00

 

for each Fiscal Quarter ending on or after September 30, 2007 and on or prior to
June 30, 2008

 

 

 

 

 

2.00:1.00

 

for each Fiscal Quarter ending on or after September 30, 2008 and on or prior to
June 30, 2009

 

 

 

 

 

2.10:1.00

 

for each Fiscal Quarter ending on or after September 30, 2009

 

 

4.6.          Maximum Leverage Ratio.  Holdings and its Subsidiaries on a
consolidated basis shall have at the end of each Fiscal Quarter set forth below,
a Leverage Ratio as of the last day of such Fiscal Quarter and for the 12-month
period then ended, of not more than the following:

 

Maximum
Leverage Ratio

 

Period

 

5.25:1.00

 

for each Fiscal Quarter ending on or after December 31, 2005 and on or prior to
June 30, 2006

 

 

41

--------------------------------------------------------------------------------


 

5.00:1.00

 

for each Fiscal Quarter ending on or after September 30, 2006 and on or prior to
June 30, 2007

 

 

 

 

 

4.75:1.00

 

for each Fiscal Quarter ending on or after September 30, 2007 and on or prior to
June 30, 2008

 

 

 

 

 

4.50:1.00

 

for each Fiscal Quarter ending on or after September 30, 2008

 

 

4.7.          Omitted.

 

4.8.          Omitted.

 

4.9.          Financial Statements and Other Reports.  Holdings will maintain,
and cause each of its Subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of Financial Statements in conformity with GAAP (it being
understood that monthly Financial Statements are not required to have footnote
disclosures).  Borrower Representative will deliver each of the Financial
Statements and other reports described below to Agent (and each Lender in the
case of the Financial Statements and other reports described in Sections
(4.9)(a), (b), (c), (e), (g), (h), (i), and (l).

 

(a)           Monthly Financials.  As soon as available and in any event within
thirty (30) days after the end of each month (including the last month of
Borrowers’ Fiscal Year), Borrower Representative will deliver (1) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries,
as at the end of such month, and the related consolidated and consolidating
statements of income, stockholders’ equity and cash flow for such month and for
the period from the beginning of the then current Fiscal Year of Holdings to the
end of such month, (2) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent Projections for the current
Fiscal Year delivered pursuant to Section 4.9(g) and (3) a schedule of the
outstanding Indebtedness for borrowed money of Holdings and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan.

 

(b)           Quarterly Financials.  As soon as available and in any event
within forty-five (45) days after the end of each Fiscal Quarter of Borrowers,
Borrower Representative will deliver (1) the consolidated and consolidating
balance sheets of Holdings and its Subsidiaries, as at the end of such quarter,
and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flow for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year of Holdings to the end of
such Fiscal Quarter, (2) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent Projections for the current
Fiscal Year delivered pursuant to Section 4.9(g) and (3) a schedule of the
outstanding Indebtedness for borrowed money of Holdings and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan.

 

(c)           Year-End Financials.  As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year of Borrowers, Borrower
Representative will deliver (1) the consolidated and consolidating balance
sheets of Holdings and its Subsidiaries, as at the end of such year, and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flow for such

 

42

--------------------------------------------------------------------------------


 

Fiscal Year, (2) a schedule of the outstanding Indebtedness for borrowed money
of Holdings and its Subsidiaries describing in reasonable detail each such debt
issue or loan outstanding and the principal amount and amount of accrued and
unpaid interest with respect to each such debt issue or loan and (3) a report
with respect to the consolidated Financial Statements from a firm of Certified
Public Accountants selected by Borrowers and reasonably acceptable to Agent,
which report shall be prepared in accordance with Statement of Auditing
Standards No. 58 (the “Statement”) “Reports on Audited Financial Statements” and
such report shall be “Unqualified” (as such term is defined in such Statement).

 

(d)           Accountants’ Reports.  Promptly upon receipt thereof, Borrower
Representative will deliver copies of all significant reports submitted by
Borrowers’ firm of Certified Public Accountants in connection with each annual,
interim or special audit or review of any type of the Financial Statements or
related internal control systems of Holdings or its Subsidiaries made by such
accountants, including any comment letter submitted by such accountants to
management in connection with their services.

 

(e)           Additional Deliveries.

 

(i)            To Agent, upon its request, and in any event no less frequently
than noon New York time fifteen (15) Business Days after the end of each Fiscal
Month (together with a copy of any of the following reports requested by any
Lender in writing after the Amendment Effective Date), each of the following
reports, each of which shall be prepared by Borrowers as of the last day of the
immediately preceding Fiscal Month or the date 2 days prior to the date of any
such request:

 

(A)          a Borrowing Base Certificate with respect to each Borrower,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion (in substantially the same form as Exhibits
4.9(e)(i), 4.9(e)(ii), 4.9(e)(iii) and Exhibits 4.9(e)(iv) (each, a “Borrowing
Base Certificate”);

 

(B)           with respect to each Borrower, a summary of Equipment and Parts
and Supplies by location and type, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and

 

(C)           with respect to each Borrower, a monthly trial balance showing
Accounts and Short-Term Rentals outstanding aged from invoice date as follows: 
1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.

 

(ii)           Upon the request of Agent, on a weekly basis or at such more
frequent intervals as Agent may request from time to time (together with a copy
of all or any part of such delivery requested by any Lender in writing after the
Amendment Effective Date), collateral reports with respect to each Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts and Short-Term Rentals of each Borrower, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion each of which shall be prepared by the applicable Borrower
as of the last day of the immediately preceding week or the date 2 days prior to
the date of any request;]

 

(iii)          To Agent, at the time of delivery of each of the monthly
Financial Statements delivered pursuant to this Section 4.9:

 

(A)          a reconciliation of the accounts receivable aging to each
Borrowers’ most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered

 

43

--------------------------------------------------------------------------------


 

pursuant to this Section 4.9, in each case accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion;

 

(B)           a reconciliation of the summary of Equipment and Parts and
Supplies delivered in accordance with Section 4.9(e)(i)(B) to each Borrower’s
most recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to this Section 4.9, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(C)           an aging of accounts payable and a reconciliation of that accounts
payable aging to each Borrower’s general ledger and monthly Financial Statements
delivered pursuant to this Section 4.9, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(D)          a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to each Borrower’s general
ledger and monthly Financial Statements delivered pursuant to this Section 4.9,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

(iv)          To Agent, at the time of delivery of each of the annual Financial
Statements delivered pursuant to this Section 4.9, (i) a listing of government
contracts of each Borrower subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;

 

(f)            Appraisals; Inspections.

 

(i)            From time to time, if Agent or any Lender determines that
obtaining appraisals is necessary in order for Agent or such Lender to comply
with applicable laws or regulations, Agent will, at Borrowers’ expense, obtain
appraisal reports in form and substance and from appraisers satisfactory to
Agent stating the then current fair market values of all or any portion of the
Real Estate owned by Credit Parties.  In addition to the foregoing, at
Borrower’s expense, at any time while and so long as an Event of Default shall
have occurred and be continuing and in the absence of an Event of Default not
more than three during the calendar year, Agent may obtain appraisal reports in
form and substance and from appraisers satisfactory to Agent stating the then
current market values of all or any portion of the Real Estate and personal
property owned by any of the Credit Parties.  Agent intends to conduct three
appraisals of parts and supplies and equipment/inventory per Fiscal Year unless
an Event of Default shall have occurred and be continuing, in which case such
audits shall be as frequently as Agent requests at Borrower’s expense.

 

(ii)           Borrowers, at their own expense, shall deliver to Agent the
results of each physical verification, if any, that Borrowers or any of their
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Parts and Supplies and
Equipment (and, if a Default or an Event of Default has occurred and is
continuing, Borrowers shall, upon the request of Agent, conduct, and deliver the
results of, such physical verifications as Agent may require).

 

(iii)          Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing Agent and any Lender shall only obtain a Real Estate
appraisal report pursuant

 

44

--------------------------------------------------------------------------------


 

to this Section 4.9(f) for that portion of the Real Estate that Agent, such
Lender and Borrowers have agreed will be included in the Aggregate Borrowing
Base

 

(g)           Projections.  As soon as available and in any event no later than
the 60th day following the first day of each of Holdings’ Fiscal Years, Borrower
Representative will deliver Projections of Holdings and its Subsidiaries for the
forthcoming three (3) fiscal years, year by year, and for the forthcoming fiscal
year, month by month.

 

(h)           SEC Filings and Press Releases.  Promptly upon their becoming
available, Borrower Representative will deliver copies of (1) all Financial
Statements, reports, notices and proxy statements sent or made available by
Holdings or any of its Subsidiaries to their Stockholders, (2) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission, any Governmental Authority or any private
regulatory authority, and (3) all press releases and other statements made
available by Holdings or any of its Subsidiaries to the public concerning
developments in the business of any such Person.

 

(i)            Events of Default, Etc.  Promptly upon any officer of any Credit
Party obtaining knowledge of any of the following events or conditions, Borrower
Representative shall deliver copies of all notices given or received by such
Credit Party or any of their Subsidiaries with respect to any such event or
condition and a certificate of Borrower Representative’s chief executive officer
specifying the nature and period of existence of such event or condition and
what action such Credit Party or Subsidiary thereof has taken, is taking and
proposes to take with respect thereto:  (1) any condition or event that
constitutes, or which could reasonably be expected to result in the occurrence
of, an Event of Default or Default; (2) any notice that any Person has given to
any Credit Party or any of their Subsidiaries or any other action taken with
respect to a claimed default or event or condition of the type referred to in
Section 6.1(b); (3) any event or condition that could reasonably be expected to
result in any Material Adverse Effect; or (4) any default or event of default
with respect to any material Indebtedness of any Credit Party or any of its
Subsidiaries.

 

(j)            Litigation.  Promptly upon any officer of any Credit Party
obtaining knowledge of (1) the institution of any action, charge, claim, demand,
suit, proceeding, petition, governmental investigation, tax audit or arbitration
now pending or, to the best knowledge of such Credit Party after due inquiry,
threatened against or affecting any Credit Party or any of its Subsidiaries or
any property of any Credit Party or any of its Subsidiaries (“Litigation”) not
previously disclosed by Borrower Representative to Agent or (2) any material
development in any action, suit, proceeding, governmental investigation or
arbitration at any time pending against or affecting any Credit Party or any
property of any Credit Party which, in each case, could reasonably be expected
to have a Material Adverse Effect, Borrower Representative will promptly give
notice thereof to Agent and provide such other information as may be reasonably
available to them to enable Agent and its counsel to evaluate such matter.

 

(k)           Notice of Corporate and other Changes.  Borrower Representative
shall provide prompt written notice of (1) all states in which a Credit Party
becomes qualified after the Amendment Effective Date to transact business,
(2) any change after the Amendment Effective in the authorized and issued Stock
of any Credit Party or any Subsidiary of any Credit Party or any amendment to
their articles or certificate of incorporation, by-laws, partnership agreement
or other organizational documents, (3) any Subsidiary created or acquired by any
Credit Party or any of its Subsidiaries after the Amendment Effective Date, such
notice, in each case, to identify the applicable jurisdictions, capital
structures or Subsidiaries, as applicable, and (4) any other event that occurs
after the Amendment Effective Date which would cause any of the representations
and warranties in Section 5 of this Agreement or in any other Loan Document to
be untrue or misleading in any material respect.  The foregoing notice
requirement shall not

 

45

--------------------------------------------------------------------------------


 

be construed to constitute consent by any of the Lenders to any transaction
referred to above which is not otherwise permitted by the terms of this
Agreement.

 

(l)            Compliance and Pricing Certificate.  Together with each delivery
of Financial Statements of Holdings and its Subsidiaries pursuant to
Section 4.9(b) and Section 4.9(c) Borrowers will deliver a fully and properly
completed Compliance and Pricing Certificate (in substantially the same form as
Exhibit 4.9(l) (the “Compliance and Pricing Certificate”) signed by each
Borrower’s chief executive officer or chief financial officer.

 

(m)          Customer Concentration.  Borrower Representative shall provide
prompt written notice if the Accounts of any customer exceed in the aggregate an
amount equal to fifteen percent (15%) of the aggregate of all Accounts of
Borrowers or any of their Subsidiaries at any time.

 

(n)           Other Information.  With reasonable promptness, Borrower
Representative will deliver such other information and data with respect to any
Credit Party or any Subsidiary of any Credit Party as from time to time may be
reasonably requested by Agent.

 

(o)           Taxes.  Borrower Representative shall provide prompt written
notice of (i) the execution or filing with the IRS or any other Governmental
Authority of any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges by the Credit
Parties which could reasonably be expected to have a Material Adverse Effect and
(ii) any agreement by the Credit Parties or request directed to the Credit
Parties to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect.

 

4.10.        Accounting Terms; Utilization of GAAP for Purposes of Calculations
under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Financial statements and other information furnished to
Agent pursuant to Section 4.9 or any other section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP as in effect at
the time of such preparation; provided that no Accounting Change shall affect
financial covenants, standards or terms in this Agreement; provided further that
Holdings shall prepare footnotes to the Financial Statements required to be
delivered hereunder that show the differences between the Financial Statements
delivered (which reflect such Accounting Changes) and the basis for calculating
financial covenant compliance (without reflecting such Accounting Changes).  All
such adjustments described in clause (c) of the definition of the term
Accounting Changes resulting from expenditures made subsequent to the Closing
Date (including capitalization of costs and expenses or payment of pre-Closing
Date liabilities) shall be treated as expenses in the period the expenditures
are made.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Borrowers and the other Credit
Parties executing this Agreement, jointly and severally, represent, warrant and
covenant to Agent and each Lender that the following statements are and, after
giving effect to the Related Transactions, will remain true, correct and
complete until the Termination Date with respect to all Credit Parties:

 

5.1.          Disclosure.  No representation or warranty of any Credit Party
contained in this Agreement, the Financial Statements referred to in
Section 5.5, the other Related Transactions Documents

 

46

--------------------------------------------------------------------------------


 

or any other document, certificate or written statement furnished to Agent or
any Lender by or on behalf of any such Person for use in connection with the
Loan Documents or the Related Transactions Documents contains as of the date
made or deemed remade or given any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.

 

5.2.          No Material Adverse Effect.  Since June 30, 2005 and through the
Amendment Effective Date there have been no events or changes in facts or
circumstances affecting any Credit Party or any of its Subsidiaries which
individually or in the aggregate have had or could reasonably be expected to
have a Material Adverse Effect and that have not been disclosed herein or in the
attached Disclosure Schedules.

 

5.3.          No Conflict.  The consummation of the Related Transactions does
not and will not violate or conflict with any laws, rules, regulations or orders
of any Governmental Authority or violate, conflict with, result in a breach of,
or constitute a default (with due notice or lapse of time or both) under any
Contractual Obligation or organizational documents of any Credit Party or any of
its Subsidiaries except if such violations, conflicts, breaches or defaults
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  None of the Credit Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company” or a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.4.          Organization, Powers, Capitalization and Good Standing.

 

(a)           Organization and Powers.  Each of the Credit Parties and each of
their Subsidiaries is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and qualified to do business
in all states where such qualification is required except where failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect. 
The jurisdiction of organization and all jurisdictions as of the Amendment
Effective Date in which each Credit Party is qualified to do business are set
forth on Schedule 5.4(a).  Each of the Credit Parties and each of their
Subsidiaries has all requisite organizational power and authority to own and
operate its properties, to carry on its business as now conducted and proposed
to be conducted, to enter into each Related Transactions Document to which it is
a party and to incur the Obligations, grant liens and security interests in the
Collateral and carry out the Related Transactions.

 

(b)           Capitalization.  As of the Amendment Effective Date:  (i) the
authorized Stock of each of the Credit Parties and each of their Subsidiaries is
as set forth on Schedule 5.4(b); (ii) all issued and outstanding Stock of each
of the Credit Parties and each of their Subsidiaries is duly authorized and
validly issued, fully paid, nonassessable, free and clear of all Liens other
than those in favor of Agent for the benefit of Agent and Lenders and those in
favor of Second Lien Agent for the benefit of Second Lien Agent and Second Lien
Lenders, and such Stock was issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities; (iii) the
identity of the holders of the Stock of each of the Credit Parties and each of
their Subsidiaries and the percentage of their fully-diluted ownership of the
Stock of each of the Credit Parties and each of their Subsidiaries is set forth
on Schedule 5.4(b); and (iv) no Stock of any Credit Party or any of their
Subsidiaries, other than those described above, are issued and outstanding. 
Except as provided in Schedule 5.4(b), as of the Amendment Effective Date, there
are no preemptive or other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
from any Credit Party or any of their Subsidiaries of any Stock of any such
entity.

 

(c)           Binding Obligation.  This Agreement is, and the other Related
Transactions Documents when executed and delivered will be, the legally valid
and binding obligations of the

 

47

--------------------------------------------------------------------------------


 

applicable parties thereto, each enforceable against each of such parties, as
applicable, in accordance with their respective terms.

 

5.5.          Financial Statements and Projections.  All Financial Statements
concerning Holdings and its Subsidiaries which have been or will hereafter be
furnished to Agent pursuant to this Agreement, including those listed below,
have been or will be prepared in accordance with GAAP consistently applied
(except as disclosed therein) and do or will present fairly the financial
condition of the entities covered thereby as at the dates thereof and the
results of their operations for the periods then ended, subject to, in the case
of unaudited Financial Statements, the absence of footnotes and normal year-end
adjustments.

 

(a)           The consolidated balance sheets at June 30, 2005 and the related
statement of income of Holdings and its Subsidiaries, for the Fiscal Year then
ended, audited by KPMG LLP.

 

(b)           The consolidated balance sheet at September 30, 2005 and the
related statement of income of Holdings and its Subsidiaries for the three
(3) months then ended.

 

The Projections delivered on or prior to the Amendment Effective Date and in
connection with this amendment and restatement and the updated Projections
delivered pursuant to Section 4.9(i) represent and will represent as of the date
thereof the good faith estimate of Borrowers and their senior management
concerning the most probable course of their business.

 

5.6.          Intellectual Property.  Each of the Credit Parties and its
Subsidiaries owns, is licensed to use or otherwise has the right to use, all
Intellectual Property used in or necessary for the conduct of its business as
currently conducted that is material to the condition (financial or other),
business or operations of such Credit Party and its Subsidiaries.  All issued
Patents, registered Trademarks, registered Copyrights and pending applications
for any of the foregoing owned by a Credit Party on the Amendment Effective Date
are identified on Schedule 5.6 and fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances.  Except as disclosed in Schedule 5.6, to
the Credit Parties’ knowledge the use of such Intellectual Property by the
Credit Parties and their Subsidiaries and the conduct of their businesses does
not and has not been alleged by any Person to infringe on the rights of any
Person.

 

5.7.          Investigations, Audits, Etc.  As of the Amendment Effective Date,
except as set forth on Schedule 5.7, no Credit Party or any of its Subsidiaries
is the subject of any review or audit by the IRS or any governmental
investigation concerning the violation or possible violation of any law.

 

5.8.          Employee Matters.  Except as set forth on Schedule 5.8, (a) as of
the Amendment Effective Date, no Credit Party or Subsidiary of a Credit Party
nor any of their respective employees is subject to any collective bargaining
agreement, (b) as of the Amendment Effective Date, no petition for certification
or union election is pending with respect to the employees of any Credit Party
or any of their Subsidiaries and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
Credit Party or any of their Subsidiaries, (c) there are no strikes, slowdowns,
work stoppages or controversies pending or, to the best knowledge of any Credit
Party after due inquiry, threatened between any Credit Party or any of their
Subsidiaries and its respective employees, other than employee grievances
arising in the ordinary course of business which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each Credit
Party and each of their Subsidiaries comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters
except where failure to comply will not have a Material Adverse Effect.  Except
as set forth

 

48

--------------------------------------------------------------------------------


 

on Schedule 5.8, as of the Amendment Effective Date, neither Borrower nor any of
its Subsidiaries is party to an employment contract.

 

5.9.          Solvency.  Each of the Credit Parties and its Subsidiaries is
Solvent.

 

5.10.        Litigation; Adverse Facts.  Except as set forth on Schedule 5.10,
there are no judgments outstanding against any Credit Party or any of its
Subsidiaries or affecting any property of any Credit Party or any of its
Subsidiaries, nor is there any Litigation pending, or to the best knowledge of
any Credit Party threatened, against any Credit Party or any of its Subsidiaries
which could reasonably be expected to result in any Material Adverse Effect.

 

5.11.        Use of Proceeds; Margin Regulations.

 

(a)           No part of the proceeds of any Loan will be used for “buying” or
“carrying” “margin stock” within the respective meanings of such terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect or for any other purpose that violates the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  If requested by Agent, each Credit Party will furnish to Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

(b)           Borrowers shall utilize the proceeds of the Loans solely for the
discharge and redemption of the Senior Unsecured Notes, prepayment of premiums
payable in connection therewith, payment of accrued interest on the Senior
Unsecured Notes, the redemption of the issued and outstanding shares of Senior
Preferred Stock, payment of transaction expenses relating to the foregoing and
for the financing of Borrowers’ ordinary working capital and general corporate
needs.  Schedule 5.11 contains a description of Borrowers’ sources and uses of
funds as of the Amendment Effective Date, including Loans and Letter of Credit
Obligations to be made or incurred on that date, and a funds flow memorandum
detailing how funds from each source are to be transferred for particular uses.

 

5.12.        Ownership of Property; Liens.  As of the Amendment Effective Date,
the real estate (together with any real estate acquired by any Credit Party
after the Amendment Effective Date, “Real Estate”) listed in Schedule 5.12, as
such Schedule may be updated from time to time upon thirty (30) days’ prior
written notice to Agent, constitutes all of the real property owned, leased,
subleased, or used by any Credit Party or any of its Subsidiaries.  Each of the
Credit Parties and each of its Subsidiaries owns, subject to Permitted
Encumbrances, good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its leased Real
Estate, all as described on Schedule 5.12, and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent.  Schedule 5.12 further describes any Real Estate with respect to which
any Credit Party or any of its Subsidiaries is a lessor, sublessor or assignor
as of the Amendment Effective Date.  As of the Amendment Effective Date, each of
the Credit Parties and each of its Subsidiaries also has good and marketable
title to, or valid leasehold interests in, all of its personal property and
assets, including, without limitation, those titled vehicles described in
Schedule 5.12 (the “Titled Vehicles”).  As of the Amendment Effective Date, none
of the properties and assets of any Credit Party or any of its Subsidiaries are
subject to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Borrower that may result in any Liens
(including Liens arising under Environmental Laws) other than Permitted
Encumbrances against the properties or assets of any Credit Party or any of its
Subsidiaries.  Each of the Credit Parties and each of its Subsidiaries has
received all deeds, certificates of title, assignments, waivers, consents,
nondisturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s or

 

49

--------------------------------------------------------------------------------


 

Subsidiary’s right, title and interest in and to all such Real Estate and other
properties and assets, including, without limitation, the Titled Vehicles. 
Schedule 5.12 also describes any purchase options, rights of first refusal or
other similar contractual rights pertaining to any Real Estate as of the
Amendment Effective Date.  As of the Amendment Effective Date, no portion of any
Credit Party’s or any of its Subsidiaries’ Real Estate has suffered any material
damage by fire or other casualty loss that has not heretofore been repaired and
restored in all material respects to its original condition or otherwise
remedied.  As of the Amendment Effective Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.  The Liens
granted to Agent, on behalf of itself and the Lenders, pursuant to the
Collateral Documents will at all times, be fully perfected first priority Liens
in and to the Collateral described therein, subject, as to priority, only to
Permitted Encumbrances.

 

5.13.        Environmental Matters.

 

(a)           Except as set forth in Schedule 5.13, as of the Amendment
Effective Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that could not reasonably be expected to
adversely impact the value or marketability of such Real Estate and that could
not reasonably be expected to result in Environmental Liabilities of the Credit
Parties or their Subsidiaries in excess of $100,000 in the aggregate; (ii) no
Credit Party and no Subsidiary of a Credit Party has caused or suffered to occur
any Release of Hazardous Materials on, at, in, under, above, to, from or about
any of their Real Estate except for such Releases that could not reasonably be
expected to result in Environmental Liabilities of the Credit Parties or their
Subsidiaries in excess of $100,000 in the aggregate; (iii) the Credit Parties
and their Subsidiaries are and have been in compliance with all Environmental
Laws, except for such noncompliance that could not reasonably be expected to
result in Environmental Liabilities of the Credit Parties or their Subsidiaries
in excess of $100,000 in the aggregate; (iv) the Credit Parties and their
Subsidiaries have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits could not
reasonably be expected to result in Environmental Liabilities of the Credit
Parties or their Subsidiaries in excess of $100,000 in the aggregate, and all
such Environmental Permits are valid, uncontested and in good standing; (v) no
Credit Party and no Subsidiary of a Credit Party is involved in operations or
knows of any facts, circumstances or conditions, including any Releases of
Hazardous Materials, that are likely to result in any Environmental Liabilities
of such Credit Party or Subsidiary that could reasonably be expected to be in
excess of $100,000 in the aggregate, and no Credit Party or Subsidiary of a
Credit Party has permitted any current or former tenant or occupant of the Real
Estate to engage in any such operations; (vi) there is no pending Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $50,000 in the aggregate or injunctive relief against, or that alleges
criminal misconduct by any Credit Party or any Subsidiary of a Credit Party;
(vii) no notice has been received by any Credit Party or any Subsidiary of a
Credit Party identifying any of them as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Credit Parties, there are no facts, circumstances or conditions
that may result in any of the Credit Parties or their Subsidiaries being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports prepared by or on behalf of any Credit Party or
in the possession or control of any Credit Party, reviews and audits and all
written information pertaining to actual or potential Environmental Liabilities,
in each case relating to any of the Credit Parties or their Subsidiaries.

 

(b)           Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now in control of any of the Real Estate or environmental affairs of such
Credit Party or its Subsidiaries, (ii)  to

 

50

--------------------------------------------------------------------------------


 

the best of such Credit Party’s knowledge, before the possession or control by
such Credit Party or its Subsidiaries of such Real Estate or environmental
affairs, Agent was not in control of any such Real Estate of environmental
affairs and (iii) does not have the capacity through the provisions of the Loan
Documents or otherwise to control any Credit Party’s or its Subsidiaries’
conduct with respect to the ownership, operation or management of any of their
Real Estate or compliance with Environmental Laws or Environmental Permits.

 

5.14.        ERISA.

 

(a)           Schedule 5.14 lists all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans.  Copies of all such listed Plans,
together with a copy of the latest form IRS/DOL 5500-series for each such Plan
in effect as of the Amendment Effective Date have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that could
reasonably be expected to cause the loss of such qualification or tax-exempt
status.  Each Plan other than a Multiemployer Plan, is, and to the knowledge of
the Credit Parties each Multiemployer Plan is, in compliance in all material
respects, with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA, including the
statement required by 29 CFR Section 2520.104-23.  Neither any Credit Party nor
ERISA Affiliate has failed in other than a de minimis respect, to make any
contribution or pay any amount due as required by either Section 412 of the IRC
or Section 302 of ERISA or the terms of any such Plan.  Neither any Credit Party
nor ERISA Affiliate has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, in connection with any Plan,
that would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the IRC.

 

(b)           Except as set forth in Schedule 5.14: (i) no Title IV Plan has any
Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
(other than a Multiemployer Plan) or any Person as fiduciary or sponsor of any
Plan; (iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects
to incur any liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any
time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate;
(vi) except in the case of any ESOP, Stock of all Credit Parties and their ERISA
Affiliates makes up, in the aggregate, no more than 10% of fair market value of
the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the S&P or an equivalent rating by another
nationally recognized rating agency.

 

5.15.        Brokers.  No broker or finder acting on behalf of any Credit Party
or Affiliate thereof brought about the obtaining, making or closing of the Loans
or the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith other than under the Management Services Agreements.

 

51

--------------------------------------------------------------------------------


 

5.16.        Deposit and Disbursement Accounts.  Schedule 5.16 lists all banks
and other financial institutions at which any Credit Party maintains deposit,
securities or other accounts as of the Amendment Effective Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.17.        Agreements and Other Documents.  As of the Amendment Effective
Date, each Credit Party has provided to Agent or its counsel, on behalf of
Lenders, accurate and complete copies (or summaries) of all of the following
agreements or documents to which it is subject and each of which is listed in
Schedule 5.17:  supply agreements and purchase agreements not terminable by such
Credit Party within sixty (60) days following written notice issued by such
Credit Party and involving transactions in excess of $1,000,000 per annum;
leases of Equipment having a remaining term of one year or longer and requiring
aggregate rental and other payments in excess of $500,000 per annum; licenses
and permits held by the Credit Parties, the absence of which could reasonably be
expected to have a Material Adverse Effect; instruments and documents evidencing
any Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.

 

5.18.        Insurance.  Schedule 5.18 lists all insurance policies of any
nature maintained, as of the Amendment Effective Date, for current occurrences
by each Credit Party, as well as a summary of the key business terms of each
such policy such as deductibles, coverage limits and term of policy.

 

5.19.        Omitted.

 

5.20.        Omitted.

 

5.21.        Taxes.  All Tax returns required to be filed by the Credit Parties
have been timely and properly filed and all Taxes that are due (other than Taxes
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP) have been paid, except
where the failure to file Tax returns or pay Taxes would not have a Material
Adverse Effect.  No Governmental Authority has asserted any claim for Taxes, or
to any Credit Party’s knowledge, has threatened to assert any claim for Taxes
that would, if not paid by a Credit Party, have a Material Adverse Effect.  All
Taxes required by law to be withheld or collected and remitted (including,
without limitation, income tax, unemployment insurance and workmen’s
compensation premiums) with respect to the Credit Parties have been withheld or
collected and paid to the appropriate Governmental Authorities (or are properly
being held for such payment), except for amounts the nonpayment of which would
not be reasonably likely to have a Material Adverse Effect.  None of the Credit
Parties has been notified that either the IRS or any other Governmental
Authority has raised or intends to raise any adjustments with respect to Taxes
of the Credit Parties, which adjustments would be reasonably likely to have a
Material Adverse Effect.

 

5.22.        Anti-Terrorism.  Neither the borrowing of the Loans by Borrowers,
nor any other Related Transaction, nor the use of the respective proceeds
thereof, shall cause the Lenders or Agent to violate the U.S. Bank Secrecy Act,
as amended, and any applicable regulations thereunder or any of the sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control, (“OFAC”), any regulations promulgated thereunder by OFAC or
under any affiliated or successor governmental or quasi-governmental office,
bureau or agency and any enabling legislation or executive order relating
thereto.  Without limiting the foregoing, no Credit Party (i) is a person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 200l Blocking Property and
Prohibiting Transactions With Persons Who Commit,

 

52

--------------------------------------------------------------------------------


 

Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or the
Global Terrorism Sanctions Regulations, 31 C.F.R. Part 594, (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise associated with any such person in any manner violative of Section 2
or the Global Terrorism Sanctions Regulations, 31 C.F.R. Part 594, or (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons
maintained by OFAC or subject to the limitations or prohibitions under any other
OFAC regulation or OFAC-related executive order.  The Credit Parties are in
compliance, in all material respects, with the Uniting and Strengthening of
America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 and 18 U.S.C. §§ 1956, 1957.  No part of the proceeds of
the Loans or Letters of Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

5.23.        Closing Availability and Leverage; Capital Structure.  As of the
Amendment Effective Date and after giving effect to the funding of the Loans to
be made and Letters of Credit to be issued on the Amendment Effective Date,
(i) Funded Debt of Holdings and its Subsidiaries on a consolidated basis, after
giving effect to the initial fundings including issuances of Letters of Credit
under the Amended and Restated Credit Agreement and the incurrence of the Second
Lien Debt and the application of proceeds thereof, does not exceed $122,000,000,
(ii) Borrower shall have a minimum trailing twelve month EBITDA of not less than
$26,800,000 for the most recently ended month for which financial statements are
available, (iii) the ratio of Funded Debt to EBITDA shall be less than 4.75:1.00
as of the Amendment Effective Date, (iv) as of the Amendment Effective Date,
after giving effect to the consummation of the Related Transactions, Borrowing
Availability is not less than $15,000,000 and (v) Holdings owns 100% of the
Stock of Penhall, that Sponsor owns approximately 70% and that management owns
approximately 30% of the voting Stock of Holdings and that Holdings is
capitalized with approximately $28,600,000 in liquidation preference of
preferred stock plus accreted dividends (excluding the Senior Preferred Stock
that is being redeemed) and approximately $1,000,000 (in book value) of common
stock.

 

SECTION 6.

 

DEFAULT, RIGHTS AND REMEDIES

 

6.1.          Event of Default.  “Event of Default” shall mean the occurrence or
existence of any one or more of the following:

 

(a)           Payment.  (1) Failure to pay any installment or other payment of
principal of any Loan when due, or to repay Revolving Loans to reduce their
balance to the maximum amount of Revolving Loans then permitted to be
outstanding or to reimburse any L/C Issuer for any payment made by such L/C
Issuer under or in respect of any Letter of Credit when due or (2) failure to
pay, within three (3) days after the due date, any interest on any Loan or any
other amount due under this Agreement or any of the other Loan Documents; or

 

(b)           Default in Other Agreements.  (1) Any Credit Party or any of its
Subsidiaries fails to pay when due or within any applicable grace period any
amount of principal of or any amount of interest on Indebtedness (other than the
Loans) or any Contingent Obligations if such Indebtedness or Contingent
Obligation is in excess of $100,000 or (2) breach or default of any Credit Party
or any of its Subsidiaries, or the occurrence of any condition or event, with
respect to any Indebtedness (other than the Loans) or any Contingent
Obligations, if the effect of such breach, default or occurrence is to cause or
to permit the holder or holders then to cause, Indebtedness and/or Contingent
Obligations having an individual

 

53

--------------------------------------------------------------------------------


 

principal amount in excess of $1,000,000 or having an aggregate principal amount
in excess of $1,000,000 to become or be declared due prior to their stated
maturity; or

 

(c)           Breach of Certain Provisions; Breach of Warranty.  Failure of any
Credit Party to perform or comply with any term or condition contained in that
portion of Section 2.2 relating to the Credit Parties’ obligation to maintain
insurance, Section 2.3, Section 3 or Section 4; or

 

(d)           Borrowing Base Certificate; Breach of Warranty.  Any information
contained in any Borrowing Base Certificate is untrue or incorrect in any
respect (other than inadvertent, immaterial errors not exceeding $1,000,000 in
the aggregate in any Borrowing Base Certificate), or any representation or
warranty herein or in any Loan Document or in any written statement, report,
financial statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect (without duplication of materiality qualifiers
contained therein) as of the date when made or deemed made; or

 

(e)           Other Defaults under Loan Documents. Any Credit Party defaults in
the performance of or compliance with any term contained in this Agreement or
the other Loan Documents (other than occurrences described in other provisions
of this Section 6.1 for which a different grace or cure period is specified, or
for which no cure period is specified and which constitute immediate Events of
Default) and such default is not remedied or waived within thirty (30) days
after the earlier of (1) receipt by Borrower Representative of notice from Agent
or Requisite Lenders of such default or (2) actual knowledge of any Borrower or
any other Credit Party of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc.  (1) A
court enters a decree or order for relief with respect to any Credit Party in an
involuntary case under the Bankruptcy Code, which decree or order is not stayed
or other similar relief is not granted under any applicable federal or state
law; or (2) the continuance of any of the following events for forty-five (45)
days unless dismissed, bonded or discharged:  (a) an involuntary case is
commenced against any Credit Party, under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect; or (b) a decree or order of a
court for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party, or over
all or a substantial part of its property, is entered; or (c) a receiver,
trustee or other custodian is appointed without the consent of a Credit Party,
for all or a substantial part of the property of the Credit Party; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (1) any
Credit Party commences a voluntary case under the Bankruptcy Code, or consents
to the entry of an order for relief in an involuntary case or to the conversion
of an involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) any Credit Party makes any
assignment for the benefit of creditors; or (3) the Board of Directors of any
Credit Party adopts any resolution or otherwise authorizes action to approve any
of the actions referred to in this Section 6.1(g); or

 

(h)           Judgment and Attachments.  Any money judgment, writ or warrant of
attachment, or similar process (other than those described elsewhere in this
Section 6.1) involving (1) an amount in any individual case in excess of
$300,000 or (2) an amount in the aggregate at any time in excess of $700,000 (in
either case to the extent not adequately covered by insurance in Agent’s sole
discretion as to which the insurance company has acknowledged coverage) is
entered or filed against one or more of the Credit Parties or any of their
respective assets and remains undischarged, unvacated, unbonded or unstayed for
a period of thirty (30) days or in any event later than five (5) Business Days
prior to the date of any proposed sale thereunder; or

 

54

--------------------------------------------------------------------------------


 

(i)            Dissolution.  Any order, judgment or decree is entered against
any Credit Party decreeing the dissolution or split up of such Credit Party and
such order remains undischarged or unstayed for a period in excess of fifteen
(15) days; or

 

(j)            Solvency.  Any Credit Party ceases to be Solvent, fails to pay
its debts as they become due or admits in writing its present or prospective
inability to pay its debts as they become due; or

 

(k)           Invalidity of Loan Documents.  Any of the Loan Documents or Second
Lien Loan Documents for any reason, other than a partial or full release in
accordance with the terms thereof, ceases to be in full force and effect or is
declared to be null and void, or any Credit Party denies that it has any further
liability under any Loan Documents to which it is party, or gives notice to such
effect; or

 

(l)            Damage; Casualty.  Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility of any Credit Party generating more than
10% of the consolidated revenues of Holdings and its Subsidiaries for the Fiscal
Year preceding such event and such cessation or curtailment continues for more
than 30 days; or

 

(m)          Business Activities.  Holdings engages in any type of business
activity other than the ownership of Stock of Borrowers, ownership of Real
Estate, performance of its obligations under the Related Transaction Documents
to which it is a party or any document governing or evidencing Indebtedness
incurred in connection with a Permitted Refinancing of Second Lien Debt and,
until the date forty-five (45) days following the Amendment Effective Date, the
Senior Unsecured Notes and Senior Unsecured Notes Indenture.

 

(n)           Change of Control.  A Change of Control occurs; or

 

(o)           Subordinated and Second Lien Indebtedness.  The failure of any
Credit Party or any creditor of any Borrower or any of its Subsidiaries to
comply with the terms of any subordination or intercreditor agreement or any
debt or lien subordination provisions of any note or other document running to
the benefit of Agent or Lenders, or if any such document becomes null and void
or any party denies further liability under any such document or provides notice
to that effect.

 

6.2.         Suspension or Termination of Commitments.  Upon the occurrence of
any Default or Event of Default, Agent may, and at the request of Requisite
Lenders Agent shall, without notice or demand, immediately suspend or terminate
all or any portion of Lenders’ obligations to make additional Loans or issue or
cause to be issued Letters of Credit under the Revolving Loan Commitment;
provided that, in the case of a Default, if the subject condition or event is
waived by Requisite Lenders or cured within any applicable grace or cure period,
the Revolving Loan Commitment shall be reinstated.

 

6.3.         Acceleration and Other Remedies.  Upon the occurrence of any Event
of Default described in Sections 6.1(f) or 6.1(g), the Commitments shall be
immediately terminated and all of the Obligations, including the Revolving
Loans, shall automatically become immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other requirements of any kind, all of which are hereby
expressly waived (including for purposes of Section 10) by Borrowers, and the
Commitments shall thereupon terminate.  Upon the occurrence and during the
continuance of any other Event of Default, Agent may, and at the request of the
Requisite Lenders, Agent shall, by written notice to Borrower Representative
(a) reduce the aggregate amount of the Commitments from time to time,
(b) declare all or any portion of the Loans and all or any portion of the other
Obligations to be, and the same shall forthwith become, immediately due and
payable together with accrued interest thereon, (c) terminate all or any portion
of the obligations of Agent, L/C Issuers and

 

55

--------------------------------------------------------------------------------


 

Lenders to make Revolving Credit Advances and issue Letters of Credit,
(d) demand that Borrowers immediately deliver cash to Agent for the benefit of
L/C Issuers (and Borrowers shall then immediately so deliver) in an amount equal
to 105% of the aggregate outstanding Letter of Credit Obligations and
(e) exercise any other remedies which may be available under the Loan Documents
or applicable law.  Borrowers hereby grant to Agent, for the benefit of L/C
Issuers and each Lender with a participation in any Letters of Credit then
outstanding, a security interest in such cash collateral to secure all of the
Letter of Credit Obligations.  Any such cash collateral shall be made available
by Agent to L/C Issuers to reimburse L/C Issuers for payments of drafts drawn
under such Letters of Credit and any Fees, Charges and expenses of L/C Issuers
with respect to such Letters of Credit and the unused portion thereof, after all
such Letters of Credit shall have expired or been fully drawn upon, shall be
applied to repay any other Obligations.  After all such Letters of Credit shall
have expired or been fully drawn upon and all Obligations shall have been
satisfied and paid in full, the balance, if any, of such cash collateral shall
be returned to Borrowers.  Borrowers shall from time to time execute and deliver
to Agent such further documents and instruments as Agent may request with
respect to such cash collateral.

 

6.4.         Performance by Agent.  If any Credit Party shall fail to perform
any covenant, duty or agreement contained in any of the Loan Documents, Agent
may perform or attempt to perform such covenant, duty or agreement on behalf of
such Credit Party after the expiration of any cure or grace periods set forth
herein.  In such event, such Credit Party shall, at the request of Agent,
promptly pay any amount reasonably expended by Agent in such performance or
attempted performance to Agent, together with interest thereon at the highest
rate of interest in effect upon the occurrence of an Event of Default as
specified in Section 1.2(d) from the date of such expenditure until paid. 
Notwithstanding the foregoing, it is expressly agreed that Agent shall not have
any liability or responsibility for the performance of any obligation of any
Credit Party under this Agreement or any other Loan Document.

 

6.5.         Application of Proceeds.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default all payments shall be applied as set forth in
Section 1.12(c).

 

SECTION 7.

CONDITIONS TO LOANS

 

The effectiveness of the amendment and restatement of the Existing Credit
Agreement and the obligations of Lenders and L/C Issuers to make Loans and to
issue or cause to be issued Letters of Credit in each case, from and after the
Amendment Effective Date, are subject to satisfaction of all of the applicable
conditions set forth below.

 

7.1.         Conditions to Initial Loans.  The effectiveness of the amendment
and restatement of the Existing Credit Agreement and the obligations of Lenders
and L/C Issuers to make the initial Loans and to issue or cause to be issued
Letters of Credit on the Amendment Effective Date are, in addition to the
conditions precedent specified in Section 7.2, subject to the delivery of all
documents listed on, the taking of all actions set forth on and the satisfaction
of all other conditions precedent listed in the Closing Checklist attached
hereto as Annex C, all in form and substance, or in a manner, satisfactory to
Agent and Lenders.

 

56

--------------------------------------------------------------------------------


 

7.2.         Conditions to All Loans.  Except as otherwise expressly provided
herein, no Lender or L/C Issuer shall be obligated to fund any Advance or incur
any Letter of Credit Obligation, if, as of the date thereof (the “Funding
Date”):

 

(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date, and Agent or Requisite Lenders have
determined not to make such Advance or incur such Letter of Credit Obligation as
a result of the fact that such warranty or representation is untrue or
incorrect;

 

(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation), and Agent or Requisite Lenders shall have determined not
to make any Advance or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or

 

(c)           after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), (i) the outstanding amount of the aggregate
Revolving Loan would exceed remaining Borrowing Availability (except as provided
in Section 1.1(a)(ii)) or (ii) the outstanding amount of the Revolving Loan of
the applicable Borrower would exceed such Borrower’s separate Borrowing Base
less the outstanding amount of the Swing Line Loan to that Borrower.

 

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Credit Parties that the
conditions in this Section 7.2 have been satisfied and (ii) a reaffirmation by
Borrowers of the cross guaranty provisions set forth in Section 10 and of the
granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

 

SECTION 8.

ASSIGNMENT AND PARTICIPATION

 

8.1.         Assignment and Participations.

 

(a)           Subject to the terms of this Section 8.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder.  Any assignment
by a Lender shall:  (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an “Assignment Agreement” substantially in
the form attached hereto as Exhibit 8.1 and otherwise in form and substance
reasonably satisfactory to, and acknowledged by, Agent); (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; and
(iv) require a payment to Agent of an assignment fee of $3,500.  Notwithstanding
the above, Agent may in its sole and absolute discretion permit any assignment
by a Lender to a Person or Persons that are not Qualified Assignees.  In the
case of an assignment by a Lender under this Section 8.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits

 

57

--------------------------------------------------------------------------------


 

and obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Borrowers
hereby acknowledge and agree that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender.”  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned.  Notwithstanding the foregoing provisions of this
Section 8.1(a), (a) any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, (b) any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor or pledge such Obligations and rights to trustee for the benefit of its
investors and (c) any Lender may assign the Obligations to an Affiliate of such
Lender or to a Person that is a Lender prior to the date of such assignment.

 

(b)           Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents).  Solely for purposes of Sections 1.10,
1.11, 8.3 and 9.1, Borrowers acknowledge and agree that a participation shall
give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a “Lender.”  Except as set forth in the
preceding sentence no Borrower or any other Credit Party shall have any
obligation or duty to any participant.  Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.

 

(c)           Except as expressly provided in this Section 8.1, no Lender shall,
as between Borrowers and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.

 

(d)           Each Credit Party shall assist each Lender permitted to sell
assignments or participations under this Section 8.1 as required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and the prompt preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants, all on a timetable established by
Agent in its sole discretion.  Each Credit Party executing this Agreement shall
certify the correctness, completeness and accuracy of all descriptions of the
Credit Parties and their respective affairs contained in any selling materials
provided by it and all other information provided by it and included in such
materials, except that any Projections delivered by Borrowers shall only be
certified by Borrowers as having been prepared by Borrowers in compliance with
the representations contained in Section 5.5.  Agent shall maintain, on behalf
of Borrowers, in its offices located at 299 Park Avenue, New York, New York
10171 a “register” for recording the name, address, commitment and Loans owing
to each Lender.  The entries in such register shall be presumptive evidence of
the amounts due and owing to

 

58

--------------------------------------------------------------------------------


 

each Lender in the absence of manifest error.  Borrowers, Agent and each Lender
may treat each Person whose name is recorded in such register pursuant to the
terms hereof as a Lender for all purposes of this Agreement.  The register
described herein shall be available for inspection by Borrower and any Lender,
at any reasonable time upon reasonable prior notice.

 

(e)           A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 9.13.

 

(f)            So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be
eligible to demand payment in respect of capital adequacy or similar
requirements under Section 1.10(a), to demand increased costs or be entitled not
to fund LIBOR Loans under Section 1.10(b), or would subject Credit Parties to
increased costs in accordance with Section 1.11.

 

8.2.         Agent.

 

(a)           Appointment.  Each Lender hereby designates and appoints GE
Capital as its Agent under this Agreement and the other Loan Documents, and each
Lender hereby irrevocably authorizes Agent to execute and deliver the Collateral
Documents and to take such action or to refrain from taking such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers as are set forth herein or therein, together with such
other powers as are reasonably incidental thereto.  Agent is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders subject to the requirement that
certain of Lenders’ consent be obtained in certain instances as provided in this
Section 8.2 and Section 9.2.  The provisions of this Section 8.2 are solely for
the benefit of Agent and Lenders and neither Borrowers nor any other Credit
Party shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for Borrowers or any other Credit Party.  Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its agents or
employees.  By signing in the spaces below, the Lenders hereby authorize and
direct GE Capital, in its capacity as Agent for the Lenders, to execute and
deliver the Collateral Documents.

 

(b)           Nature of Duties.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Loan Documents, express or implied, is intended to or shall be
construed to impose upon Agent any obligations in respect of this Agreement or
any of the Loan Documents except as expressly set forth herein or therein.  Each
Lender shall make its own independent investigation of the financial condition
and affairs of each Credit Party in connection with the extension of credit
hereunder and shall make its own appraisal of the creditworthiness of each
Credit Party, and Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto (other than as expressly required herein).  If
Agent seeks the consent or approval of any Lenders to the taking or refraining
from taking any action hereunder, then Agent shall send notice thereof to each
Lender.  Agent shall promptly notify each Lender any time that the Requisite
Lenders or Supermajority Revolving Lenders have instructed Agent to act or
refrain from acting pursuant hereto.

 

59

--------------------------------------------------------------------------------


 

(c)           Rights, Exculpation, Etc.  Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that Agent shall be liable to the
extent of its own gross negligence or willful misconduct as determined by a
final non-appealable order by a court of competent jurisdiction.  Agent shall
not be liable for any apportionment or distribution of payments made by it in
good faith and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount to which they are determined to be entitled (and such
other Lenders hereby agree to return to such Lender any such erroneous payments
received by them).  In no event shall Agent be liable for punitive, special,
consequential, incidental, exemplary or other similar damages.  In performing
its functions and duties hereunder, Agent shall exercise the same care which it
would in dealing with loans for its own account, but neither Agent nor any of
its agents or representatives shall be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility, or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of any Credit Party.  Agent
shall not be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the Loan Documents or the financial condition of any Credit Party, or the
existence or possible existence of any Default or Event of Default.  Agent may
at any time request instructions from Requisite Lenders, Supermajority Revolving
Lenders or all affected Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Loan Documents Agent is
permitted or required to take or to grant.  If such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Loan Documents until it shall have received such instructions from the
Requisite Lenders, Supermajority Revolving Lenders or such other portion of the
Lenders as shall be prescribed by this Agreement.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Loan Documents in accordance with the instructions of Requisite
Lenders, Supermajority Revolving Lenders or all affected Lenders, as applicable;
and, notwithstanding the instructions of Requisite Lenders, Supermajority
Revolving Lenders or all affected Lenders, as applicable, Agent shall have no
obligation to take any action if it believes, in good faith, that such action is
deemed to be illegal by Agent or exposes Agent to any liability for which it has
not received satisfactory indemnification in accordance with Section 8.2(e).

 

(d)           Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex, fax or telegram) believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any of the Loan Documents and its duties hereunder or thereunder.  Agent
shall be entitled to rely upon the advice of legal counsel, independent
accountants, and other experts selected by Agent in its sole discretion.

 

(e)           Indemnification.  Lenders will reimburse and indemnify Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys’ fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the Loan Documents, in proportion to each Lender’s Pro Rata Share, but only to
the extent that any of the foregoing is not reimbursed by Borrowers; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions,

 

60

--------------------------------------------------------------------------------


 

judgments, suits, costs, expenses, advances or disbursements to the extent
resulting from Agent’s gross negligence or willful misconduct as determined by a
final non-appealable order by a court of competent jurisdiction.  If any
indemnity furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by the Requisite Lenders, Supermajority Revolving Lenders or such other portion
of the Lenders as shall be prescribed by this Agreement until such additional
indemnity is furnished.  The obligations of Lenders under this
Section 8.2(e) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(f)            GE Capital Individually.  With respect to its Commitments
hereunder, GE Capital shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender.  The terms “Lenders”, “Requisite
Lenders”, “Supermajority Revolving Lenders” or any similar terms shall, unless
the context clearly otherwise indicates, include GE Capital in its individual
capacity as a Lender or one of the Requisite Lenders or Supermajority Revolving
Lenders.  GE Capital, either directly or through strategic affiliations, may
lend money to, acquire equity or other ownership interests in, provide advisory
services to and generally engage in any kind of banking, trust or other business
with any Credit Party as if it were not acting as Agent pursuant hereto and
without any duty to account therefor to Lenders.  GE Capital, either directly or
through strategic affiliations, may accept fees and other consideration from any
Credit Party for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.

 

(g)           Successor Agent.

 

(i)            Resignation.  Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least thirty (30)
Business Days’ prior written notice to Borrower Representative and Lenders. 
Such resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clause (ii) below or as otherwise provided in clause
(ii) below.

 

(ii)           Appointment of Successor.  Upon any such notice of resignation
pursuant to clause (i) above, Requisite Lenders shall appoint a successor Agent
which, unless an Event of Default has occurred and is continuing, shall be
reasonably acceptable to Borrowers.  If a successor Agent shall not have been so
appointed within the thirty (30) Business Day period referred to in clause
(i) above, the retiring Agent, upon notice to Borrower Representative, shall
then appoint a successor Agent who shall serve as Agent until such time, if any,
as Requisite Lenders appoint a successor Agent as provided above.

 

(iii)          Successor Agent.  Upon the acceptance of any appointment as Agent
under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any retiring
Agent’s resignation as Agent, the provisions of this Section 8.2 shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it in
its capacity as Agent.

 

(h)           Collateral Matters.

 

(i)            Release of Collateral.  Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent upon any Collateral (x) upon the Termination Date or
(y) constituting property being sold or disposed of if Borrowers (or any of
them)

 

61

--------------------------------------------------------------------------------


 

certify to Agent that the sale or disposition is made in compliance with the
provisions of this Agreement (and Agent may rely in good faith conclusively on
any such certificate, without further inquiry).

 

(ii)           Confirmation of Authority; Execution of Releases.  Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 8.2(h)(i)), each
Lender agrees to confirm in writing, upon request by Agent or Borrower
Representative, the authority to release any Collateral conferred upon Agent
under clauses (x) and (y) of Section 8.2(h)(i).  Upon receipt by Agent of any
required confirmation from the Requisite Lenders of its authority to release any
particular item or types of Collateral, and upon at least ten (10) Business
Days’ prior written request by Borrower Representative, Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon such
Collateral; provided, however, that (x) Agent shall not be required to execute
any such document on terms which, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Credit Party, in respect of), all interests retained by
any Credit Party, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(iii)          Absence of Duty.  Agent shall have no obligation whatsoever to
any Lender, L/C Issuer or any other Person to assure that the property covered
by the Collateral Documents exists or is owned by Borrowers or any other Credit
Party or is cared for, protected or insured or has been encumbered or that the
Liens granted to Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Section 8.2(h) or
in any of the Loan Documents, it being understood and agreed that in respect of
the property covered by the Collateral Documents or any act, omission or event
related thereto, Agent may act in any manner it may deem appropriate, in its
discretion, given Agent’s own interest in property covered by the Collateral
Documents as one of the Lenders and that Agent shall have no duty or liability
whatsoever to any of the other Lenders, provided that Agent shall exercise the
same care which it would in dealing with loans for its own account.

 

(i)            Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Code in any applicable jurisdiction, can be
perfected by possession or control.  Should any Lender (other than Agent) obtain
possession or control of any such assets, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Collateral
Document or to realize upon any collateral security for the Loans unless
instructed to do so by Agent in writing, it being understood and agreed that
such rights and remedies may be exercised only by Agent.

 

(j)            Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and Fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or Borrower Representative referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Agent will use reasonable efforts to notify
each Lender of its receipt of any such notice, unless such notice is with
respect to defaults in the payment of principal, interest and fees, in which
case Agent will notify each Lender of its receipt of such notice.  Agent shall
take such action with respect to such Default or Event of

 

62

--------------------------------------------------------------------------------


 

Default as may be requested by Requisite Lenders in accordance with Section 6. 
Unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

 

(k)           Lender Actions against Collateral.  Each Lender agrees that it
will not take any action, nor institute any actions or proceedings, with respect
to the Loans, against any Borrower or any Credit Party hereunder or under the
other Loan Documents or against any of the Real Estate encumbered by Mortgages
without the consent of the Requisite Lenders.  With respect to any action by
Agent to enforce the rights and remedies of Agent and the Lenders under this
Agreement and the other Loan Documents, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained, and agrees to
deliver its Notes to Agent to the extent necessary to enforce the rights and
remedies of Agent for the benefit of the Lenders under the Mortgages in
accordance with the provisions hereof.

 

8.3.         Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by Borrowers at any time or from time to time, with reasonably prompt
subsequent notice to Borrower Representative (any prior or contemporaneous
notice being hereby expressly waived) to set off and to appropriate and to apply
any and all (A) balances held by such Lender at any of its offices for the
account of any Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to Borrower or its Subsidiaries), and (B) other property
at any time held or owing by such Lender to or for the credit or for the account
of any Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Shares.  Borrowers agree, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such amount so set off to Agent for the benefit of all Lenders in
accordance with their Pro Rata Shares.

 

8.4.         Disbursement of Funds.  Agent may, on behalf of Lenders, disburse
funds to Borrowers for Loans requested.  Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender will remit to Agent its Pro Rata Share of any Loan before Agent
disburses same to Borrowers.  If Agent elects to require that each Lender make
funds available to Agent prior to a disbursement by Agent to Borrowers, Agent
shall advise each Lender by telephone or fax of the amount of such Lender’s Pro
Rata Share of the Loan requested by Borrower Representative no later than
1:00 p.m. (New York time) on the Funding Date applicable thereto, and each such
Lender shall pay Agent such Lender’s Pro Rata Share of such requested Loan, in
same day funds, by wire transfer to Agent’s account on such Funding Date.  If
any Lender fails to pay the amount of its Pro Rata Share within one (1) Business
Day after Agent’s demand, Agent shall promptly notify Borrower Representative,
and Borrowers shall immediately repay such amount to Agent.  Any repayment
required pursuant to this Section 8.4 shall be without premium or penalty. 
Nothing in this Section 8.4 or elsewhere in this Agreement or the other Loan
Documents, including the provisions of Section 8.5, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

 

63

--------------------------------------------------------------------------------


 

8.5.         Disbursements of Advances; Payment.

 

(a)           Advances; Payments.

 

(i)            Revolving Lenders shall refund or participate in the Swing Line
Loan in accordance with clauses (iii) and (iv) of Section 1.1(c).  If the Swing
Line Lender declines to make a Swing Line Loan or if Swing Line Availability is
zero, Agent shall notify Revolving Lenders, promptly after receipt of a Notice
of Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time)
on the date such Notice of a Revolving Credit Advance is received, by fax,
telephone or other similar form of transmission.  Each Revolving Lender shall
make the amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Section 1.1(e) not later than 3:00 p.m. (New York time) on the
requested Funding Date in the case of an Index Rate Loans and not later than
11:00 a.m. (New York time) on the requested Funding Date in the case of a LIBOR
Loan.  After receipt of such wire transfers (or, in Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Revolving Credit Advance to Borrowers as designated by
Borrower Representative in the Notice of Revolving Credit Advance.  All payments
by each Revolving Lender shall be made without setoff, counterclaim or deduction
of any kind.

 

(ii)           At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan.  Provided that each Lender has funded all payments and Advances
required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender’s account (as specified by such Lender
in Annex E or the applicable Assignment Agreement) not later than 2:00 p.m. (New
York time) on the next Business Day following each Settlement Date. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding shortfall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.

 

(b)           Availability of Lender’s Pro Rata Share.  Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each Funding Date.  If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent.  Nothing in this Section 8.5(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder.  To the extent that Agent advances funds to
Borrowers on behalf of any Revolving Lender and is not reimbursed therefor on
the same Business Day as such Advance is made, Agent shall be entitled to retain
for its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

 

64

--------------------------------------------------------------------------------


 

(c)           Return of Payments.

 

(i)            If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d)           Non-Funding Lenders.  The failure of any Non-Funding Lender to
make any Revolving Credit Advance or any payment required by it hereunder, or to
purchase any participation in any Swing Line Loan or Letter of Credit Obligation
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such Advance or purchase such participation on such date,
but neither any Other Lender nor Agent shall be responsible for the failure of
any Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder.  Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be included in the calculation of “Requisite Lenders” or
“Supermajority Revolving Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document.

 

(e)           Dissemination of Information.  Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so.

 

(f)            Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.  Agent is authorized to issue all
notices to be issued by or on behalf of the Lenders under the Intercreditor
Agreement or with respect to the Second Lien Debt.

 

SECTION 9.

MISCELLANEOUS

 

9.1.         Indemnities.  Borrowers agree, jointly and severally, to indemnify,
pay, and hold Agent, each Lender, each L/C Issuer and their respective officers,
directors, employees, agents, and attorneys (the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses (including all reasonable
fees and expenses of counsel to such Indemnitees) of any kind or nature
whatsoever that may be imposed on,

 

65

--------------------------------------------------------------------------------


 

incurred by, or asserted against the Indemnitee as a result of such Indemnitees
being a party to this Agreement or the transactions consummated pursuant to this
Agreement or otherwise relating to any of the Related Transactions; provided,
that Borrowers shall have no obligation to an Indemnitee hereunder with respect
to liabilities to the extent resulting from the gross negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the payment and satisfaction thereof which is permissible under applicable
law.

 

9.2.         Amendments and Waivers.

 

(a)           Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrowers, and by Requisite Lenders, Supermajority
Revolving Lenders or all affected Lenders, as applicable.  Except as set forth
in clauses (b) and (c) below, all such amendments, modifications, terminations
or waivers requiring the consent of any Lenders shall require the written
consent of Requisite Lenders.

 

(b)           No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in the definition of the Holdings Borrowing Base
Certificate, Penhall Borrowing Base, the Bob Mack Borrowing Base, the Capital
Borrowing Base or the Penhall Leasing Borrowing Base, or that makes less
restrictive the nondiscretionary criteria for exclusion from Eligible Accounts,
Eligible Short-Term Rentals, Eligible Parts and Supplies and Eligible Equipment
set forth in Exhibits 4.9(e)(i), 4.9(e)(ii), and 4.9(e)(iii) and from Eligible
Real Estate set forth in Exhibit 4.9(e)(iv), shall be effective unless the same
shall be in writing and signed by Agent, Supermajority Revolving Lenders and
Borrowers.  No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 7.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Lenders and Borrowers.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any Swap
Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders, shall be effective unless in writing and signed
by Agent or L/C Issuer or GE Capital, as the case may be, in addition to Lenders
required hereinabove to take such action.

 

(c)           No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby: 
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date or
final maturity date of the principal amount of any Loan of any affected Lender;
(iv) waive, forgive, defer, extend or postpone any payment of interest or Fees
as to any affected Lender (which action shall be deemed only to affect those
Lenders to whom such payments are made); (v) release any Guaranty or, except as
otherwise permitted in Section 3.7, release Collateral with a book value
exceeding 5% of the book value of all assets in the aggregate in any one
(1) year (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder (which action shall be deemed to directly affect
all Lenders); and (vii) amend or waive this Section 9.2 or the definitions of
the terms “Requisite Lenders” or “Supermajority Revolving Lenders” insofar as
such definitions affect the substance of this Section 9.2 (which action shall be
deemed to directly affect all Lenders).  Furthermore, no amendment,
modification,

 

66

--------------------------------------------------------------------------------


 

termination or waiver affecting the rights or duties of Agent or L/C Issuers
under this Agreement or any other Loan Document shall be effective unless in
writing and signed by Agent or L/C Issuers, as the case may be, in addition to
Lenders required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.  No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document.  No amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the holder of that Note.  No notice to or demand on any Credit
Party in any case shall entitle such Credit Party or any other Credit Party to
any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.2 shall be binding upon each holder of the Notes at the time
outstanding and each future holder of the Notes.

 

9.3.         Notices.  Any notice or other communication required shall be in
writing addressed to the respective party as set forth below and may be
personally served, telecopied, sent by overnight courier service or U.S. mail
and shall be deemed to have been given:  (a) if delivered in person, when
delivered; (b) if delivered by fax, on the date of transmission if transmitted
on a Business Day before 4:00 p.m. (New York Time); (c) if delivered by
overnight courier, one (1) Business Day after delivery to the courier properly
addressed; or (d) if delivered by U.S. mail, four (4) Business Days after
deposit with postage prepaid and properly addressed.

 

Notices shall be addressed as follows:

 

If to Borrower Representative:

 

PENHALL COMPANY

 

 

1801 W. Penhall Way

 

 

Anaheim, California 92801

 

 

ATTN: Chief Financial Officer

 

 

Fax: (714) 778-5638

 

 

 

Notice address for service of process:

 

 

 

 

 

PENHALL COMPANY

 

 

933 Ransom Road

 

 

Lancaster, New York 14086

 

 

 

 

 

 

With a copy to:

 

DECHERT LLP

 

 

4000 Bell Atlantic Tower

 

 

2929 Arch Street

 

 

Philadelphia, Pennsylvania 19104

 

 

ATTN: Gary Green

 

 

Fax: (215) 994-2222

 

 

 

If to Agent or GE Capital:

 

GENERAL ELECTRIC

 

 

CORPORATION

 

 

299 Park Avenue

 

 

New York, New York 10171

 

 

ATTN: Penhall Account Officer

 

 

Fax: (646) 428-7398

 

67

--------------------------------------------------------------------------------


 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

201 Merritt 7, P.O. Box 5201

 

 

Stamford, Connecticut 06851

 

 

ATTN: Corporate Counsel

 

 

Corporate Financial Services – Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

299 Park Avenue

 

 

New York, New York 10171

 

 

ATTN: Corporate Counsel

 

 

Corporate Financial Services – Global Sponsor Finance

 

 

Fax: (646) 428-7398

 

 

 

 

 

and

 

 

 

 

 

KING & SPALDING LLP

 

 

1185 Avenue of the Americas

 

 

New York, New York 10036

 

 

ATTN: Robert S. Finley, Esq.

 

 

Fax: (212) 556-2222

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 

9.4.         Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Agent or any Lender to exercise, nor any partial
exercise of, any power, right or privilege hereunder or under any other Loan
Documents shall impair such power, right, or privilege or be construed to be a
waiver of any Default or Event of Default.  All rights and remedies existing
hereunder or under any other Loan Document are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

9.5.         Marshaling; Payments Set Aside.  Neither Agent nor any Lender shall
be under any obligation to marshal any assets in payment of any or all of the
Obligations.  To the extent that Borrowers make payment(s) or Agent enforces its
Liens or Agent or any Lender exercises its right of set-off, and such payment(s)
or the proceeds of such enforcement or set-off is subsequently invalidated,
declared to be fraudulent or preferential, set aside, or required to be repaid
by anyone, then to the extent of such recovery, the Obligations or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

9.6.         Severability.  The invalidity, illegality, or unenforceability in
any jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions of the Loan Documents.

 

9.7.         Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make

 

68

--------------------------------------------------------------------------------


 

a Loan as herein provided, the Lenders, or any of them, at their sole option,
may make the Loan that was to have been made by the Lender so failing to make
such Loan.  Nothing contained in any Loan Document and no action taken by Agent
or any Lender pursuant hereto or thereto shall be deemed to constitute Lenders
to be a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt.

 

9.8.         Headings.  Section and subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.9.         Applicable Law.  THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES WHICH SHALL BE
DEEMED NOT TO INCLUDE SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

9.10.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that Borrowers may not assign their rights or obligations
hereunder without the written consent of all Lenders.  Nothing contained in this
Section 9 shall require the consent of any party for GE Capital to assign any of
its rights in respect of any Swap Related Reimbursement Obligation.

 

9.11.       No Fiduciary Relationship; Limited Liability.  No provision in the
Loan Documents and no course of dealing between the parties shall be deemed to
create any fiduciary duty owing to any Credit Party by Agent or any Lender. 
Each Credit Party agrees that neither Agent nor any Lender shall have liability
to such Credit Party (whether sounding in tort, contract or otherwise) for
losses suffered by such Credit Party in connection with, arising out of, or in
any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless and to the extent that it is determined that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought as determined by a final non-appealable order by a
court of competent jurisdiction.  Neither Agent nor any Lender shall have any
liability with respect to, and each Credit Party hereby waives, releases and
agrees not to sue for, any special, indirect or consequential damages suffered
by such Credit Party in connection with, arising out of, or in any way related
to the Loan Documents or the transactions contemplated thereby.

 

9.12.       Construction.  Agent, each Lender, Borrowers and each other Credit
Party acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by Agent, each Lender, Borrowers and each other Credit Party.

 

9.13.       Confidentiality.  Agent and each Lender agree to exercise their best
efforts to keep confidential any non-public information delivered pursuant to
the Loan Documents and identified as such by Borrowers and not to disclose such
information to Persons other than to potential assignees or participants or to
Persons employed by or engaged by Agent, a Lender or a Lender’s assignees or
participants including attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services. 
The confidentiality provisions contained in this Section 9.13 shall not apply to
disclosures (i) required to be made by Agent or any Lender to any regulatory or
governmental agency or pursuant to legal process or (ii) consisting of general
portfolio information that does not identify Borrowers.  The obligations of
Agent and Lenders under this Section 9.13 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality

 

69

--------------------------------------------------------------------------------


 

agreement in respect of this financing executed and delivered by Agent or any
Lender prior to the date hereof.  Notwithstanding anything herein to the
contrary, non-public information shall not include, and each party (and each
employee, representative or other agent of such party) may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
United States federal tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
United States federal tax analyses) that are provided to such party relating to
such tax treatment and tax structure.  To the extent not inconsistent with the
immediately preceding sentence, this authorization does not extend to disclosure
of any other information, including without limitation (a) the identities of
participants or potential participants in this transaction, (b) the existence or
status of any negotiations, or (c) any other term or detail, or portion of any
documents or other materials, not related to the tax treatment or tax structure
of the transaction.

 

9.14.       CONSENT TO JURISDICTION.  BORROWERS AND CREDIT PARTIES HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW
YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWERS AND CREDIT PARTIES EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWERS
AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWERS AND CREDIT
PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER REPRESENTATIVE, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF BORROWERS, CREDIT PARTIES OR ANY OF THEIR AFFILIATES
SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF BORROWERS OR SUCH CREDIT
PARTIES FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE
PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE).  BORROWERS AND CREDIT PARTIES AGREE THAT AGENT’S OR ANY
LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF
THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY
DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN
EVIDENCE DEPOSITION.  BORROWERS AND CREDIT PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.

 

9.15.       WAIVER OF JURY TRIAL.  BORROWERS, CREDIT PARTIES, AGENT AND EACH
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  BORROWERS, CREDIT PARTIES, AGENT AND EACH LENDER ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  BORROWERS, CREDIT PARTIES, AGENT AND EACH LENDER WARRANT AND
REPRESENT

 

70

--------------------------------------------------------------------------------


 

THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

9.16.       Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, issuances of Letters of
Credit and the execution and delivery of the Notes.  Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrowers
set forth in Sections 1.3(g), 1.9, 1.10, 1.11, 2.5 and 9.1 shall survive the
repayment of the Obligations and the termination of this Agreement.

 

9.17.       Entire Agreement.  This Agreement, the Notes and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior commitments, agreements, representations, and understandings, whether oral
or written, relating to the subject matter hereof, and may not be contradicted
or varied by evidence of prior, contemporaneous, or subsequent oral agreements
or discussions of the parties hereto.  All Exhibits, Schedules and Annexes
referred to herein are incorporated in this Agreement by reference and
constitute a part of this Agreement.

 

9.18.       Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

 

9.19.       Replacement of Lenders.

 

(a)           Within fifteen (15) days after receipt by Borrower Representative
of written notice and demand from any Lender for payment pursuant to
Section 1.10 or 1.11 or, as provided in this Section 9.19, in the case of
certain refusals by any Lender to consent to certain proposed amendments,
modifications, terminations or waivers with respect to this Agreement that have
been approved by Requisite Lenders, Supermajority Revolving Lenders or all
affected Lenders, as applicable (any such Lender demanding such payment or
refusing to so consent being referred to herein as an “Affected Lender”),
Borrowers may, at their option, notify Agent and such Affected Lender of its
intention to do one of the following:

 

(i)            Borrowers may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Agent.  In the event Borrowers obtain a
Replacement Lender that will purchase all outstanding Obligations owed to such
Affected Lender and assume its Commitments hereunder within ninety (90) days
following notice of Borrowers’ intention to do so, the Affected Lender shall
sell and assign all of its rights and delegate all of its obligations under this
Agreement to such Replacement Lender in accordance with the provisions of
Section 8.1, provided that Borrowers have reimbursed such Affected Lender for
any administrative fee payable pursuant to Section 8.1 and, in any case where
such replacement occurs as the result of a demand for payment pursuant to
Section 1.10 or 1.11, paid all amounts required to be paid to such Affected
Lender pursuant to Section 1.10 or 1.11 through the date of such sale and
assignment; or

 

(ii)           Borrowers may, with Agent’s consent, prepay in full all
outstanding Obligations owed to such Affected Lender and terminate such Affected
Lender’s Pro Rata Share of the Revolving Loan Commitment, in which case the
Revolving Loan Commitment will be reduced by the amount of such Pro Rata Share. 
Borrowers shall, within ninety (90) days following notice of their

 

71

--------------------------------------------------------------------------------


 

intention to do so, prepay in full all outstanding Obligations owed to such
Affected Lender (including, in any case where such prepayment occurs as the
result of a demand for payment for increased costs, such Affected Lender’s
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such prepayment), and terminate such Affected Lender’s
obligations under the Revolving Loan Commitment.

 

(b)           In the case of a Non-Funding Lender pursuant to Section 8.5(a), at
Borrower Representative’s request, Agent or a Person acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Loans and Commitments of that Non-Funding
Lender for an amount equal to the principal balance of all Loans held by such
Non-Funding Lender and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

(c)           If, in connection with any proposed amendment, modification,
waiver or termination pursuant to Section 9.2 (a “Proposed Change”):

 

(i)            requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii) and (iii) below being referred
to as a “Non-Consenting Lender”),

 

(ii)           requiring the consent of Supermajority Revolving Lenders, the
consent of Requisite Lenders is obtained, but the consent of Supermajority
Revolving Lenders is not obtained,

 

(iii)          requiring the consent of Requisite Lenders, the consent of
Lenders holding 51% or more of the aggregate Commitments is obtained, but the
consent of Requisite Lenders is not obtained,

 

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

 

9.20.       Delivery of Termination Statements and Mortgage Releases.

 

(a)           Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions proceedings, or claims are pending or threatened against
any Indemnitee asserting any damages, losses or liabilities that are indemnified
liabilities hereunder, Agent shall deliver to Borrower Representative
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

 

(b)           Upon the disposition of any Collateral in accordance with the
terms and conditions provided herein, Agent shall deliver to Borrower
Representative termination statements, mortgage

 

72

--------------------------------------------------------------------------------


 

releases and other evidence necessary or appropriate to evidence the termination
of Liens on such Collateral.

 

(c)           In the event that any Credit Party acquires any Equipment and in
connection therewith grants a security interest in such Equipment to any Person
providing purchase money financing to such Credit Party for such Equipment and
such security interest and financing does not contravene any provision of this
Agreement and prohibits the Lien of Agent therein, Agent, at the request of such
Credit Party shall release its security interest in such Equipment or shall
subordinate such Lien (as required by such Person) and shall at the cost and
expense of such Credit Party execute such documents as may be necessary to
release such Lien of record; provided, however, that upon any such prohibition
ceasing to be binding on such Credit Party, the Lien of Agent in such Equipment
shall automatically be reinstated and such Credit Party shall immediately notify
Agent and shall take all steps as may be necessary to perfect such Lien of Agent
within 20 Business Days following such prohibition ceasing to be effective.

 

9.21.       Subordination of Intercompany Debt.

 

(a)           Each Credit Party hereby agrees that any intercompany Indebtedness
or other intercompany payables or receivables, or intercompany advances directly
or indirectly made by or owed to such Credit Party by any other Credit Party
(collectively, “Intercompany Debt”), of whatever nature at any time outstanding
shall be subordinate and subject in right of payment to the prior payment in
full in cash of the Obligations.  Each Credit Party hereby agrees that it will
not, while any Event of Default is continuing, accept any payment, including by
offset, on any Intercompany Debt until the Termination Date, in each case,
except with the prior written consent of Agent.

 

(b)           In the event that any payment on any Intercompany Debt shall be
received by a Credit Party other than as permitted by this Section 9.21 before
the Termination Date, such Credit Party shall receive such payments and hold the
same in trust for, segregate the same from its own assets and shall immediately
pay over to, Agent for the benefit of Agent and Lenders all such sums to the
extent necessary so that Agent and the Lenders shall have been paid in full, in
cash, all Obligations owed or which may become owing.

 

(c)           Upon any payment or distribution of any assets of any Credit Party
of any kind or character, whether in cash, property or securities by set-off,
recoupment or otherwise, to creditors in any liquidation or other winding-up of
such Credit Party or in the event of any Proceeding, Agent and Lenders shall
first be entitled to receive payment in full in cash, in accordance with the
terms of the Obligations and of this Agreement, of all amounts payable under or
in respect of such Obligations, before any payment or distribution is made on,
or in respect of, any Intercompany Debt, in any such Proceeding, any
distribution or payment, to which Agent or any Lender would be entitled except
for the provisions hereof shall be paid by such Credit Party, or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution directly to Agent (for the benefit of Agent
and the Lenders) to the extent necessary to pay all such Obligations in full in
cash, after giving effect to any concurrent payment or distribution to Agent and
Lenders (or to Agent for the benefit of Agent and Lenders).

 

SECTION 10.

 

CROSS-GUARANTY

 

10.1.       Cross-Guaranty.  Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by

 

73

--------------------------------------------------------------------------------


 

acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and Lenders by each other Borrower.  Each Borrower agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 10
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 10 shall
be absolute and unconditional, irrespective of, and unaffected by:

 

(a)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

 

(b)           the absence of any action to enforce this Agreement (including
this Section 10) or any other Loan Document or the waiver or consent by Agent
and Lenders with respect to any of the provisions thereof;

 

(c)           the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);

 

(d)           the insolvency of any Credit Party; or

 

(e)           any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

10.2.       Waivers by Borrowers.  Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Agent or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Credit Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower.  It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 10 and such waivers, Agent and Lenders would
decline to enter into this Agreement.

 

10.3.       Benefit of Guaranty.  Each Borrower agrees that the provisions of
this Section 10 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

 

10.4.       Waiver of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 10.7, each Borrower hereby expressly and irrevocably waives
until the Termination Date any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor.  Each Borrower acknowledges and agrees that this waiver is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 10, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 10.4 and their rights under this Section 10.4 shall survive payment in
full of the Obligations.

 

74

--------------------------------------------------------------------------------


 

The foregoing waiver shall not be deemed to limit or prohibit the payment of
indebtedness or other obligations of any Borrower to any other Borrower or other
Person which is incurred in the ordinary course of business and which is
otherwise permitted under this Agreement or any other Loan Document.

 

10.5.       Election of Remedies.  If Agent or any Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving
Agent or such Lender a Lien upon any Collateral, whether owned by any Borrower
or by any other Person, either by judicial foreclosure or by non-judicial sale
or enforcement, Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 10.  If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender.  Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations.  The amount of the successful bid
at any such public sale, whether Agent, Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 10, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

 

10.6.       Limitation.  Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 10 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

(a)           the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and

 

(b)           the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 10 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 10.7.

 

10.7.       Contribution with Respect to Guaranty Obligations.

 

(a)           To the extent that any Borrower shall make a payment under this
Section 10 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the

 

75

--------------------------------------------------------------------------------


 

Borrowers as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Obligations
and termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 10 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(c)           This Section 10.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 10.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 10.1.  Nothing contained in this
Section 10.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Borrowers against other Credit
Parties under this Section 10.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.

 

10.8.       Liability Cumulative.  The liability of Borrowers under this
Section 10 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

10.9.       Intercreditor Agreement.  EACH LENDER HEREUNDER (A) ACKNOWLEDGES
THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT
WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT, AS AGENT AND ON BEHALF OF SUCH LENDER.

 

10.10.     Effectiveness of Amendment and Restatement of Existing Credit
Agreement.  The amendment and restatement of the Existing Credit Agreement
contemplated hereby shall become effective on the Amendment Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Prior to the Amendment Effective
Date, the Existing Credit Agreement shall remain in full force and effect and
shall not be affected hereby.  After the Amendment Effective Date, all
“Obligations” of Borrowers under the Existing Credit Agreement shall become
Obligations of Borrowers hereunder, continuously secured by the Liens granted
under the Collateral Documents, and the provision of the Existing Credit
Agreement shall be superseded by the provisions hereof.

 

76

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank.]

 

77

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

PENHALL COMPANY,

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

 

 

 

BOB MACK CO., INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

 

 

PENHALL LEASING, L.L.C.,

 

as a Borrower

 

BY: PENHALL COMPANY, its sole member

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

 

 

PENHALL INTERNATIONAL CORP.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

 

 

CAPITOL DRILLING SUPPLIES, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PENHALL INVESTMENTS, INC.,

 

as a Credit Party

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

Name:

Jeffrey E. Platt

 

Title:

Vice President

 

[SIGNATURE PAGE TO PENHALL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Gina Provenzale

 

Name: Gina Provenzale

 

Its Duly Authorized Signatory

 

[SIGNATURE PAGE TO PENHALL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings; and (c) changes in carrying value of any Borrower’s or
any of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (SFAS 141, A.P.B. 16
and/or 17 and EITF 88-16 and FASB 109) to the Related Transactions or (ii) as
the result of any other adjustments that, in each case, were applicable to, but
not included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.

 

“Acquisition Pro Forma” has the meaning ascribed to it in Section 3.6(b)(ix).

 

“Acquisition Projections” has the meaning ascribed to it in Section 3.6(b)(ix).

 

“Advances” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.19(a).

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 8.2.

 

“Aggregate Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Holdings Borrowing Base, the Penhall Borrowing Base,
the Penhall Leasing Borrowing Base, the Bob Mack Borrowing Base and the Capitol
Borrowing Base; less (ii) any Reserves except to the extent already deducted
therefrom.

 

“Agreement” means this Amended and Restated Credit Agreement (including all
schedules, subschedules, annexes and exhibits hereto), as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Allocable Amount” has the meaning ascribed to it in Section 10.7.

 

“Amendment Effective Date” means November 1, 2005.

 

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.2(a).

 

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Revolver Index Margin and the Applicable Revolver LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

“Appraised Forced Liquidation Value” shall mean, at any time, as to any Real
Estate owned by Holdings, the appraised forced liquidation value determined most
recently at or prior to such time in writing by an independent real estate
appraiser mutually agreed upon by Agent and the Credit Parties, such
determination to be made using the same basis and or approach to valuation
consistent with the approach used in the initial determination.

 

“Appraised Net Orderly Liquidation Value” shall mean, at any time, as to any
Equipment or Parts and Supplies owned by a Borrower, the appraised net orderly
liquidation value determined most recently at or prior to such time in writing
by an independent appraiser mutually agreed upon by Agent

 

A-2

--------------------------------------------------------------------------------


 

and the Credit Parties, such determination to be made using the same basis and
or approach to valuation consistent with the approach used in the initial
determination.

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
Holdings’ Subsidiaries or (b) any or all of the assets of Holdings or any of its
Subsidiaries other than sales of Equipment and Parts and Supplies in the
ordinary course of business.  Without limitation of the foregoing, the term
“Asset Disposition” shall include the sale or transfer of property by a Credit
Party or a Subsidiary thereof in a Permitted Sale-Leaseback.

 

“Assignment Agreement” has the meaning ascribed to it in Section 8.1(a).

 

“Assumption and Joinder Agreement” means the Assumption and Joinder Agreement to
be executed and delivered by Capitol on the Amendment Effective Date, in form
and substance satisfactory to the Agent.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.

 

“Bob Mack Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount (calculated in Dollars or, in the case of Accounts or
Short-Term Rentals denominated in Canadian Dollars, in the U.S. Dollar
Equivalent thereof) equal to the sum at such time of:

 

(a)           up to 85% of the net amount of Bob Mack’s Eligible Accounts plus
Eligible Short-Term Rentals at such time; and

 

(b)           up to 80% of the Appraised Net Orderly Liquidation Value of Bob
Mack’s Eligible Parts and Supplies and Bob Mack’s Eligible Equipment; less

 

(c)           such Reserves Agent may have applied thereto.

 

“Borrower” and “Borrowers” have the respective meanings ascribed to them in the
preamble to the Agreement.

 

“Borrower Representative” has the meaning ascribed to it in Section 1.13.

 

“Borrowing Availability” means as of any date of determination the lesser of
(a) the Maximum Amount less the sum of the aggregate Revolving Loan (including,
without duplication, the outstanding Letter of Credit Obligations) and Swing
Line Loan then outstanding and (b) the Aggregate Borrowing Base less the sum of
(i) the sum of the aggregate Revolving Loan (including, without duplication, the
outstanding Letter of Credit Obligations), (ii) Swing Line Loan then
outstanding, and (iii) any Reserves required by Agent in its reasonable credit
judgment to the extent not already deducted therefrom.

 

“Borrowing Base Certificate” has the meaning ascribed to it in Section 4.9(e).

 

“BRS” means collectively Bruckmann, Rosser, Sherrill & Co., L.P., a Delaware
limited partnership, BRS Partners, LP and BRSE LLP.

 

A-3

--------------------------------------------------------------------------------


 

“BRS Management Services Agreement” means that Management Agreement dated as of
August 4, 1998 by and between BRS and Holdings as amended, modified or
supplemented from time to time in accordance with its terms.

 

“BRS Related Party” means (1) any stockholder having more than 5% of any class
of stock of any entity that comprises BRS, any individual controlling any such
stockholder, an immediate family member of any such stockholder (if an
individual) or of any such individual and any majority owned Subsidiary, of BRS;
or (2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a majority
interest of any of the entities that comprise BRS and/or such other Persons
referred to in the immediately preceding clause (1).

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York or the
State of California and in reference to LIBOR Loans shall mean any such day that
is also a LIBOR Business Day.

 

“Canadian Dollars” means lawful currency of Canada.

 

“Capitol” shall have the meaning ascribed to it in the preamble to this
Agreement.

 

“Capitol Borrowing Base” means, from and after the date, if any, that Agent
shall have completed its audit and appraisal of Capitol’s assets, as of any date
of determination by Agent, from time to time, an amount (calculated in Dollars
or, in the case of Accounts or Short-Term Rentals denominated in Canadian
Dollars, in the U.S. Dollar Equivalent thereof) equal to the sum at such time
of:

 

(a)           up to 85% of the net amount of Capitol’s Eligible Accounts plus
Eligible Short-Term Rentals at such time; and

 

(b)           up to 80% of the Appraised Net Orderly Liquidation Value of
Capitol’s Eligible Parts and Supplies and Capital’s Eligible Equipment; less

 

(c)           such Reserves Agent may have applied thereto.

 

“Capital Expenditures” has the meaning ascribed to it in Section 4.1 of
Schedule 1 to Exhibit 4.9(l).

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Carry Over Amount” has the meaning ascribed to it Section 4.1.

 

“Cash Equivalents” means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year

 

A-4

--------------------------------------------------------------------------------


 

after acquisition thereof and having, at the time of acquisition, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing
no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that is at
least (A) ”adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (B) has Tier 1 capital (as defined in such
regulations) of not less than $250,000,000, in each case maturing within one
year after issuance or acceptance thereof; and (v) shares of any money market
mutual or similar funds that (A) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (B) has net assets of not less than $500,000,000 and (C) has the
highest rating obtainable from either S&P or Moody’s.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.11(c).

 

“CFC” has the meaning ascribed to it in Section 2.8(e).

 

“Change of Control” means any event, transaction or occurrence as a result of
which (a) BRS together with any BRS Related Party shall cease to own and control
directly or indirectly all of the economic and voting rights associated with
ownership of at least fifty-one percent (51%) of all classes of the outstanding
Stock of Holdings on a fully diluted basis, (b) Holdings ceases to directly or
indirectly own and control all of the economic and voting rights associated with
all of the outstanding Stock of Penhall or (c) Penhall ceases to directly or
indirectly own and control all of the economic and voting rights associated with
all of the outstanding Stock of any of its Subsidiaries.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including premiums and other amounts owed to the PBGC
at the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

“Closing Date” means May 22, 2003.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

A-5

--------------------------------------------------------------------------------


 

“Collateral” means the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations or any portion thereof (excluding (i) the assets of any CFC and
(ii) (x) any Stock in excess of 65% of the Stock of any CFC directly owned by
Holdings or a Domestic Subsidiary of Holdings and (y) all Stock of any other
CFC).

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Guaranties, the Master Reaffirmation, the Mortgages, the Trademark Security
Agreements, the Copyright Security Agreements, the Patent Security Agreements,
any Control Agreements in favor of Agent, the Intercreditor Agreement and all
other agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations or any portion thereof.

 

“Commitment Termination Date” means the earliest of (a) November 1, 2010,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 6.3 and (c) the date of (i) indefeasible
prepayment in full by Borrowers of the Loans, and (ii) the cancellation and
return (or stand-by guarantee) of all Letters of Credit or the cash
collateralization of all Letter of Credit Obligations pursuant to
Section 1.5(g), and (iii) the permanent reduction of the Commitments to zero
dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment as set forth on Annex B to the Agreement or in the
most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate of all Lenders’ Revolving Loan Commitments, which
aggregate commitment shall be fifty five million dollars ($55,000,000) on the
Amendment Effective Date, as such Commitments may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.

 

“Company Management Services Agreement” means that Management Services Agreement
dated as of January 1, 2002 by and between Penhall and Penhall Leasing, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Compliance and Pricing Certificate” has the meaning ascribed to it in
Section 4.9(l).

 

“Consolidated Net Income” has the meaning ascribed to it in Section 4.3 of
Schedule 1 to Exhibit 4.9(l).

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
(iv) any agreement, contract or transaction involving commodity options or
future contracts, (v) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, or
(vi) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. 
The amount of any

 

A-6

--------------------------------------------------------------------------------


 

Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

“Control Agreements” means deposit account, lockbox account, securities account
or commodities account control agreements by and among the applicable Credit
Party, Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance satisfactory in all respects to
Agent and in any event providing to Agent “control” of such deposit account,
securities account or commodities account within the meaning of Articles 8 and 9
of the Code.

 

“Copyright License” means any and all rights nor owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party, in each case as amended, modified or supplemented from time to time.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means Holdings, Borrowers, and each of their respective
Subsidiaries and each other Person who executes this Agreement as a “Credit
Party” or a Guaranty or who grants a Lien on all or part of its assets to secure
all of part of the Obligations.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Disbursement Account” has the meaning ascribed to it in Section 1.1(e).

 

“Disclosure Schedules” means the Schedules prepared by Credit Parties and
denominated as Schedules 2.7 through 5.18 in the index to the Agreement.

 

“Division 40” means Penhall’s Division 40 Highway Services division, the
customer base of which is comprised primarily of state departments of
transportation or general contractors performing work for state departments of
transportation.

 

“Domestic Subsidiary” means any Subsidiary of Holdings that is a “United States
person” under and as defined in Section 770l(a)(30) of the IRC.

 

A-7

--------------------------------------------------------------------------------


 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

 “EBITDA” has the meaning ascribed to it in Schedule 3 to Exhibit 4.9(l).

 

“Eligible Accounts” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.9(e)(i), Exhibit 4.9(e)(ii) or Exhibit 4.9(e)(iii), as applicable.

 

“Eligible Equipment” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.9(e)(i), Exhibit 4.9(e)(ii) or Exhibit 4.9(e)(iii), as applicable.

 

“Eligible Parts and Supplies” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.9(e)(i), Exhibit 4.9(e)(ii) or Exhibit 4.9(e)(iii), as applicable.

 

“Eligible Real Estate” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.9(e)(iv).

 

“Eligible Short-Term Rentals” has the meaning ascribed to it in Schedule 1 to
Exhibit 4.9(e)(i), Exhibit 4.9(e)(ii) or Exhibit 4.9(e)(iii), as applicable.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, enforceable standards and regulations,
now or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
§§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes
relating to environmental matters.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

A-8

--------------------------------------------------------------------------------


 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.

 

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Existing Borrowers” has the meaning ascribed to it in the recitals.

 

“Existing Credit Agreement” has the meaning ascribed to it in the recitals.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

A-9

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Holdings and its
Subsidiaries delivered in accordance with Section 4.9.

 

“Fiscal Month” means any of the monthly accounting periods of Holdings.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Holdings ending on
June 30 of each year.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Foreign Lender” has the meaning ascribed to it in Section 1.11(c).

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations (other than Letter of Credit Obligations in respect
of undrawn Letters of Credit), the Second Lien Debt and, without duplication,
Guaranteed Indebtedness consisting of guaranties of Funded Debt of other
Persons.

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“GE Capital” has the meaning ascribed to it in the Preamble.

 

“GE Capital Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contractual Obligation, all payment intangibles, customer lists,
Licenses, Copyrights, Trademarks, Patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or

 

A-10

--------------------------------------------------------------------------------


 

Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Subsidiary Guaranty and any other guaranty
executed by any Guarantor in favor of Agent and Lenders in respect of the
Obligations.

 

“Guarantor Payment” has the meaning ascribed to it on Section 10.7.

 

“Guarantors” means Holdings, and each Subsidiary of each Borrower that is not a
Borrower under this Agreement and each other Person, if any, that executes a
guaranty or other similar agreement in favor of Agent, for itself and the
ratable benefit of Lenders, in connection with the transactions contemplated by
the Agreement and the other Loan Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,”

 

A-11

--------------------------------------------------------------------------------


 

“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, or (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.

 

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Holdings Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:

 

(a)           up to 50% of the Appraised Forced Liquidation Value of Holdings’
owned Real Estate; less

 

(b)           such Reserves as Agent may have applied thereto.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Amendment Effective
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
(i) ”earnouts” and similar payment obligations, and (j) the Obligations.  For
the avoidance of doubt, “Indebtedness” of Holdings or any of its Subsidiaries
shall not include any Stock, or any liabilities or obligations in respect of any
Stock (or any security into which such Stock is convertible or for which it is
exchangeable at the option of the holder thereof) of Holdings or any of its
Subsidiaries, so long as neither Holdings nor any such Subsidiary is or, upon
the passage of time or the occurrence of any event (other than an asset sale or
change of control), may become obligated notwithstanding any prohibition in this
Agreement to the contrary to, redeem, purchase, retire, defease or otherwise
make any cash payment in respect of such Stock or security at any time prior to
February 2, 2011, except as permitted by Section 3.5(f).

 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in

 

A-12

--------------------------------------------------------------------------------


 

any interest rate provided for in the Agreement based upon the Index Rate shall
take effect at the time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Debt” has the meaning ascribed to it in Section 9.21.

 

“Intercompany Notes” has the meaning ascribed to it in Section 3.1.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof entered into by and among Agent, Lenders, Second Lien Agent and Second
Lien Lenders, as the same may be amended, amended and restated, supplemented,
replaced or otherwise modified from time to time in accordance with its terms.

 

“Interest Coverage Ratio” has the meaning ascribed to it in Section 4.5 of
Schedule 1 to Exhibit 4.9(l).

 

“Interest Expense” has the meaning ascribed to it in Section 4.4 of Schedule 1
to Exhibit 4.9(l).

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period or at the end of
three (3) months for any LIBOR Period that is longer than three (3) months;
provided, that, in addition to the foregoing, each of (x) the date upon which
all of the Commitments have been terminated and the Loans have been paid in full
and (y) the Commitment Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrowers or any of their Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrowers or any of their Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business.

 

A-13

--------------------------------------------------------------------------------


 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including: (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party, including the rights of such Credit
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder.

 

“L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

 

“Letters of Credit” means documentary or standby letters of credit issued for
the account of Borrowers by L/C Issuers, and bankers’ acceptances issued by
Borrowers, for which Agent and Lenders have incurred Letter of Credit
Obligations.  The term “Letters of Credit” does not include a Swap Related L/C.

 

“Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(d).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower Representative, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of any Letters of Credit by any L/C Issuer or the purchase of a
participation as set forth in Section 1.1(d) with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders thereupon or pursuant thereto.

 

“Leverage Ratio” has the meaning ascribed to it in Section 4.6 of Schedule 1 to
Exhibit 4.9(l).

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost in connection with the re-employment of
such funds) that any Lender may sustain as a result of (i) any default by any
Borrower in making any borrowing of, conversion into or continuation of any
LIBOR Loan following Borrower Representative’s delivery to Agent of any LIBOR
Loan request in respect thereof or (ii) any payment of a LIBOR Loan on any day
that is not the last day of the LIBOR Period applicable thereto (regardless of
the source of such prepayment and whether voluntary, by acceleration or
otherwise). For purposes of calculating amounts payable to a Lender under
Section 1.3(e), each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit

 

A-14

--------------------------------------------------------------------------------


 

bearing interest at LIBOR in an amount equal to the amount of that LIBOR Loan
and having a maturity and repricing characteristics comparable to the relevant
LIBOR Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 1.3(e).

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.2(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

 

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

(b)           any LIBOR Period that would otherwise extend beyond the date set
forth in clause (a) of the definition of “Commitment Termination Date” shall end
two (2) LIBOR Business Days prior to such date;

 

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

 

(d)           Borrower Representative shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and

 

(e)           Borrower Representative shall select LIBOR Periods so that there
shall be no more than eight (8) separate LIBOR Loans in existence at any one
time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)           the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency

 

A-15

--------------------------------------------------------------------------------


 

Liabilities” in Regulation D of the Federal Reserve Board that are required to
be maintained by a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be available to Agent.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 4.9(j).

 

“Loan Account” as the meaning ascribed to it in Section 1.9.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Assumption and Joinder Agreement, the GE Capital Fee Letter and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby.  Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loans” means the Revolving Loan.

 

“Management Services Agreements” means the BRS Management Services Agreement and
the Company Management Services Agreement.

 

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of May 22, 2003 among the Borrowers and the L/C
Issuer.

 

“Master Reaffirmation” means the Master Reaffirmation of Loan Documents to be
executed and delivered by the Borrowers and the other Credit Parties (other than
Capitol) on the Amendment Effective Date, in form and substance satisfactory to
the Agent.

 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of May 22, 2003 among the Borrowers and the L/C Issuer.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
conditions, assets, operations, business or prospects of any Borrower or any of
its Subsidiaries, (b) Borrowers’ ability to pay any of the Loans or any of the
other Obligations in accordance with the terms of the Agreement,

 

A-16

--------------------------------------------------------------------------------


 

(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(f).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Monthly Average Borrowing Availability” means, for any period of three
consecutive fiscal months, the average (mean) of the amount of Borrowing
Availability as of the end of each of such fiscal months.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Real Estate, in each case as amended, modified
or supplemented from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Net Proceeds” means cash proceeds received by Credit Parties or any of their
Subsidiaries (a) from any Asset Disposition (including insurance proceeds,
awards of condemnation, and payments under notes or other debt securities
received in connection with any Asset Disposition), and from all sales of
Equipment or Parts and Supplies, in each case, net of (i) selling expenses
(including reasonable and customary broker’s fees or commissions, legal fees,
transfer and similar taxes incurred by Borrowers or any of their Subsidiaries in
connection therewith and Borrowers’ good faith estimate of income taxes paid or
payable in connection with such sale, after taking into account any available
tax credits or deductions and any tax sharing arrangements, in each case to the
extent attributable to such sale); (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Disposition
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Proceeds); (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such Asset
Disposition and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset); (iv) reserves for
withdrawal liability or severance estimated by Borrowers to be payable arising
from such Asset Disposition; and (v) amounts required to be paid to any person
(other than Credit Parties) owning a beneficial interest in the subject asset;
and (b) from any issuance or disposition of Indebtedness or any Stock, the cash
proceeds thereof, net of all taxes and reasonable and customary fees,
commissions, costs and other expenses incurred by Credit Parties in connection
therewith.

 

“Non-Consenting Lender” has the meaning ascribed to it in Section 9.19(c).

 

“Non-Funding Lender” has the meaning ascribed to it in Section 8.5(a).

 

“Notes” means, collectively, the Revolving Notes and the Swing Line Note.

 

A-17

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.2(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents.  This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Swap Related Reimbursement Obligations,
expenses, attorneys’ fees and any other sum chargeable to any Credit Party under
the Agreement or any of the other Loan Documents.

 

“OFAC” has the meaning ascribed to it in Section 5.20.

 

“Other Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Other Taxes” has the meaning ascribed to it in Section 1.11(d).

 

“Overadvance” has the meaning ascribed to it in Section 1.1(a).

 

“Parts and Supplies” means as to any of Penhall, Bob Mack, Capitol or Penhall
Leasing, its fuel, diamond blades and diamond grinders used by such Borrower in
conjunction with such Borrower’s Equipment in the ordinary course of business.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party, in
each case as amended, modified or supplemented from time to time.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Penhall Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount (calculated in Dollars or, in the case of Accounts or
Short-Term Rentals denominated in Canadian Dollars, in the U.S. Dollar
Equivalent thereof) equal to the sum at such time of:

 

(a)           up to 85% of the net amount of Penhall’s Eligible Accounts plus
Eligible Short-Term Rentals at such time; and

 

A-18

--------------------------------------------------------------------------------


 

(b)           up to 80% of the Appraised Net Orderly Liquidation Value of
Penhall’s Eligible Parts and Supplies and Penhall’s Eligible Equipment; less

 

(c)           any Reserves Agent may have applied thereto.

 

“Penhall Leasing Borrowing Base” means, as of any date of determination by
Agent, from time to time, an amount (calculated in Dollars or, in the case of
Accounts or Short-Term Rentals denominated in Canadian Dollars, in the U.S.
Dollar Equivalent thereof) equal to the sum at such time of:

 

(a)           up to 85% of the net amount of Penhall Leasing’s Eligible Accounts
plus Eligible Short-Term Rentals at such time; and

 

(b)           up to 80% of the Appraised Net Orderly Liquidation Value of
Penhall Leasing’s Eligible Parts and Supplies and Penhall Leasing’s Eligible
Equipment; less

 

(c)           such Reserves as Agent may have applied thereto.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6(b).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges (i) not yet due and payable or
(ii) due and payable but being contested in a manner consistent with Section 2.1
so long as such Lien is not being enforced and does not (except in the case of
Liens on Real Estate) have priority over any Lien of Agent; (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $500,000 at any time, so long as such Liens attach only
to Equipment or Parts and Supplies; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Credit Party is a
party; (g) any attachment or judgment lien not constituting an Event of Default
under Section 6.1; (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Estate or are declared on
the title reports delivered on behalf of the Credit Parties pursuant to the Loan
Documents; (i) presently existing or hereafter created Liens in favor of Agent,
on behalf of Lenders; (j) Liens existing on the Amendment Effective Date and
renewal, and extensions thereof which Liens are set forth on Schedule 3.2; (k)
Liens securing Indebtedness permitted by Section 3.1(f) and Section 3.1(i),
provided that the Liens attach only to the assets financed by such Indebtedness,
(l) Liens securing Second Lien Debt permitted by Section 3.1(d) so long as such
Liens are subject to the Intercreditor Agreement and (m) Liens on assets
acquired from a seller in a Permitted Acquisition and securing Indebtedness held
by such seller and permitted by clause (b)(iv)(B) of the definition of
“Permitted Acquisition”.

 

“Permitted Refinancing of Second Lien Debt” means the prepayment of Second Lien
Debt (and accrued interest and fees payable in connection therewith) from the
(i) refinancing of all or any portion of the Second Lien Debt from the proceeds
of unsecured Subordinated Debt the terms of which are acceptable in all respect
to the Agent and, without limitation, require no amortization prior to the date

 

A-19

--------------------------------------------------------------------------------


 

6 months following the date referred to in clause (a) of the definition of
“Commitment Termination Date”, is subordinated to the prior payment in full of
the Obligations on terms acceptable to the Agent, and as to which no Person,
that is not a Credit Party, is an issuer or guarantor of such Indebtedness
and/or (ii) the refinancing in full of the Second Lien Debt from the proceeds of
second lien Indebtedness that are on terms effected in accordance with the terms
of the Intercreditor Agreement, and are subject to intercreditor arrangements on
substantially the same terms (as determined by the Agent) as those set forth in
the Intercreditor Agreement, and as to which no Person, that is not a Credit
Party, is an issuer or guarantor of such Indebtedness.

 

“Permitted Sale-Leaseback” means any sale of real property (with or without
improvements thereon) by Holdings to a Person who is not an Affiliate of
Holdings and the entering into by Holdings as lessee of a lease of such real
property (and, if included in such transfer) the improvements thereon so long as
(i) the consideration received by Holdings for such sale is at least equal to
the fair market value of such real property (and any included improvements
thereon), (ii) the sole consideration received for such sale is cash, (iii) the
Net Proceeds of such sale are applied as required by Section 1.5(c), (iv) such
lease is on current market terms for the area in which such real property is
located as reasonably determined by the Borrowers, (v) after giving effect to
such sale and lease and the repayment of Indebtedness with the proceeds of such
sale, Borrowers are in compliance on a pro forma basis with the covenants set
forth in Section 4 recomputed for the most recently ended Fiscal Quarter for
which information is available and are in compliance with all other terms and
conditions of this Agreement and (vi) no Default or Event of Default then exists
or would result from such sale or lease.

 

“Permitted Second Lien Payments” means (i) in each Fiscal Year, no later than
one hundred five (105) days after the end of the immediately Fiscal Year,
Holdings shall be entitled to prepay the Second Lien Debt in an amount equal to
(i) 50% of Excess Cash Flow  (as such term is defined in the Second Lien Credit
Agreement as in effect on the Amendment Effective Date) for such immediately
preceding Fiscal Year, to the extent required by the Second Lien Credit
Agreement as in effect on the Amendment Effective Date and (ii) in each Fiscal
Year, (x) so long as no Event of Default is continuing or would occur as a
result thereof and (y) the Leverage Ratio as of the last day of the applicable
“Excess Cash Flow Period” (as such term is defined in the Second Lien Credit
Agreement as of the Amendment Effective Date) is less than 4.00:1.00, an amount
not exceeding 75% of Excess Cash Flow (as so defined) for such immediately
preceding Fiscal Year less the amount of any mandatory prepayment in respect of
such Excess Cash Flow for such Excess Cash Flow Period, (ii) prepayments from
the Net Proceeds of sales or other dispositions of assets that are of a category
that are not included in the Aggregate Borrowing Base and which have not been
used to prepay and permanently reduce the Revolving Credit Commitment or
reinvested in productive replacement assets of a kind then used or usable in the
business of Borrower during the period required by the Second Lien Credit
Agreement and (iii) so long as no Event of Default is continuing or would occur
as a result thereof, a Permitted Refinancing of the Second Lien Debt.

 

 “Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.

 

A-20

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Pledge Agreement dated as of May 22, 2003 entered
into by and among Agent, on behalf of itself and Lenders, Holdings and Penhall,
as amended, modified or supplemented from time to time.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheets of
Holdings and its Subsidiaries prepared in accordance with GAAP as of the
Amendment Effective Date after giving effect to the Related Transactions.  The
Pro Forma is annexed hereto as Annex D.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loans prior to the Commitment Termination
Date, the percentage obtained by dividing (i) the Revolving Loan Commitment of
that Lender by (ii) the aggregate Revolving Loan Commitments of all Lenders, and
(b) with respect to the Revolving Loans on and after the Commitment Termination
Date, the percentage obtained by dividing (i) the aggregate outstanding
principal balance of the Loans held by that Lender, by (ii) the outstanding
principal balance of the Loans held by all Lenders, as such percentages may be
adjusted by assignments pursuant to Section 8.1.

 

“Projections” means Holdings’ forecasted consolidated and consolidating: 
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Proposed Change” has the meaning ascribed to it in Section 9.19(c).

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Second Lien Debt, Subordinated Debt or Stock issued by any Credit Party shall be
a Qualified Assignee.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Amendment Effective Date, the issuance of the Second Lien Debt, the payment
and satisfaction in full and retirement of all outstanding Senior Unsecured
Notes, the redemption of the Senior Preferred Stock, the payment of all Fees,
costs and expenses associated with all of the foregoing and the execution and

 

A-21

--------------------------------------------------------------------------------


 

delivery of all of the Related Transactions Documents and the amendment to the
Series A Preferred Stock contemplated by Section 2.9.

 

“Related Transactions Documents” means the Loan Documents, the Second Lien Loan
Documents and all other agreements or instruments executed in connection with
the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.19(a).

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.

 

“Reserves” means, with respect to each Borrowing Base (a) reserves established
by Agent from time to time against Eligible Accounts, Eligible Short-Term
Rentals, Eligible Parts and Supplies, Eligible Equipment and Eligible Real
Estate pursuant to Exhibits 4.9(e)(i), 4.9(e)(ii), 4.9(e)(iii) and/or
4.9(e)(iv) and (b) such other reserves against Eligible Accounts, Eligible
Short-Term Rentals, Eligible Parts and Supplies, Eligible Equipment, Eligible
Real Estate or Borrowing Availability that Agent may, in its reasonable credit
judgment, establish from time to time.  Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued Interest
Expenses or Indebtedness shall be deemed to be a reasonable exercise of Agent’s
credit judgment.

 

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) or out-of-pocket expenses in connection
therewith by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a).

 

A-22

--------------------------------------------------------------------------------


 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers (including Swing Line
Advances) plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrowers.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances) or incur
Letter of Credit Obligations, which aggregate commitment shall be fifty five
million dollars ($55,000,000) on the Amendment Effective Date, as such amount
may be adjusted, if at all, from time to time in accordance with the Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 1.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Second Lien Agent” has the meaning ascribed to such term in the Intercreditor
Agreement.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, by and among
Holdings, Second Lien Lenders and Second Lien Agent.

 

“Second Lien Debt” means the Indebtedness under the Second Lien Loan Documents.

 

“Second Lien Lenders” has the meaning ascribed to the term “Lenders” in the
Second Lien Credit Agreement.

 

“Second Lien Loan Documents” has the meaning ascribed to the term “Loan
Documents” in the Second Lien Credit Agreement as in effect on the Amendment
Effective Date.

 

“Security Agreement” means the Security Agreement dated as of May 22, 2003
entered into by and among Agent, on behalf of itself and Lenders, and each
Credit Party that is a signatory thereto, as amended, modified or supplemented
from time to time.

 

“Senior Preferred Stock” means Holdings’ 10.5% Senior Exchangeable Preferred
Stock.

 

“Senior Unsecured Notes” means those certain 12% Senior Unsecured Notes due 2006
issued by Holdings pursuant to the Senior Unsecured Notes Indenture in an
aggregate original principal amount of $100,000,000.

 

A-23

--------------------------------------------------------------------------------


 

“Senior Unsecured Notes Indenture” means the Indenture, dated August 1, 1998,
between Penhall International Corporation (as successor to Penhall Acquisition
Corp.) and United States Trust Company, as Trustee, as supplemented through the
Closing Date.

 

“Series A Preferred Stock” means Holdings’ 13% Series A Cumulative Preferred
Stock.

 

“Series B Preferred Stock” means Holdings’ 13% Series B Cumulative Preferred
Stock.

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Short-Term Rentals” means rental payments due to any Borrower from the rental
of tools and like property leased by such Borrower as lessor under leases of not
more than one year’s duration.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Sponsor” means BRS.

 

“Statement” has the meaning ascribed to it in Section 4.9(c).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means any Indebtedness of any Credit Party subordinated to
the Obligations in a manner and form reasonably satisfactory to Agent and
Requisite Lenders in their sole discretion, as to right and time of payment and
as to any other rights and remedies thereunder and shall in any event exclude
the Second Lien Debt.

 

A-24

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Holdings.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of May 22, 2003
executed by Penhall Investments in favor of Agent, on behalf of itself and
Lenders, as amended, modified or supplemented from time to time.

 

“Supermajority Revolving Lenders” means Lenders having (a) 80% or more of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 80% or more of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan).

 

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrower under
an interest rate protection or hedging agreement or transaction (including, but
not limited to, interest rate swaps, caps, collars, floors and similar
transactions) designed to protect or manage exposure to the fluctuations in the
interest rates applicable to any of the Loans, and which agreement or
transaction Borrower entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for Borrower to enter into such agreement
or transaction.  The term includes a Swap Related L/C as it may be increased
from time to time fully to support Borrower’s payment obligations under any and
all such interest rate protection or hedging agreements or transactions.

 

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

 “Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth on Annex B to the Agreement, which commitment
constitutes a subfacility of the Revolving Loan Commitment of the Swing Line
Lender.

 

“Swing Line Lender” means GE Capital.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrowers.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c).

 

A-25

--------------------------------------------------------------------------------


 

“Tangible Assets” means with regard to Holdings and its consolidated
Subsidiaries, all tangible assets of Holdings and its consolidated Subsidiaries
as of any date of determination calculated in accordance with GAAP.

 

“Target” has the meaning ascribed to it in Section 3.6(b).

 

“Taxes” has the meaning ascribed to it in Section 1.11(a).

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged, (c) all Letter of Credit Obligations
have been cash collateralized in the amount set forth in Section 1.5(g),
cancelled or, with the consent of Agent in each instance, backed by standby
letters of credit acceptable to Agent and (d) no Borrower shall have any further
right to borrow any monies under the Agreement.

 

“Testing Period” has the meaning ascribed to it in Section 1.3(g).

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party, in each case, as amended, modified or supplemented from time to time.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“U.S. Dollar Equivalent” means as to Accounts and Short-Term Rentals denominated
in Canadian Dollars, the amount reflected in U.S. Dollars on the balance sheet
of Holdings and its Subsidiaries most recently delivered to Agent in accordance
with Section 4.9 for such Accounts and Short-Term Rentals on such balance sheet.

 

A-26

--------------------------------------------------------------------------------


 

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-27

--------------------------------------------------------------------------------


 

ANNEX B (from Annex A - Commitments definition)

to

AMENDED AND RESTATED CREDIT AGREEMENT

 

PRO RATA SHARES AND COMMITMENT AMOUNTS

 

 

 

Lender(s)

 

 

 

General Electric Capital Corporation

 

Revolving Loan Commitment (including a Swing Line Commitment of $5,000,000) of
$55,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

Part 1:  Financial Closing Checklist

 

A.                                    DOCUMENTS

 

1.                                       Amended and Restated Credit Agreement: 
This Agreement or counterparts hereof shall have been duly executed by, and
delivered to, each Credit Party, Agent and Lenders.

 

2.                                       Revolving Notes and Swing Line Notes: 
Duly executed originals of the Revolving Notes and the Swing Line Notes for each
applicable Lender, dated the Amendment Effective Date, if requested by the
respective Lenders shall have been delivered to Agent.

 

3.                                       Master Reaffirmation:  Duly executed
originals of a master consent and reaffirmation by Holdings and the other
Borrowers, in form and substance satisfactory to Agent, pursuant to which, among
other things, such Person consents to this Amendment and Restatement of Existing
Credit Agreement and reaffirms its obligations under the Subsidiary Guaranty,
the Pledge Agreement, the Security Agreement, the Mortgages, the Trademark
Security Agreements, the Patent Security Agreements, the Copyright Agreements,
the Master Documentary Agreement and the Master Standby Agreement, as applicable
is in effect and guarantees payment of the Obligations and modifies such
agreements to the extent reasonably required by Agent.

 

4.                                       Assumption and Joinder Agreement:  Duly
executed original of an assumption and joinder by Capitol to the Master
Agreement for Documentary Letters of Credit, the Master Agreement for Standby
Letters of Credit, the Security Agreements, the Trademark Security Agreements,
the Patent Security Agreements, and the Copyright Agreements, as applicable, in
each case together with all instruments, documents and agreements executed
pursuant thereto and in form and substance satisfactory to Agent.

 

5.                                       Collateral Documents:  Duly executed
originals of the Intercreditor Agreement by the parties thereto and the
Perfection Certificates by each of the Credit Parties.

 

6.                                       Pledge Amendment and Pledged Stock: 
Duly executed originals of an amendment to the Pledge Agreement executed by
Penhall and adding thereto the Stock of Capitol, accompanied by (as applicable)
certificates representing all of the outstanding Stock of Capitol and stock
powers/indorsements for such certificates executed in blank.   Share
certificates representing all of the outstanding Stock being pledged pursuant to
the Pledge Agreement and stock powers for such share certificates executed in
blank, and duly executed control letters from each of the Credit Parties that is
a limited partnership or a limited liability company in form and substance
satisfactory to Agent, in each case which were not previously delivered to
Agent, shall have been delivered to Agent.

 

7.                                       Omitted:

 

--------------------------------------------------------------------------------


 

8.                                       Omitted.

 

9.                                       Insurance:  Satisfactory evidence shall
have been delivered to Agent that the insurance policies required by Section 2.2
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements, as requested by
Agent, in favor of Agent, on behalf of Lenders.

 

10.                                 Assignment of Business Interruption
Insurance:  To the extent of any business interruption policy that has not
heretofore been assigned to Agent, a duly executed assignment of business
interruption insurance policy to Agent in form and substance reasonably
satisfactory to Agent, together with the insurer’s consent thereto.

 

11.                                 Security Interests and Code Filings. 
Evidence satisfactory to Agent shall have been delivered to Agent that Agent
(for the benefit of itself and Lenders) has a valid and perfected first priority
security interest in the Collateral, including (i) such documents duly executed
by each Credit Party (including financing statements under the Code and other
applicable documents (including submitting for reissuance (within 10 days after
the Amendment Effective Date) with the appropriate state motor vehicle office
motor vehicle title certificates owned by such Credit Party with Agent’s Lien
noted thereon) under the laws of any jurisdiction with respect to the perfection
of Liens) and as to which the lien of the Agent is not noted thereon as Agent
may request in order to perfect its security interests in the Collateral and
(ii) copies of Code search reports listing all effective financing statements
that name any Credit Party as debtor, together with copies of such financing
statements, none of which shall cover the Collateral, except for those relating
to Permitted Encumbrances.

 

12.                                 Lockbox Account Agreements and Blocked
Account Agreements:  Duly executed originals of Control Agreements in favor of
Agent in form and substance reasonably satisfactory to Agent shall have been
delivered to Agent with respect to all bank accounts of the Credit Parties and
creating lockboxes and lockbox accounts as required by Section 2.10 for any
deposit account for which no Control Agreement was previously delivered pursuant
to the Existing Credit Agreement.

 

13.                                 Certificate of Formation and Good Standing: 
For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto, (b) good
standing certificates (including verification of tax status) in its state of
incorporation or formation, as applicable, and (c) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Amendment Effective Date and certified by the applicable
Secretary of State or other authorized Governmental Authority shall have been
delivered to Agent.

 

14.                                 By-laws and Resolutions:  For each Credit
Party, (a) its by-laws or operating agreement, as applicable, together with all
amendments thereto and (b) resolutions of such Person’s Board of Directors or
Board of Members, as applicable, approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and the
transactions to be consummated in connection therewith, each certified as of the
Amendment Effective Date by such Person’s secretary or an assistant secretary as
being in full force and effect without any modification or amendment shall have
been delivered to Agent.

 

15.                                 Incumbency Certificates:  For each Credit
Party, signature and incumbency certificates of the officers of such Person
executing any of the Loan Documents, certified as of the Amendment

 

C-2

--------------------------------------------------------------------------------


 

Effective Date by such Person’s secretary or an assistant secretary as being
true, accurate, correct and complete shall have been delivered to Agent.

 

16.                                 Opinions of Counsel:  Duly executed
originals of an opinion of Dechert LLP (“Dechert”), special New York and
California counsel for the Credit Parties, duly executed originals of an opinion
of Barnes & Thornburg LLP, special Indiana counsel for the Credit Parties, and
duly executed originals of an opinion of Lewis & Roca LLP, special Arizona
counsel for the Credit Parties, each dated the Amendment Effective Date, shall
have been delivered to Agent.

 

17.                                 Omitted.

 

18.                                 Fee Letter:  Duly executed originals of the
GE Capital Fee Letter in form and substance satisfactory to GE Capital shall
have been delivered to Agent.

 

19.                                 Officer’s Certificate:  Duly executed
originals of a certificate of an authorized officer of each Credit Party, dated
the Amendment Effective Date, stating that, since June 30, 2005 (a) no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (b) there has been no material adverse change in the
assets, liabilities, properties, prospects or condition, financial or otherwise
of any Credit party; (c) no Litigation has been commenced against such Credit
Party which, if successful, would have a Material Adverse Effect or could
challenge any of the transactions contemplated by the Agreement and the other
Loan Documents; (d) there have been no Restricted Payments made by any Credit
Party except as permitted by this Agreement; (e) there has been no material
increase in liabilities, liquidated or contingent, and no material decrease in
assets of Holdings, Borrower or any of their Subsidiaries and (f)(i) Funded Debt
of Holdings and its Subsidiaries on a consolidated basis, after giving effect to
the initial fundings under the Amended and Restated Credit Agreement and the
incurrence of the Second Lien Debt and the application of proceeds thereof, does
not exceed $122,000,000, (ii) Borrower shall have a minimum trailing twelve
month EBITDA of not less than $26,800,000 for the most recently ended month for
which financial statements are available, (iii) the ratio of Funded Debt
(including Letters of Credit) to EBITDA shall be less than 4.75:1.0 as of the
Amendment Effective Date and (iv) as of the Amendment Effective Date, and after
giving effect to the consummation of the Related Transactions, Borrower shall
have a minimum Borrowing Availability of not less than $15,000,000.  Holdings
owns 100% of the Stock of Penhall, that Sponsor owns approximately 70% and that
management owns approximately 30% of the voting Stock of Holdings and that
Holdings is capitalized with approximately $28,600,000 in liquidation preference
of preferred stock plus accreted dividends (excluding the Senior Preferred Stock
that is being redeemed) and approximately $1,000,000 (in book value) of common
stock.

 

20.                                 Waivers:  Landlord’s waivers and consents,
bailee letters and mortgagee agreements in form and substance reasonably
satisfactory to Agent, in each case as required pursuant to Section 2.6 shall
have been delivered to Agent.

 

21.                                 Environmental Reports:  Agent shall have
received such environmental review and audit reports with respect t to the Real
Estate of Capitol as Agent shall have requested, and Agent shall be satisfied,
in its sole discretion, with the contents of all such environmental reports. 
Any environmental review and audit reports requested by Agent shall have been
prepared by a nationally recognized environmental engineering firm acceptable to
Agent and shall have been delivered to Agent at least ten (10) days prior to the
Amendment Effective Date.

 

22.                                 Audited Financials; Financial Condition: 
The Financial Statements, Projections and other materials set forth in
Section 5.5, all certified by an authorized officer of Holdings shall have

 

C-3

--------------------------------------------------------------------------------


 

been delivered to Agent.  Agent shall have further received a certificate of an
authorized officer of each Credit Party to the effect that (a) such Credit Party
will be Solvent upon the consummation of the transactions contemplated herein;
(b) the Projections are based upon estimates and assumptions stated therein, all
of which such Credit Party believes to be reasonable and fair in light of
current conditions and current facts known to such Credit Party and, as of the
Amendment Effective Date, reflect such Credit Party’s good faith and reasonable
estimates of its future financial performance and of the other information
projected therein for the period set forth therein; and (c) containing such
other statements with respect to the solvency of such Credit Party and matters
related thereto as Agent shall request.

 

23.                                 Approvals:  Copies of any third-party,
Governmental Authority or other regulatory approvals and consents necessary to
consummate the Loan Documents shall have been delivered to Agent.

 

24.                                 Certain Closing Conditions: Agent shall have
received evidence satisfactory to it that (i) Funded Debt of Holdings and its
Subsidiaries on a consolidated basis, after giving effect to the initial
fundings under the Amended and Restated Credit Agreement and the incurrence of
the Second Lien Debt and the application of proceeds thereof, does not exceed
$122,000,000, (ii) Borrower shall have a minimum trailing twelve month EBITDA of
not less than $26,800,000 for the most recently ended month for which financial
statements are available, (iii) as of the Amendment Effective Date, and after
giving effect to the consummation of the Related Transactions, Borrower shall
have a minimum Borrowing Availability of not less than $15,000,000, (iv) the
ratio of Funded Debt to EBITDA shall be less than 4.75:1.0 as of the Amendment
Effective Date and (v) Holdings owns 100% of the Stock of Penhall, that Sponsor
owns approximately 70% and that management owns approximately 30% of the voting
Stock of Holdings and that Holdings is capitalized with approximately
$28,600,000 in liquidation preference of preferred stock plus accreted dividends
(excluding the Senior Preferred Stock that is being redeemed) and approximately
$1,000,000 (in book value) of common stock.

 

25.                                 Pro Forma:  Copies of the Pro Forma in form
and substance satisfactory to Agent.

 

26.                                 Evidence of Redemption of Senior Unsecured
Notes Indenture and Redemption of Senior Preferred Stock:  Agent shall have
received evidence satisfactory to it that (i) the Senior Unsecured Notes
Indenture have been irrevocably called for redemption on the Amendment Effective
Date and funds sufficient to pay the redemption price therefore are deposited
with the trustee under the Senior Unsecured Notes Indenture and (ii) the
redemption of the Senior Preferred Stock.

 

27.                                 Funding of Second Lien Debt:  Agent shall
have received evidence (i) satisfactory to it that Borrower shall have received
not less than $105,000,000 in proceeds of the Second Lien Debt pursuant to the
Second Lien Loan Documents and (ii) duly executed copies of the Second Lien Loan
Documents, each in form and substance satisfactory to Agent.

 

28.                                 Tax Forms:  Borrower Representative and
Agent shall have received a properly completed and executed IRS Form W-9, W-8BEN
or W-8ECI (whichever is applicable) or other applicable form, certificate or
document from each Lender.

 

29.                                 Other Documents:  Agent shall have received
such other certificates, documents and agreements respecting any Credit Party as
Agent may, in its sole discretion, request.

 

C-4

--------------------------------------------------------------------------------


 

B.                                    NON-DOCUMENTARY CONDITIONS

 

30.                                 Payment of Fees:  Borrowers shall have paid
the Fees required to be paid on the Amendment Effective Date, including but not
limited to such Fees specified in the GE Capital Fee Letter.

 

31.                                 Omitted.

 

32.                                 Due Diligence:  Agent shall have completed
its business, legal and environmental due diligence with results reasonably
satisfactory to Agent.

 

33.                                 Borrowing Availability: The Revolving Credit
Advance made on the Amendment Effective Date shall not exceed $17,000,000 and
after giving effect to any Revolving Credit Advance made, and Letters of Credit
issued, on the Amendment Effective Date, Borrowers shall have Borrowing
Availability of at least $15,000,000.

 

34.                                 Other Requirements:  Such other requirements
of any Credit Party as Agent may, in its sole discretion, request.

 

C-5

--------------------------------------------------------------------------------


 

ANNEX D

to

AMENDED AND RESTATED CREDIT AGREEMENT

 

PRO FORMA

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX E

to

AMENDED AND RESTATED CREDIT AGREEMENT

 

WIRE TRANSFER INFORMATION

 

Name:

General Electric Capital Corporation

Bank:

Deutsche Bank Trust Company Americas

 

New York, New York

ABA #:

021001033

Account #:

50232854

Account Name:

GECC/CAF Depository

Reference:

GE Capital Re: Penhall – CFN 5134

 

--------------------------------------------------------------------------------


 

Exhibit 4.9(e)(i)

 

BORROWING BASE CERTIFICATE

 

PENHALL COMPANY

 

Date:               ,         

 

This Certificate is given by Penhall Company (“Borrower”) pursuant to
subsection 4.9(e) of that certain Amended and Restated Credit Agreement dated as
of November 1, 2005 among Borrower, the other Credit Parties party thereto, the
Lenders from time to time party thereto and General Electric Capital
Corporation, as agent for the Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrower.  By executing this Certificate such officer hereby certifies
to Agent and Lenders that:

 

(a)                                  Attached hereto as Schedule 1 is a
calculation of the proposed Borrowing Base for Borrower as of the above date;

 

(b)                                 Based on such schedule, the proposed
Borrowing Base as of the above date is:

 

$                 

 

(c)                                  Agent shall have the right to establish or
modify or eliminate Reserves against Eligible Accounts, Eligible Short-Term
Rentals, Eligible Parts and Supplies and Eligible Equipment from time to time in
its reasonable credit judgment.  In addition, Agent reserves the right at any
time upon five (5) days’ prior written notice to adjust any of the criteria set
forth below and to establish new criteria in its reasonable credit judgment,
subject to the approval of Supermajority Revolving Lenders in the case of
adjustments which have the effect of making more credit available.  Borrower
acknowledges that the exercise by Agent of any right pursuant to this clause
(c) shall have the effect of adjusting the proposed Borrowing Base set forth
above.

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                       this          day of                  ,           .

 

 

PENHALL COMPANY

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to Exhibit 4.9(e)(i)

 

BORROWING BASE CALCULATION

 

PENHALL COMPANY

 

(“Borrower”)

 

Accounts of the Borrower reflected as accounts receivable on the Borrower’s
balance sheet (as of the date above), but solely to the extent of the unpaid
portion of the obligations stated on the respective invoices issued to a
customer of Borrower with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by Borrower to the respective customer.

 

$

 

 

 

 

 

Less:       Ineligible Accounts:

 

 

 

 

 

 

 

Accounts that do not arise from the sale of goods or the performance of services
by Borrower in the ordinary course of its business;

 

 

 

 

 

 

 

Accounts (i) upon which Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents progress billing in excess of cost or percentage of completion of the
applicable contract or is subject to the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

 

 

 

 

 

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

 

 

Accounts with respect to which an invoice, reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor
(including, without limitation, accrued but unbilled Accounts of “Division 40”);

 

 

 

 

 

 

 

Accounts that (i) are not owned by Borrower or (ii) are subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent, on behalf of itself and Lenders and Permitted Encumbrances of
the type described in clauses (a), (g) or (l) of the definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

 

 

 

 

 

 

 

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing and Borrower, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;

 

 

 

 

 

 

 

Accounts to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

 

 

 

 

 

 

Accounts that arise with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

 

 

 

 

 

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

 

 

 

 

 

 

(i)            the Account is not paid within the earlier of: sixty (60) days
following its due date or ninety (90) days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

3

--------------------------------------------------------------------------------


 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
clause (i) of the immediately preceding criterion;

 

 

 

 

 

 

 

Accounts as to which Agent’s Lien thereon, on behalf of itself and Lenders, is
not a first priority perfected Lien;

 

 

 

 

 

 

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

 

 

 

 

 

Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

 

 

 

 

 

 

 

Accounts to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following five (5) days’ prior written
notice of such limit by Agent to Borrower;

 

 

 

 

 

 

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
15% of all Eligible Accounts;

 

 

 

 

 

 

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars;

 

 

 

 

 

 

 

Accounts that constitute a “retention” Account; or

 

 

 

 

 

 

 

Accounts that are otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Accounts

 

$

 

 

 

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

$

 

 

 

 

 

Short-Term Rentals of the Borrower reflected on the Borrower’s balance sheet (as
of the date above), but solely to the extent of the unpaid portion of the
obligations stated on the respective invoices issued to a lessee obligated upon
such Short-Term Rental with respect to tools and like property leased in the
ordinary course of business, net of any credits, rebates or offsets owed by
Borrower to such lessee.

 

$

 

 

 

 

 

Less:       Ineligible Short-Term Rentals:

 

 

 

 

 

 

 

Short-Term Rentals not subject to a written lease agreement;

 

 

 

 

 

 

 

Short-Term Rentals not subject to a first priority perfected security interest
of Agent on behalf of Lenders;

 

 

 

 

4

--------------------------------------------------------------------------------


 

Any portion of such Short-Term Rental that has not been billed or is not due
within thirty (30) days of the applicable date of determination;

 

 

 

 

 

 

 

Short-Term Rentals upon which such Borrower is not able to bring suit or
otherwise enforce its remedies against the relevant lessee through judicial
process;

 

 

 

 

 

 

 

Short-Term Rentals that (i) are not owned by such Borrower, (ii) are subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee located in a foreign
country, other than Canada;

 

 

 

 

 

 

 

Short-Term Rentals in excess of $500,000 in the aggregate;

 

 

 

 

 

 

 

Short-Term Rentals that are in default or due under a lease in default;
provided, that without limiting the generality of the foregoing, a Short-Term
Rental shall be deemed in default upon the occurrence of any of the following:

 

 

 

 

 

 

 

(i)            the Short-Term Rental is not paid within the earlier of: 60 days
following its due date or 90 days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the lessee obligated upon such Short-Term Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any lessee obligated upon such
Short-Term Rental under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

5

--------------------------------------------------------------------------------


 

Short-Term Rentals that are the obligation of a lessee if fifty percent (50%) or
more of the Dollar amount of all Short-Term Rental owing by that lessee are
ineligible under clause (i) of the immediately preceding criterion;

 

 

 

 

 

 

 

Short-Term Rentals as to which any of the representations or warranties in the
Loan Documents are untrue;

 

 

 

 

 

 

 

Short-Term Rentals to the extent such Short-Term Rental exceeds any credit limit
established by Agent, in its reasonable credit judgment, following five
(5) days’ prior written notice of such limit by Agent to Borrower
Representative;

 

 

 

 

 

 

 

Short-Term Rentals that are payable in any currency other than Dollars or
Canadian Dollars; or

 

 

 

 

 

 

 

Short-Term Rentals that are otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Total Ineligible Short-Term Rentals

 

$

 

 

 

 

 

Total Eligible Short-Term Rentals (Short-Term Rentals less Ineligible Short-Term
Rentals)

 

$

 

 

 

 

 

Total Eligible Accounts plus Total Eligible Short-Term Rentals

 

$

 

 

 

 

 

Advance Rate (Total Eligible Accounts plus Total Eligible Short-Term Rentals)

 

85

%

 

 

 

 

Accounts and Short-Term Rentals Availability

 

$

 

 

 

 

 

Parts and Supplies owned by, and in the possession of the Borrower, and located
in the United States of America, reflected on the Borrower’s balance sheet (as
of the date above), valued at the lower of cost or market (including adequate
reserves for obsolete, slow moving or excess quantities), on a first-in,
first-out basis

 

$

 

 

6

--------------------------------------------------------------------------------


 

Less:       Ineligible Parts and Supplies:

 

 

 

 

 

 

 

Parts and Supplies that is not owned by Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
Borrower’s performance with respect to that Parts and Supplies), except the
Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (d), (e), (g) or (l) of the
definition of such term;

 

 

 

 

 

 

 

Parts and Supplies that (i) is not located on premises owned, leased or rented
by Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (excluding Parts and Supplies mounted on, affixed to or
otherwise placed in a motor vehicle owned by such Borrower and such motor
vehicle is located at the residence of the driver authorized to drive such motor
vehicle, provided that such motor vehicle (A) is covered by a certificate of
title on which the interest of Agent has been noted, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term, and (B) is equipped with a global positioning tracking device (that is
permanently affixed to such motor vehicle) that enables such Borrower to
determine at all times the movement and location of such motor vehicle) or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent within thirty (30) days after the Closing Date, or (y)
Reserves equal to three months’ rent (based upon base rent and such Borrower’s
pro rata share of operating costs, utilities and taxes payable by such Borrower
under the lease, but excluding any supplemental rent or other costs, expenses or
amounts or any indemnities payable thereunder, upon default or otherwise) have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, or (v) is located at
any site if the aggregate book value of Parts and Supplies, together with
Equipment of Borrower, at any such location is less than $100,000;

 

 

 

 

 

 

 

Parts and Supplies that is placed on consignment or is in transit, except for
Parts and Supplies in transit between domestic locations of Credit Parties as to
which Agent’s Liens have been perfected at origin and destination;

 

 

 

 

7

--------------------------------------------------------------------------------


 

Parts and Supplies that is covered by (i) a negotiable document of title, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those in favor of Agent and Lenders or (ii) a
certificate of title unless (x) Borrower sells goods of that kind and such Parts
and Supplies is held for sale or lease or is on lease by Borrower as lessor or
(y) the Lien of Agent has been noted on such certificate of title in accordance
with applicable state law;

 

 

 

 

 

 

 

Parts and Supplies that is excess, obsolete, unsaleable, shopworn, seconds,
damaged or unfit for sale;

 

 

 

 

 

 

 

Parts and Supplies stored in, installed in or affixed to any property subject to
any Lien having priority over the Lien of Agent for the benefit of Agent and the
ratable benefit of Lenders (including Permitted Encumbrances) and the holder of
such Lien has not entered into an intercreditor agreement in form and substance
satisfactory to Agent as to such Lien;

 

 

 

 

 

 

 

Parts and Supplies that is not subject to a first priority lien in favor of
Agent on behalf of itself and Lenders subject to Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term;

 

 

 

 

 

 

 

Parts and Supplies that breaches any of the representations or warranties
pertaining to Parts and Supplies set forth in the Loan Documents;

 

 

 

 

 

 

 

Parts and Supplies that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Parts and Supplies that is not covered by casualty insurance reasonably
acceptable to Agent; or

 

 

 

 

 

 

 

Parts and Supplies that is otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary contained herein, until there has been
a determination of Net Orderly Liquidation Value of Parts and Supplies, none of
the Parts and Supplies shall be Eligible Parts and Supplies.

 

 

 

 

 

 

 

Total Ineligible Parts and Supplies

 

$

 

 

 

 

 

Total Eligible Parts and Supplies (Parts and Supplies less Total Ineligible
Parts and Supplies)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Parts and Supplies)

 

 

%

 

8

--------------------------------------------------------------------------------


 

Parts and Supplies Availability

 

$

 

 

 

 

 

Equipment owned by, and in the possession of the Borrower, and located in the
United States of America, reflected as equipment on the Borrower’s balance sheet
(as of the date above), valued at the lower of cost or market (including
adequate reserves for obsolete, slow moving or excess quantities), on a
first-in, first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Equipment:

 

 

 

 

 

 

 

Equipment that is not owned by Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Equipment), except the Liens in favor of Agent,
on behalf of itself and Lenders and Permitted Encumbrances of the type described
in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

9

--------------------------------------------------------------------------------


 

Equipment that (i) is not located on premises owned, leased or rented by
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (unless, at any time, such Equipment is being used at a
construction or similar site or, if such Equipment is mounted on, affixed to or
otherwise placed in a motor vehicle or such Equipment is a motor vehicle owned
by such Borrower, such motor vehicle is located at the residence of the driver
authorized to drive the motor vehicle, provided that such motor vehicle (A) is
covered by a certificate of title on which the interest of Agent has been noted,
free and clear of all Liens except those in favor of Agent and Lenders and
Permitted Encumbrances of the type described in clauses (a), (d), (e), (g) or
(l) of the definition of such term, and (B) is equipped with a global
positioning tracking device (that is permanently affixed to such motor vehicle)
that enables such Borrower to determine at all times the movement and location
of such motor vehicle) or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord’s waiver has been delivered to Agent within thirty (30) days after the
Closing Date, or (y) Reserves equal to three months’ rent (based upon base rent
and such Borrower’s pro rata share of operating costs, utilities and taxes
payable by such Borrower under the lease, but excluding any supplemental rent or
other costs, expenses or amounts or any indemnities payable thereunder, upon
default or otherwise) have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of
Equipment, together with Parts and Supplies of Borrower, at any such location is
less than $100,000;

 

 

 

 

 

 

 

Equipment that is covered by a certificate of title unless the interest of Agent
has been noted on such certificate of title, free and clear of all Liens except
those in favor of Agent and Lenders and Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

 

 

 

 

 

Equipment that is not a vehicle or a construction tool used by such Borrower in
the ordinary course of its business;

 

 

 

 

10

--------------------------------------------------------------------------------


 

Equipment that is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;

 

 

 

 

 

 

 

Equipment that is Parts and Supplies;

 

 

 

 

 

 

 

Equipment that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Equipment that is not covered by casualty insurance reasonably acceptable to
Agent; or

 

 

 

 

 

 

 

Equipment that is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Equipment

 

$

 

 

 

 

 

Total Eligible Equipment (Equipment less Total Ineligible Equipment)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Equipment)

 

 

%

 

 

 

 

Equipment Availability

 

$

 

 

 

 

 

Borrowing Base (Accounts Availability plus Parts and Supplies Availability plus
Equipment Availability)

 

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit 4.9(e)(ii)

 

BORROWING BASE CERTIFICATE

 

PENHALL LEASING, L.L.C.

 

Date:               ,       

 

This Certificate is given by Penhall Leasing, L.L.C. (“Borrower”) pursuant to
subsection 4.9(e) of that certain Amended and Restated Credit Agreement dated as
of November 1, 2005 among Borrower, the other Credit Parties party thereto, the
Lenders from time to time party thereto and General Electric Capital
Corporation, as agent for the Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrower.  By executing this Certificate such officer hereby certifies
to Agent and Lenders that:

 

(a)                                  Attached hereto as Schedule 1 is a
calculation of the proposed Borrowing Base for Borrower as of the above date;

 

(b)                                 Based on such schedule, the proposed
Borrowing Base as of the above date is:

 

$                      

 

(c)                                  Agent shall have the right to establish or
modify or eliminate Reserves against Eligible Accounts, Eligible Short-Term
Rentals, Eligible Parts and Supplies and Eligible Equipment from time to time in
its reasonable credit judgment.  In addition, Agent reserves the right at any
time upon five (5) days’ prior written notice to adjust any of the criteria set
forth below and to establish new criteria in its reasonable credit judgment,
subject to the approval of Supermajority Revolving Lenders in the case of
adjustments which have the effect of making more credit available.  Borrower
acknowledges that the exercise by Agent of any right pursuant to this clause
(c) shall have the effect of adjusting the proposed Borrowing Base set forth
above.

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                      this           day of                   ,              .

 

 

PENHALL LEASING, L.L.C.

 

 

 

 

 

By:

 

 

Its:

 

 

12

--------------------------------------------------------------------------------


 

Schedule 1

to Exhibit 4.9(e)(ii)

 

BORROWING BASE CALCULATION

 

PENHALL LEASING, L.L.C.

 

(“Borrower”)

 

Accounts of the Borrower reflected as accounts receivable on the Borrower’s
balance sheet (as of the date above), but solely to the extent of the unpaid
portion of the obligations stated on the respective invoices issued to a
customer of Borrower with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by Borrower to the respective customer.

 

$

 

 

 

 

 

Less:       Ineligible Accounts:

 

 

 

 

 

 

 

Accounts that do not arise from the sale of goods or the performance of services
by Borrower in the ordinary course of its business;

 

 

 

 

 

 

 

Accounts (i) upon which Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents progress billing in excess of cost or percentage of completion of the
applicable contract or is subject to the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

 

 

 

 

 

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

 

 

Accounts with respect to which an invoice, reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor
(including, without limitation, accrued but unbilled Accounts of “Division 40”);

 

 

 

 

 

 

 

Accounts that (i) are not owned by Borrower or (ii) are subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent, on behalf of itself and Lenders and Permitted Encumbrances of
the type described in clauses (a), (g) or (l) of the definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

 

 

 

 

 

 

 

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting the assignment thereof with respect to such obligation;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;

 

 

 

 

 

 

 

Accounts to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

 

 

 

 

 

 

Accounts that arise with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

 

 

 

 

 

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

 

 

 

 

 

 

(i)            the Account is not paid within the earlier of: sixty (60) days
following its due date or ninety (90) days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
clause (i) of the immediately preceding criterion;

 

 

 

 

2

--------------------------------------------------------------------------------


 

Accounts as to which Agent’s Lien thereon, on behalf of itself and Lenders, is
not a first priority perfected Lien;

 

 

 

 

 

 

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

 

 

 

 

 

Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

 

 

 

 

 

 

 

Accounts to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following five (5) days’ prior written
notice of such limit by Agent to Borrower;

 

 

 

 

 

 

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
15% of all Eligible Accounts;

 

 

 

 

 

 

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

 

 

 

 

 

Accounts that constitute a “retention” Account; or

 

 

 

 

 

 

 

Accounts that are otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Accounts

 

$

 

 

 

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

$

 

 

 

 

 

Short-Term Rentals of the Borrower reflected on the Borrower’s balance sheet (as
of the date above), but solely to the extent of the unpaid portion of the
obligations stated on the respective invoices issued to a lessee obligated upon
such Short-Term Rental with respect to tools or like property leased in the
ordinary course of business, net of any credits, rebates or offsets owed by
Borrower to such lessee.

 

$

 

 

 

 

 

Less:       Ineligible Short-Term Rentals:

 

 

 

 

 

 

 

Short-Term Rentals not subject to a written lease agreement;

 

 

 

 

 

 

 

Short-Term Rentals not subject to a first priority perfected security interest
of Agent on behalf of Lenders;

 

 

 

 

 

 

 

Any portion of such Short-Term Rental that has not been billed or is not due
within thirty (30) days of the applicable date of determination;

 

 

 

 

3

--------------------------------------------------------------------------------


 

Short-Term Rentals upon which such Borrower is not able to bring suit or
otherwise enforce its remedies against the relevant lessee through judicial
process;

 

 

 

 

 

 

 

Short-Term Rentals that (i) are not owned by such Borrower, (ii) are subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee located in a foreign
country, other than Canada;

 

 

 

 

 

 

 

Short-Term Rentals in excess of $500,000 in the aggregate;

 

 

 

 

 

 

 

Short-Term Rentals that are in default or due under a lease in default;
provided, that without limiting the generality of the foregoing, a Short-Term
Rental shall be deemed in default upon the occurrence of any of the following:

 

 

 

 

 

 

 

(i)            the Short-Term Rental is not paid within the earlier of: 60 days
following its due date or 90 days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the lessee obligated upon such Short-Term Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any lessee obligated upon such
Short-Term Rental under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee if fifty percent (50%) or
more of the Dollar amount of all Short-Term Rental owing by that lessee are
ineligible under clause (i) of the immediately preceding criterion;

 

 

 

 

 

 

 

Short-Term Rentals as to which any of the representations or warranties in the
Loan Documents are untrue;

 

 

 

 

4

--------------------------------------------------------------------------------


 

Short-Term Rentals to the extent such Short-Term Rental exceeds any credit limit
established by Agent, in its reasonable credit judgment, following five
(5) days’ prior written notice of such limit by Agent to Borrower
Representative;

 

 

 

 

 

 

 

Short-Term Rentals that are payable in any currency other than Dollars or
Canadian Dollars; or

 

 

 

 

 

 

 

Short-Term Rentals that are otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Total Ineligible Short-Term Rentals

 

$

 

 

 

 

 

Total Eligible Short-Term Rentals (Short-Term Rentals less Ineligible Short-Term
Rentals)

 

$

 

 

 

 

 

Total Eligible Accounts plus Total Eligible Short-Term Rentals

 

$

 

 

 

 

 

Advance Rate (Total Eligible Accounts plus Total Eligible Short-Term Rentals)

 

85

%

 

 

 

 

Accounts and Short-Term Rentals Availability

 

$

 

 

 

 

 

Parts and Supplies owned by, and in the possession of the Borrower, and located
in the United States of America, reflected on the Borrower’s balance sheet (as
of the date above), valued at the lower of cost or market (including adequate
reserves for obsolete, slow moving or excess quantities), on a first-in,
first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Parts and Supplies:

 

 

 

 

 

 

 

Parts and Supplies that is not owned by Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
Borrower’s performance with respect to that Parts and Supplies), except the
Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (d), (e), (g) or (l) of the
definition of such term;

 

 

 

 

5

--------------------------------------------------------------------------------


 

Parts and Supplies that (i) is not located on premises owned, leased or rented
by Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (excluding Parts and Supplies mounted on, affixed to or
otherwise placed in a motor vehicle owned by such Borrower and such motor
vehicle is located at the residence of the driver authorized to drive such motor
vehicle, provided that such motor vehicle (A) is covered by a certificate of
title on which the interest of Agent has been noted, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term, and (B) is equipped with a global positioning tracking device (that is
permanently affixed to such motor vehicle) that enables such Borrower to
determine at all times the movement and location of such motor vehicle) or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent within thirty (30) days after the Closing Date, or (y)
Reserves equal to three months’ rent (based upon base rent and such Borrower’s
pro rata share of operating costs, utilities and taxes payable by such Borrower
under the lease, but excluding any supplemental rent or other costs, expenses or
amounts or any indemnities payable thereunder, upon default or otherwise) have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, or (v) is located at
any site if the aggregate book value of Parts and Supplies, together with
Equipment of Borrower, at any such location is less than $100,000;

 

 

 

 

 

 

 

Parts and Supplies that is placed on consignment or is in transit, except for
Parts and Supplies in transit between domestic locations of Credit Parties as to
which Agent’s Liens have been perfected at origin and destination;

 

 

 

 

 

 

 

Parts and Supplies that is covered by (i) a negotiable document of title, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those in favor of Agent and Lenders or (ii) a
certificate of title unless (x) Borrower sells goods of that kind and such Parts
and Supplies is held for sale or lease or is on lease by Borrower as lessor or
(y) the Lien of Agent has been noted on such certificate of title in accordance
with applicable state law;

 

 

 

 

 

 

 

Parts and Supplies that is excess, obsolete, unsaleable, shopworn, seconds,
damaged or unfit for sale;

 

 

 

 

6

--------------------------------------------------------------------------------


 

Parts and Supplies stored in, installed in or affixed to any property subject to
any Lien having priority over the Lien of Agent for the benefit of Agent and the
ratable benefit of Lenders (including Permitted Encumbrances) and the holder of
such Lien has not entered into an intercreditor agreement in form and substance
satisfactory to Agent as to such Lien;

 

 

 

 

 

 

 

Parts and Supplies that is not subject to a first priority lien in favor of
Agent on behalf of itself and Lenders subject to Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term;

 

 

 

 

 

 

 

Parts and Supplies that breaches any of the representations or warranties
pertaining to Parts and Supplies set forth in the Loan Documents;

 

 

 

 

 

 

 

Parts and Supplies that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Parts and Supplies that is not covered by casualty insurance reasonably
acceptable to Agent; or

 

 

 

 

 

 

 

Parts and Supplies that is otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary contained herein, until there has been
a determination of Net Orderly Liquidation Value of Parts and Supplies, none of
the Parts and Supplies shall be Eligible Parts and Supplies.

 

 

 

 

 

 

 

Total Ineligible Parts and Supplies

 

$

 

 

 

 

 

Total Eligible Parts and Supplies (Parts and Supplies less Total Ineligible
Parts and Supplies)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Parts and Supplies)%

 

 

 

 

 

 

 

Parts and Supplies Availability

 

$

 

 

 

 

 

Equipment owned by, and in the possession of the Borrower, and located in the
United States of America, reflected as equipment on the Borrower’s balance sheet
(as of the date above), valued at the lower of cost or market (including
adequate reserves for obsolete, slow moving or excess quantities), on a
first-in, first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Equipment:

 

 

 

 

7

--------------------------------------------------------------------------------


 

Equipment that is not owned by Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Equipment), except the Liens in favor of Agent,
on behalf of itself and Lenders and Permitted Encumbrances of the type described
in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that (i) is not located on premises owned, leased or rented by
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (unless, at any time, such Equipment is being used at a
construction or similar site or, if such Equipment is mounted on, affixed to or
otherwise placed in a motor vehicle or such Equipment is a motor vehicle owned
by such Borrower, such motor vehicle is located at the residence of the driver
authorized to drive the motor vehicle, provided that such motor vehicle (A) is
covered by a certificate of title on which the interest of Agent has been noted,
free and clear of all Liens except those in favor of Agent and Lenders and
Permitted Encumbrances of the type described in clauses (a), (d), (e), (g) or
(l) of the definition of such term, and (B) is equipped with a global
positioning tracking device (that is permanently affixed to such motor vehicle)
that enables such Borrower to determine at all times the movement and location
of such motor vehicle) or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord’s waiver has been delivered to Agent within thirty (30) days after the
Closing Date, or (y) Reserves equal to three months’ rent (based upon base rent
and such Borrower’s pro rata share of operating costs, utilities and taxes
payable by such Borrower under the lease, but excluding any supplemental rent or
other costs, expenses or amounts or any indemnities payable thereunder, upon
default or otherwise) have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of
Equipment, together with Parts and Supplies of Borrower, at any such location is
less than $100,000;

 

 

 

 

 

 

 

Equipment that is covered by a certificate of title unless the interest of Agent
has been noted on such certificate of title, free and clear of all Liens except
those in favor of Agent and Lenders and Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

8

--------------------------------------------------------------------------------


 

Equipment that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

 

 

 

 

 

Equipment that is not a vehicle or a construction tool used by such Borrower in
the ordinary course of its business;

 

 

 

 

 

 

 

Equipment that is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;

 

 

 

 

 

 

 

Equipment that is Parts and Supplies;

 

 

 

 

 

 

 

Equipment that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Equipment that is not covered by casualty insurance reasonably acceptable to
Agent; or

 

 

 

 

 

 

 

Equipment that is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Equipment

 

$

 

 

 

 

 

Total Eligible Equipment (Equipment less Total Ineligible Equipment)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Equipment)

 

 

%

 

 

 

 

Equipment Availability

 

$

 

 

 

 

 

Borrowing Base (Accounts Availability plus Parts and Supplies Availability plus
Equipment Availability)

 

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit 4.9(e)(iii)

 

BORROWING BASE CERTIFICATE

 

BOB MACK CO., INC

 

Date:              ,      

 

This Certificate is given by Bob Mack Co., Inc. (“Borrower”) pursuant to
subsection 4.9(e) of that certain Amended and Restated Credit Agreement dated as
of November 1, 2005 among Borrower, the other Credit Parties party thereto, the
Lenders from time to time party thereto and General Electric Capital
Corporation, as agent for the Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrower.  By executing this Certificate such officer hereby certifies
to Agent and Lenders that:

 

(a)                                  Attached hereto as Schedule 1 is a
calculation of the proposed Borrowing Base for Borrower as of the above date;

 

(b)                                 Based on such schedule, the proposed
Borrowing Base as of the above date is:

 

$                     

 

(c)                                  Agent shall have the right to establish or
modify or eliminate Reserves against Eligible Accounts, Eligible Short-Term
Rentals, Eligible Parts and Supplies and Eligible Equipment from time to time in
its reasonable credit judgment.  In addition, Agent reserves the right at any
time upon five (5) days’ prior written notice to adjust any of the criteria set
forth below and to establish new criteria in its reasonable credit judgment,
subject to the approval of Supermajority Revolving Lenders in the case of
adjustments which have the effect of making more credit available.  Borrower
acknowledges that the exercise by Agent of any right pursuant to this clause
(c) shall have the effect of adjusting the proposed Borrowing Base set forth
above.

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                            this          day of                     ,          
.

 

 

BOB MACK CO., INC.

 

 

 

 

 

By:

 

 

Its:

 

 

10

--------------------------------------------------------------------------------


 

Schedule 1

to Exhibit 4.9(e)(iii)

 

BORROWING BASE CALCULATION

 

BOB MACK CO., INC.

 

(“Borrower”)

 

Accounts of the Borrower reflected as accounts receivable on the Borrower’s
balance sheet (as of the date above), but solely to the extent of the unpaid
portion of the obligations stated on the respective invoices issued to a
customer of Borrower with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by Borrower to the respective customer.

 

$

 

 

 

 

 

Less:       Ineligible Accounts:

 

 

 

 

 

 

 


ACCOUNTS THAT DO NOT ARISE FROM THE SALE OF GOODS OR THE PERFORMANCE OF SERVICES
BY BORROWER IN THE ORDINARY COURSE OF ITS BUSINESS;

 

 

 


 

 

 

 

Accounts (i) upon which Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents progress billing in excess of cost or percentage of completion of the
applicable contract or is subject to the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

 

 

 

 

 

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

 

 

Accounts with respect to which an invoice, reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor
(including, without limitation, accrued but unbilled Accounts of “Division 40”);

 

 

 

 

 

 

 

Accounts that (i) are not owned by Borrower or (ii) are subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent, on behalf of itself and Lenders and Permitted Encumbrances of
the type described in clauses (a), (g) or (l) of the definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

 

 

 

 

 

 

 

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting the assignment thereof with respect to such obligation;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;

 

 

 

 

 

 

 

Accounts to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

 

 

 

 

 

 

Accounts that arise with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

 

 

 

 

 

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

 

 

 

 

 

 

(I)            THE ACCOUNT IS NOT PAID WITHIN THE EARLIER OF: SIXTY (60) DAYS
FOLLOWING ITS DUE DATE OR NINETY (90) DAYS FOLLOWING ITS ORIGINAL INVOICE DATE;

 

 

 

 

 

 

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
clause (i) of the immediately preceding criterion;

 

 

 

 

--------------------------------------------------------------------------------


 

Accounts as to which Agent’s Lien thereon, on behalf of itself and Lenders, is
not a first priority perfected Lien;

 

 

 

 

 

 

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

 

 

 

 

 

Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

 

 

 

 

 

 

 

Accounts to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following five (5) days’ prior written
notice of such limit by Agent to Borrower;

 

 

 

 

 

 

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
15% of all Eligible Accounts;

 

 

 

 

 

 

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

 

 

 

 

 

Accounts that constitute a “retention” Account; or

 

 

 

 

 

 

 

Accounts that are otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Accounts

 

$

 

 

 

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

$

 

 

 

 

 

Short-Term Rentals of the Borrower reflected on the Borrower’s balance sheet (as
of the date above), but solely to the extent of the unpaid portion of the
obligations stated on the respective invoices issued to a lessee obligated upon
such Short-Term Rental with respect to tools or like property leased in the
ordinary course of business, net of any credits, rebates or offsets owed by
Borrower to such lessee.

 

$

 

 

 

 

 

Less:       Ineligible Short-Term Rentals:

 

 

 

 

 

 

 

Short-Term Rentals not subject to a written lease agreement;

 

 

 

 

 

 

 

Short-Term Rentals not subject to a first priority perfected security interest
of Agent on behalf of Lenders;

 

 

 

 

 

 

 

Any portion of such Short-Term Rental that has not been billed or is not due
within thirty (30) days of the applicable date of determination;

 

 

 

 

--------------------------------------------------------------------------------


 

Short-Term Rentals upon which such Borrower is not able to bring suit or
otherwise enforce its remedies against the relevant lessee through judicial
process;

 

 

 

 

 

 

 

Short-Term Rentals that (i) are not owned by such Borrower, (ii) are subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee located in a foreign
country, other than Canada;

 

 

 

 

 

 

 

Short-Term Rentals in excess of $500,000 in the aggregate;

 

 

 

 

 

 

 

Short-Term Rentals that are in default or due under a lease in default;
provided, that without limiting the generality of the foregoing, a Short-Term
Rental shall be deemed in default upon the occurrence of any of the following:

 

 

 

 

 

 

 

(i)            the Short-Term Rental is not paid within the earlier of: 60 days
following its due date or 90 days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the lessee obligated upon such Short-Term Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any lessee obligated upon such
Short-Term Rental under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee if fifty percent (50%) or
more of the Dollar amount of all Short-Term Rental owing by that lessee are
ineligible under clause (i) of the immediately preceding criterion;

 

 

 

 

 

 

 

Short-Term Rentals as to which any of the representations or warranties in the
Loan Documents are untrue;

 

 

 

 

--------------------------------------------------------------------------------


 

Short-Term Rentals to the extent such Short-Term Rental exceeds any credit limit
established by Agent, in its reasonable credit judgment, following five
(5) days’ prior written notice of such limit by Agent to Borrower
Representative;

 

 

 

 

 

 

 

Short-Term Rentals that are payable in any currency other than Dollars or
Canadian Dollars; or

 

 

 

 

 

 

 

Short-Term Rentals that are otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Total Ineligible Short-Term Rentals

 

$

 

 

 

 

 

Total Eligible Short-Term Rentals (Short-Term Rentals less Ineligible Short-Term
Rentals)

 

$

 

 

 

 

 

 

 

 

 

Total Eligible Accounts plus Total Eligible Short-Term Rentals

 

$

 

 

 

 

 

Advance Rate (Total Eligible Accounts plus Total Eligible Short-Term Rentals)

 

85

%

 

 

 

 

Accounts and Short-Term Rentals Availability

 

$

 

 

 

 

 

Parts and Supplies owned by, and in the possession of the Borrower, and located
in the United States of America, reflected on the Borrower’s balance sheet (as
of the date above), valued at the lower of cost or market (including adequate
reserves for obsolete, slow moving or excess quantities), on a first-in,
first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Parts and Supplies:

 

 

 

 

 

 

 

Parts and Supplies that is not owned by Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
Borrower’s performance with respect to that Parts and Supplies), except the
Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (d), (e), (g) or (l) of the
definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Parts and Supplies that (i) is not located on premises owned, leased or rented
by Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (excluding Parts and Supplies mounted on, affixed to or
otherwise placed in a motor vehicle owned by such Borrower and such motor
vehicle is located at the residence of the driver authorized to drive such motor
vehicle, provided that such motor vehicle (A) is covered by a certificate of
title on which the interest of Agent has been noted, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term, and (B) is equipped with a global positioning tracking device (that is
permanently affixed to such motor vehicle) that enables such Borrower to
determine at all times the movement and location of such motor vehicle) or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent within thirty (30) days after the Closing Date, or (y)
Reserves equal to three months’ rent (based upon base rent and such Borrower’s
pro rata share of operating costs, utilities and taxes payable by such Borrower
under the lease, but excluding any supplemental rent or other costs, expenses or
amounts or any indemnities payable thereunder, upon default or otherwise) have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, or (v) is located at
any site if the aggregate book value of Parts and Supplies, together with
Equipment of Borrower, at any such location is less than $100,000;

 

 

 

 

 

 

 

Parts and Supplies that is placed on consignment or is in transit, except for
Parts and Supplies in transit between domestic locations of Credit Parties as to
which Agent’s Liens have been perfected at origin and destination;

 

 

 

 

 

 

 

Parts and Supplies that is covered by (i) a negotiable document of title, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those in favor of Agent and Lenders or (ii) a
certificate of title unless (x) Borrower sells goods of that kind and such Parts
and Supplies is held for sale or lease or is on lease by Borrower as lessor or
(y) the Lien of Agent has been noted on such certificate of title in accordance
with applicable state law;

 

 

 

 

 

 

 

Parts and Supplies that is excess, obsolete, unsaleable, shopworn, seconds,
damaged or unfit for sale;

 

 

 

 

--------------------------------------------------------------------------------


 

Parts and Supplies stored in, installed in or affixed to any property subject to
any Lien having priority over the Lien of Agent for the benefit of Agent and the
ratable benefit of Lenders (including Permitted Encumbrances) and the holder of
such Lien has not entered into an intercreditor agreement in form and substance
satisfactory to Agent as to such Lien;

 

 

 

 

 

 

 

Parts and Supplies that is not subject to a first priority lien in favor of
Agent on behalf of itself and Lenders subject to Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term;

 

 

 

 

 

 

 

Parts and Supplies that breaches any of the representations or warranties
pertaining to Parts and Supplies set forth in the Loan Documents;

 

 

 

 

 

 

 

Parts and Supplies that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Parts and Supplies that is not covered by casualty insurance reasonably
acceptable to Agent; or

 

 

 

 

 

 

 

Parts and Supplies that is otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary contained herein, until there has been
a determination of Net Orderly Liquidation Value of Parts and Supplies, none of
the Parts and Supplies shall be Eligible Parts and Supplies.

 

 

 

 

 

 

 

Total Ineligible Parts and Supplies

 

$

 

 

 

 

 

Total Eligible Parts and Supplies (Parts and Supplies less Total Ineligible
Parts and Supplies)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Parts and Supplies)

 

 

%

 

 

 

 

Parts and Supplies Availability

 

$

 

 

 

 

 

Equipment owned by, and in the possession of the Borrower, and located in the
United States of America, reflected as equipment on the Borrower’s balance sheet
(as of the date above), valued at the lower of cost or market (including
adequate reserves for obsolete, slow moving or excess quantities), on a
first-in, first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Equipment:

 

 

 

 

--------------------------------------------------------------------------------


 

Equipment that is not owned by Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Equipment), except the Liens in favor of Agent,
on behalf of itself and Lenders and Permitted Encumbrances of the type described
in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that (i) is not located on premises owned, leased or rented by
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (unless, at any time, such Equipment is being used at a
construction or similar site or, if such Equipment is mounted on, affixed to or
otherwise placed in a motor vehicle or such Equipment is a motor vehicle owned
by such Borrower, such motor vehicle is located at the residence of the driver
authorized to drive the motor vehicle, provided that such motor vehicle (A) is
covered by a certificate of title on which the interest of Agent has been noted,
free and clear of all Liens except those in favor of Agent and Lenders and
Permitted Encumbrances of the type described in clauses (a), (d), (e), (g) or
(l) of the definition of such term, and (B) is equipped with a global
positioning tracking device (that is permanently affixed to such motor vehicle)
that enables such Borrower to determine at all times the movement and location
of such motor vehicle) or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord’s waiver has been delivered to Agent within thirty (30) days after the
Closing Date, or (y) Reserves equal to three months’ rent (based upon base rent
and such Borrower’s pro rata share of operating costs, utilities and taxes
payable by such Borrower under the lease, but excluding any supplemental rent or
other costs, expenses or amounts or any indemnities payable thereunder, upon
default or otherwise) have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of
Equipment, together with Parts and Supplies of Borrower, at any such location is
less than $100,000;

 

 

 

 

 

 

 

Equipment that is covered by a certificate of title unless the interest of Agent
has been noted on such certificate of title, free and clear of all Liens except
those in favor of Agent and Lenders and Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Equipment that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

 

 

 

 

 

Equipment that is not a vehicle or construction tool used by such Borrower in
the ordinary course of its business;

 

 

 

 

 

 

 

Equipment that is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;

 

 

 

 

 

 

 

Equipment that is Parts and Supplies;

 

 

 

 

 

 

 

Equipment that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Equipment that is not covered by casualty insurance reasonably acceptable to
Agent; or

 

 

 

 

 

 

 

Equipment that is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Equipment

 

$

 

 

 

 

 

Total Eligible Equipment (Equipment less Total Ineligible Equipment)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Equipment)

 

 

%

 

 

 

 

Equipment Availability

 

$

 

 

 

 

 

Borrowing Base (Accounts Availability plus Parts and Supplies Availability
plus Equipment Availability)

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 4.9(e)(iv)

 

BORROWING BASE CERTIFICATE

 

PENHALL INTERNATIONAL CORP.

 

Date:                 ,       

 

This Certificate is given by Penhall International Corp. (“Borrower”) pursuant
to subsection 4.9(e) of that certain Amended and Restated Credit Agreement dated
as of November 1, 2005 among Borrower, the other Credit Parties party thereto,
the Lenders from time to time party thereto and General Electric Capital
Corporation, as agent for the Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrower.  By executing this Certificate such officer hereby certifies
to Agent and Lenders that:

 

(a)                                  Attached hereto as Schedule 1 is a
calculation of the proposed Borrowing Base for Borrower as of the above date;

 

(b)                                 Based on such schedule, the proposed
Borrowing Base as of the above date is:

 

$                  

 

(c)                                  Agent shall have the right to establish or
modify or eliminate Reserves against Eligible Real Estate from time to time in
its reasonable credit judgment.  In addition, Agent reserves the right upon five
(5) days’ prior written notice at any time to adjust any of the criteria set
forth below and to establish new criteria in its reasonable credit judgment,
subject to the approval of Supermajority Revolving Lenders in the case of
adjustments which have the effect of making more credit available.  Borrower
acknowledges that the exercise by Agent of any right pursuant to this clause
(c) shall have the effect of adjusting the proposed Borrowing Base set forth
above.

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                          this          day of                    ,        .

 

 

PENHALL INTERNATIONAL CORP.

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to Exhibit 4.9(e)(iv)

 

BORROWING BASE CALCULATION

 

PENHALL INTERNATIONAL CORP.

 

(“Borrower”)

 

Real Estate, and improvements thereon, of the Borrower that Agent has
specifically identified and approved in writing and as to which, following an
independent appraisal thereof, Agent has assigned an Appraised Forced
Liquidation Value

 

$

 

 

 

 

 

Less:       Ineligible Real Estate

 

 

 

 

 

 

 

Real Estate that is not owned by such Borrower free and clear of all Liens and
rights of any other Person, except the Liens in favor of Agent, on behalf of
itself and Lenders and Permitted Encumbrances and of the type described in
clauses (a), (d), (e) (g), (h), (i), (j) or (l) of the definition of such term;

 

 

 

 

 

 

 

Real Estate as to which Agent has not received a loan policy of title insurance
in favor of Agent and in form and amount and issued by a title insurance company
satisfactory to Agent, in its reasonable discretion, together with such
endorsements thereto as Agent shall require, in its reasonable discretion
(provided such endorsements are available in the jurisdiction where such Real
Estate is located);

 

 

 

 

 

 

 

Real Estate as to which Agent has not received an environmental report
satisfactory to Agent, in its sole discretion;

 

 

 

 

 

 

 

Real Estate that is not subject to a first priority Lien in favor of Agent on
behalf of itself and Lenders subject only to Permitted Encumbrances;

 

 

 

 

 

 

 

Real Estate that breaches any of the representations or warranties pertaining to
Real Estate set forth in the Loan Documents; or

 

 

 

 

 

 

 

Real Estate that is not covered by casualty insurance reasonably acceptable to
Agent.

 

 

 

 

 

 

 

Total Ineligible Real Estate

 

$

 

 

 

 

 

Total Eligible Real Estate (Real Estate less Total Ineligible Real Estate)

 

$

 

 

 

 

 

Advance Rate

 

 

%

 

 

 

 

Real Estate Availability

 

$

 

 

 

 

 

Borrowing Base

 

 

 

 

1

--------------------------------------------------------------------------------


 

Exhibit 4.9(e)(v)

 

BORROWING BASE CERTIFICATE

 

CAPITOL DRILLING SUPPLIES, INC

 

Date:               ,           

 

This Certificate is given by Capitol Drilling Supplies, Inc. (“Borrower”)
pursuant to subsection 4.9(e) of that certain Amended and Restated Credit
Agreement dated as of November 1, 2005 among Borrower, the other Credit Parties
party thereto, the Lenders from time to time party thereto and General Electric
Capital Corporation, as agent for the Lenders (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrower.  By executing this Certificate such officer hereby certifies
to Agent and Lenders that:

 

(a)                                  Attached hereto as Schedule 1 is a
calculation of the proposed Borrowing Base for Borrower as of the above date;

 

(b)                                 Based on such schedule, the proposed
Borrowing Base as of the above date is:

 

$                   

 

(c)                                  Agent shall have the right to establish or
modify or eliminate Reserves against Eligible Accounts, Eligible Short-Term
Rentals, Eligible Parts and Supplies and Eligible Equipment from time to time in
its reasonable credit judgment.  In addition, Agent reserves the right at any
time upon five (5) days’ prior written notice to adjust any of the criteria set
forth below and to establish new criteria in its reasonable credit judgment,
subject to the approval of Supermajority Revolving Lenders in the case of
adjustments which have the effect of making more credit available.  Borrower
acknowledges that the exercise by Agent of any right pursuant to this clause
(c) shall have the effect of adjusting the proposed Borrowing Base set forth
above.

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
                       this           day of                        
,            .

 

 

CAPITOL DRILLING SUPPLIES, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to Exhibit 4.9(e)(v)

 

BORROWING BASE CALCULATION

 

CAPITOL DRILLING SUPPLIES, INC.

 

(“Borrower”)

 

Accounts of the Borrower reflected as accounts receivable on the Borrower’s
balance sheet (as of the date above), but solely to the extent of the unpaid
portion of the obligations stated on the respective invoices issued to a
customer of Borrower with respect to inventory sold and shipped or services
performed in the ordinary course of business, net of any credits, rebates or
offsets owed by Borrower to the respective customer.

 

$

 

 

 

 

 

Less:       Ineligible Accounts:

 

 

 

 

 

 

 


ACCOUNTS THAT DO NOT ARISE FROM THE SALE OF GOODS OR THE PERFORMANCE OF SERVICES
BY BORROWER IN THE ORDINARY COURSE OF ITS BUSINESS;

 

 

 


 

 

 

 

Accounts (i) upon which Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents progress billing in excess of cost or percentage of completion of the
applicable contract or is subject to the equitable lien of a surety bond issuer;

 

 

 

 

 

 

 

Any Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

 

 

 

 

 

 

Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

 

 

 

 

 

 

Accounts with respect to which an invoice, reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor
(including, without limitation, accrued but unbilled Accounts of “Division 40”);

 

 

 

 

 

 

 

Accounts that (i) are not owned by Borrower or (ii) are subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent, on behalf of itself and Lenders and Permitted Encumbrances of
the type described in clauses (a), (g) or (l) of the definition of such term;

 

 

 

 

--------------------------------------------------------------------------------


 

Accounts that arise from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party;

 

 

 

 

 

 

 

Accounts that are the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting the assignment thereof with respect to such obligation;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;

 

 

 

 

 

 

 

Accounts to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

 

 

 

 

 

 

 

Accounts that arise with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

 

 

 

 

 

 

Accounts that are in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

 

 

 

 

 

 

 

(I)            THE ACCOUNT IS NOT PAID WITHIN THE EARLIER OF: SIXTY (60) DAYS
FOLLOWING ITS DUE DATE OR NINETY (90) DAYS FOLLOWING ITS ORIGINAL INVOICE DATE;

 

 

 

 

 

 

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Accounts that are the obligations of an Account Debtor if 50% or more of the
Dollar amount of all Accounts owing by that Account Debtor are ineligible under
clause (i) of the immediately preceding criterion;

 

 

 

 

2

--------------------------------------------------------------------------------


 

Accounts as to which Agent’s Lien thereon, on behalf of itself and Lenders, is
not a first priority perfected Lien;

 

 

 

 

 

 

 

Accounts as to which any of the representations or warranties in the Loan
Documents are untrue;

 

 

 

 

 

 

 

Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

 

 

 

 

 

 

 

Accounts to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment, following five (5) days’ prior written
notice of such limit by Agent to Borrower;

 

 

 

 

 

 

 

Accounts to the extent that such Account, together with all other Accounts owing
to such Account Debtor and its Affiliates as of any date of determination exceed
15% of all Eligible Accounts;

 

 

 

 

 

 

 

Accounts that are payable in any currency other than Dollars or Canadian
Dollars; or

 

 

 

 

 

 

 

Accounts that constitute a “retention” Account; or

 

 

 

 

 

 

 

Accounts that are otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Accounts

 

$

 

 

 

 

 

Total Eligible Accounts (Accounts less Total Ineligible Accounts)

 

$

 

 

 

 

 

Short-Term Rentals of the Borrower reflected on the Borrower’s balance sheet (as
of the date above), but solely to the extent of the unpaid portion of the
obligations stated on the respective invoices issued to a lessee obligated upon
such Short-Term Rental with respect to tools or like property leased in the
ordinary course of business, net of any credits, rebates or offsets owed by
Borrower to such lessee.

 

$

 

 

 

 

 

Less:       Ineligible Short-Term Rentals:

 

 

 

 

 

 

 

Short-Term Rentals not subject to a written lease agreement;

 

 

 

 

 

 

 

Short-Term Rentals not subject to a first priority perfected security interest
of Agent on behalf of Lenders;

 

 

 

 

 

 

 

Any portion of such Short-Term Rental that has not been billed or is not due
within thirty (30) days of the applicable date of determination;

 

 

 

 

3

--------------------------------------------------------------------------------


 

Short-Term Rentals upon which such Borrower is not able to bring suit or
otherwise enforce its remedies against the relevant lessee through judicial
process;

 

 

 

 

 

 

 

Short-Term Rentals that (i) are not owned by such Borrower, (ii) are subject to
any right, claim, security interest or other interest of any other Person, other
than Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (g) or (l) of the definition
of such term;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee that is the United States
government or a political subdivision thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee located in a foreign
country, other than Canada;

 

 

 

 

 

 

 

Short-Term Rentals in excess of $500,000 in the aggregate;

 

 

 

 

 

 

 

Short-Term Rentals that are in default or due under a lease in default;
provided, that without limiting the generality of the foregoing, a Short-Term
Rental shall be deemed in default upon the occurrence of any of the following:

 

 

 

 

 

 

 

(i)            the Short-Term Rental is not paid within the earlier of: 60 days
following its due date or 90 days following its original invoice date;

 

 

 

 

 

 

 

(ii)           the lessee obligated upon such Short-Term Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or

 

 

 

 

 

 

 

(iii)          a petition is filed by or against any lessee obligated upon such
Short-Term Rental under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

 

 

 

 

 

 

Short-Term Rentals that are the obligation of a lessee if fifty percent (50%) or
more of the Dollar amount of all Short-Term Rental owing by that lessee are
ineligible under clause (i) of the immediately preceding criterion;

 

 

 

 

 

 

 

Short-Term Rentals as to which any of the representations or warranties in the
Loan Documents are untrue;

 

 

 

 

4

--------------------------------------------------------------------------------


 

Short-Term Rentals to the extent such Short-Term Rental exceeds any credit limit
established by Agent, in its reasonable credit judgment, following five
(5) days’ prior written notice of such limit by Agent to Borrower
Representative;

 

 

 

 

 

 

 

Short-Term Rentals that are payable in any currency other than Dollars or
Canadian Dollars; or

 

 

 

 

 

 

 

Short-Term Rentals that are otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Total Ineligible Short-Term Rentals

 

$

 

 

 

 

 

Total Eligible Short-Term Rentals (Short-Term Rentals less Ineligible Short-Term
Rentals)

 

$

 

 

 

 

 

Total Eligible Accounts plus Total Eligible Short-Term Rentals

 

$

 

 

 

 

 

Advance Rate (Total Eligible Accounts plus Total Eligible Short-Term Rentals)

 

85

%

 

 

 

 

Accounts and Short-Term Rentals Availability

 

$

 

 

 

 

 

Parts and Supplies owned by, and in the possession of the Borrower, and located
in the United States of America, reflected on the Borrower’s balance sheet (as
of the date above), valued at the lower of cost or market (including adequate
reserves for obsolete, slow moving or excess quantities), on a first-in,
first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Parts and Supplies:

 

 

 

 

 

 

 

Parts and Supplies that is not owned by Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
Borrower’s performance with respect to that Parts and Supplies), except the
Liens in favor of Agent, on behalf of itself and Lenders and Permitted
Encumbrances of the type described in clauses (a), (d), (e), (g) or (l) of the
definition of such term;

 

 

 

 

5

--------------------------------------------------------------------------------


 

Parts and Supplies that (i) is not located on premises owned, leased or rented
by Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (excluding Parts and Supplies mounted on, affixed to or
otherwise placed in a motor vehicle owned by such Borrower and such motor
vehicle is located at the residence of the driver authorized to drive such motor
vehicle, provided that such motor vehicle (A) is covered by a certificate of
title on which the interest of Agent has been noted, free and clear of all Liens
except those in favor of Agent and Lenders and Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term, and (B) is equipped with a global positioning tracking device (that is
permanently affixed to such motor vehicle) that enables such Borrower to
determine at all times the movement and location of such motor vehicle) or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent within thirty (30) days after the Closing Date, or (y)
Reserves equal to three months’ rent (based upon base rent and such Borrower’s
pro rata share of operating costs, utilities and taxes payable by such Borrower
under the lease, but excluding any supplemental rent or other costs, expenses or
amounts or any indemnities payable thereunder, upon default or otherwise) have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, or (v) is located at
any site if the aggregate book value of Parts and Supplies, together with
Equipment of Borrower, at any such location is less than $100,000;

 

 

 

 

 

 

 

Parts and Supplies that is placed on consignment or is in transit, except for
Parts and Supplies in transit between domestic locations of Credit Parties as to
which Agent’s Liens have been perfected at origin and destination;

 

 

 

 

 

 

 

Parts and Supplies that is covered by (i) a negotiable document of title, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those in favor of Agent and Lenders or (ii) a
certificate of title unless (x) Borrower sells goods of that kind and such Parts
and Supplies is held for sale or lease or is on lease by Borrower as lessor or
(y) the Lien of Agent has been noted on such certificate of title in accordance
with applicable state law;

 

 

 

 

 

 

 

Parts and Supplies that is excess, obsolete, unsaleable, shopworn, seconds,
damaged or unfit for sale;

 

 

 

 

6

--------------------------------------------------------------------------------


 

Parts and Supplies stored in, installed in or affixed to any property subject to
any Lien having priority over the Lien of Agent for the benefit of Agent and the
ratable benefit of Lenders (including Permitted Encumbrances) and the holder of
such Lien has not entered into an intercreditor agreement in form and substance
satisfactory to Agent as to such Lien;

 

 

 

 

 

 

 

Parts and Supplies that is not subject to a first priority lien in favor of
Agent on behalf of itself and Lenders subject to Permitted Encumbrances of the
type described in clauses (a), (d), (e), (g) or (l) of the definition of such
term;

 

 

 

 

 

 

 

Parts and Supplies that breaches any of the representations or warranties
pertaining to Parts and Supplies set forth in the Loan Documents;

 

 

 

 

 

 

 

Parts and Supplies that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Parts and Supplies that is not covered by casualty insurance reasonably
acceptable to Agent; or

 

 

 

 

 

 

 

Parts and Supplies that is otherwise unacceptable to Agent in its reasonable
credit judgment.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary contained herein, until there has been
a determination of Net Orderly Liquidation Value of Parts and Supplies, none of
the Parts and Supplies shall be Eligible Parts and Supplies.

 

 

 

 

 

 

 

Total Ineligible Parts and Supplies

 

$

 

 

 

 

 

Total Eligible Parts and Supplies (Parts and Supplies less Total Ineligible
Parts and Supplies)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Parts and Supplies)

 

 

%

 

 

 

 

Parts and Supplies Availability

 

$

 

 

 

 

 

Equipment owned by, and in the possession of the Borrower, and located in the
United States of America, reflected as equipment on the Borrower’s balance sheet
(as of the date above), valued at the lower of cost or market (including
adequate reserves for obsolete, slow moving or excess quantities), on a
first-in, first-out basis

 

$

 

 

 

 

 

Less:       Ineligible Equipment:

 

 

 

 

7

--------------------------------------------------------------------------------


 

Equipment that is not owned by Borrower free and clear of all Liens and rights
of any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Equipment), except the Liens in favor of Agent,
on behalf of itself and Lenders and Permitted Encumbrances of the type described
in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

 

 

 

Equipment that (i) is not located on premises owned, leased or rented by
Borrower and set forth in the various subschedules to Schedule III to the
Security Agreement (unless, at any time, such Equipment is being used at a
construction or similar site or, if such Equipment is mounted on, affixed to or
otherwise placed in a motor vehicle or such Equipment is a motor vehicle owned
by such Borrower, such motor vehicle is located at the residence of the driver
authorized to drive the motor vehicle, provided that such motor vehicle (A) is
covered by a certificate of title on which the interest of Agent has been noted,
free and clear of all Liens except those in favor of Agent and Lenders and
Permitted Encumbrances of the type described in clauses (a), (d), (e), (g) or
(l) of the definition of such term, and (B) is equipped with a global
positioning tracking device (that is permanently affixed to such motor vehicle)
that enables such Borrower to determine at all times the movement and location
of such motor vehicle) or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto and unless (x) a reasonably satisfactory
landlord’s waiver has been delivered to Agent within thirty (30) days after the
Closing Date, or (y) Reserves equal to three months’ rent (based upon base rent
and such Borrower’s pro rata share of operating costs, utilities and taxes
payable by such Borrower under the lease, but excluding any supplemental rent or
other costs, expenses or amounts or any indemnities payable thereunder, upon
default or otherwise) have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of
Equipment, together with Parts and Supplies of Borrower, at any such location is
less than $100,000;

 

 

 

 

 

 

 

Equipment that is covered by a certificate of title unless the interest of Agent
has been noted on such certificate of title, free and clear of all Liens except
those in favor of Agent and Lenders and Permitted Encumbrances of the type
described in clauses (a), (d), (e), (g) or (l) of the definition of such term;

 

 

 

 

8

--------------------------------------------------------------------------------


 

Equipment that is excess, obsolete, unsaleable, shopworn, seconds, damaged or
unfit for sale;

 

 

 

 

 

 

 

Equipment that is not a vehicle or construction tool used by such Borrower in
the ordinary course of its business;

 

 

 

 

 

 

 

Equipment that is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders subject to Permitted Encumbrances of the type
described in clauses (a), (d), (e) or (g) of the definition of such term;

 

 

 

 

 

 

 

Equipment that breaches any of the representations or warranties pertaining to
Equipment set forth in the Loan Documents;

 

 

 

 

 

 

 

Equipment that is Parts and Supplies;

 

 

 

 

 

 

 

Equipment that consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

 

 

 

 

Equipment that is not covered by casualty insurance reasonably acceptable to
Agent; or

 

 

 

 

 

 

 

Equipment that is otherwise unacceptable to Agent in its reasonable credit
judgment.

 

 

 

 

 

 

 

Total Ineligible Equipment

 

$

 

 

 

 

 

Total Eligible Equipment (Equipment less Total Ineligible Equipment)

 

$

 

 

 

 

 

Advance Rate (up to 80% of the Appraised Net Orderly Liquidation Value of
Eligible Equipment)

 

 

%

 

 

 

 

Equipment Availability

 

$

 

 

 

 

 

Borrowing Base (Accounts Availability plus Parts and Supplies Availability
plus Equipment Availability)

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 4.9(l)

 

COMPLIANCE AND PRICING CERTIFICATE

 

PENHALL INTERNATIONAL CORP.,

 

PENHALL COMPANY,

 

PENHALL LEASING LLC,

 

CAPITOL DRILLING SUPPLIES, INC.

 

AND

 

BOB MACK COMPANY

 

Date:                ,       

 

This Certificate is given by PENHALL INTERNATIONAL CORP., PENHALL COMPANY,
PENHALL LEASING, L.L.C., CAPITOL DRILLING SUPPLIES, INC. AND BOB MACK CO., INC.
(each individually a “Borrower” and together and jointly and severally, the
“Borrowers”) pursuant to Section 4.9(l) of that certain Amended and Restated
Credit Agreement dated as of November 1, 2005 among Borrowers, the other Credit
Parties party thereto, the Lenders from time to time party thereto and General
Electric Capital Corporation, as agent for the Lenders (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of Borrowers.  By executing this Certificate such officer hereby
certifies to Agent and Lenders that:

 

(a)           the financial statements delivered with this Certificate in
accordance with Section 4.9(b) and/or Section 4.9(c) of the Credit Agreement
fairly present in all material respects the results of operations and financial
condition of Holdings and its Subsidiaries as of the dates of such financial
statements;

 

(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Credit Parties during the accounting period
covered by such financial statements;

 

(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth on Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrower has taken, is taking and proposes to take with respect
thereto;

 

(d)           except as set forth on Schedule 1 hereto, Borrowers are in
compliance with the covenants contained in Sections 3.1, 3.3, 3.4, 3.5, 3.7 and
3.8 and Section 4 of the Credit Agreement, as demonstrated on Schedule 1 hereto;

 

--------------------------------------------------------------------------------


 

(e)           based on the calculation of Monthly Average Borrowing Availability
as set forth on Schedule 1 hereto, Applicable Margins shall be calculated using
Level    [Include only as of the end of Fiscal Quarters];

 

(f)            omitted;

 

(g)           except as set forth on Schedule 3 hereto, subsequent to the date
of the most recent Certificate submitted by Borrowers pursuant to Section 4.9(l)
of the Credit Agreement, no Credit Party has (i) changed its name as it appears
in official filings in the jurisdiction of its organization, (ii) changed its
chief executive office, principal place of business, corporate offices,
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning Collateral, (iii) changed the type of entity that it
is, (iv) changed (or has had changed) its organization identification number, if
any, issued by its jurisdiction of organization, (v) changed its jurisdiction of
organization, (vi) changed the end of its Fiscal Year, or (vii) formed any new
Subsidiary or entered into any partnership or joint venture with any other
Person; and

 

(h)           except as set forth on Schedule 4 hereto, subsequent to the date
of the most recent Certificate submitted by Borrowers pursuant to Section 4.9(l)
of the Credit Agreement, there has been no event which would alter any of the
disclosures set forth on Schedule 5.4(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, Borrowers have caused this Certificate to be executed by its
                          this        day of                    ,          .

 

 

PENHALL INTERNATIONAL CORP.,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENHALL COMPANY,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENHALL LEASING, L.L.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

BOB MACK CO., INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CAPITOL DRILLING SUPPLIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

Exhibit 4.9(l)

 

ALL AMOUNTS IN EXHIBIT 4.9(l) ARE WITHOUT DUPLICATION AND, UNLESS OTHERWISE
INDICATED, ARE CALCULATED FOR HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS

 

INDEBTEDNESS
(Section 3.1)

 

Intercompany Indebtedness among Borrowers and their Subsidiaries:

 

 

 

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

Second Lien Debt incurred by Borrowers in an amount not to exceed $105,000,000
in aggregate principal amount at any time outstanding, less any repayments of
principal thereunder:

 

 

 

 

 

Until the date 45 days following the Amendment Effective Date, $100,000,000 of
Senior Unsecured Notes in principal amount, less repayments thereof

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

 

 

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

Indebtedness secured by purchase money Liens or incurred with respect to Capital
Leases:

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

Unsecured Indebtedness:

 

 

 

 

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

4

--------------------------------------------------------------------------------


 

INVESTMENTS
(Section 3.3)

 

Loans and advances to employees for moving, traveling and other similar expenses
in the ordinary course of business:

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

Capital contributions to wholly owned Domestic Subsidiaries that are Guarantors:

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

5

--------------------------------------------------------------------------------


 

CONTINGENT OBLIGATIONS
(Section 3.4)

 

Other Contingent Obligations not otherwise permitted in Sections 3.4(a) through
(h):

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

6

--------------------------------------------------------------------------------


 

DISPOSAL OF ASSETS
(Section 3.7)

 

Describe any Asset Dispositions (excluding sales of Accounts and Stock of any of
Holdings’ Subsidiaries) made during the period (list each transaction by market
value of assets sold or otherwise disposed of, and, in the case of a Permitted
Sale-Leaseback, the principal terms of the applicable lease):

 

 

 

$

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

$

 

 

 

 

 

Permitted Asset Dispositions (other than Permitted Sale-Leasebacks) in a single
transaction or series of related transactions (asset market value)

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

 

 

 

Aggregate market value of Asset Dispositions (other than Permitted
Sale-Leasebacks) in Fiscal Year

 

$

 

 

 

 

 

Permitted aggregate market value of Asset Dispositions (other than Permitted
Sale-Leasebacks) in Fiscal Year

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

7

--------------------------------------------------------------------------------


 

TRANSACTIONS WITH AFFILIATES
(Section 3.8)

 

Directors fees paid in current Fiscal Year:

 

Actual in the aggregate

 

$

 

 

 

 

 

Permitted in the aggregate

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

8

--------------------------------------------------------------------------------


 

CAPITAL EXPENDITURE LIMIT
(Section 4.1)

 

Capital Expenditures are defined as follows:

 

 

 

 

 

 

 

All expenditures (by the expenditure of cash or the incurrence of Indebtedness)
during the measuring period for any equipment, real estate, fixed assets, parts,
tools, supplies or improvements or for replacements, substitutions or additions
thereto that have a useful life of more than one year and that are required to
be capitalized under GAAP

 

$

 

 

 

 

 

Plus:       deposits made during the measuring period in connection with fixed
assets, parts, tools and supplies; less deposits of a prior period included
above

 

 

 

 

 

 

 

Less:       Net Proceeds of Asset Dispositions (except Permitted
Sale-Leasebacks) which Borrowers are permitted to reinvest under
Section 1.5(c) of the Credit Agreement and are included in the expenditures
above

 

 

 

 

 

 

 

Capital Expenditures

 

$

 

 

 

 

 

Permitted Capital Expenditures (including Carry Over Amount of
$             from prior fiscal year)

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

9

--------------------------------------------------------------------------------


 

LEASE LIMITS
(Section 4.2)

 

All rents (or substantially equivalent payments) paid during the measuring
period for operating leases, synthetic leases and similar off-balance sheet
financing with respect to equipment

 

$

 

 

 

 

 

Permitted Lease Payments

 

$

 

 

 

 

 

In Compliance

 

Yes/No

 

 

10

--------------------------------------------------------------------------------


 

MINIMUM INTEREST COVERAGE RATIO
(Section 4.5)

 

Interest Coverage Ratio is defined as follows:

 

 

 

 

 

 

 

Interest expense (whether cash or non-cash) deducted in the determination of
Consolidated Net Income, including interest expense with respect to any Funded
Debt and interest expense that has been capitalized and for avoidance of doubt,
shall exclude any items on the balance sheet related to debt issuance costs to
be written off due to the Related Transactions*

 

$

 

 

 

 

 

Less:       Amortization of capitalized fees and expenses incurred with respect
to the Related Transactions included in interest expense above

 

 

 

 

 

 

 

Amortization of any original discount attributable to any Funded Debt or
warrants included in interest expense above

 

 

 

 

 

 

 

Interest paid in kind and included in interest expense above

 

 

 

 

 

 

 

Interest Expense

 

$

 

 

 

 

 

EBITDA (calculated in Schedule 2 of this Exhibit)

 

$

 

 

 

 

 

Subtotal

 

$

 

 

 

 

 

Interest Coverage Ratio (Subtotal from above, divided  by Interest Expense)

 

 

 

 

 

 

 

Required Interest Coverage Ratio

 

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

--------------------------------------------------------------------------------

*For purposes of determining the Interest Coverage Ratio for any period ending
prior to December 31, 2006, Interest Expense shall be determined on a pro forma
basis as though the Related Transactions had occurred on the first day of such
period and (y) for purposes of calculating the Interest Coverage Ratio for any
period (A) the EBITDA and interest expense of any Person acquired by Borrower or
any of its Subsidiaries pursuant to a Permitted Acquisition during such period
shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence, assumption or repayment of
any Indebtedness in connection therewith occurred as of the first day of such
period) and (B)  EBITDA and interest expense of any Person or line of business
sold or otherwise disposed of by Borrower or any of its Subsidiaries during such
period shall be excluded for such period (assuming the consummation of such sale
or other disposition and the incurrence, assumption or repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period)

 

11

--------------------------------------------------------------------------------


 

MAXIMUM LEVERAGE RATIO
(Section 4.6)

 

Leverage Ratio is defined as follows:

 

 

 

 

 

 

 

Funded Debt as (exclusively the Senior Unsecured Notes) of the date of
determination, including the average outstanding principal of the Revolving
Credit Advances as of the end of each Fiscal Quarter included in the measuring
period and the amount of Letter of Credit Obligations in respect of drawn and
unreimbursed Letters of Credit as of the end of the last Fiscal Quarter in the
measuring period*

 

$

 

 

 

 

 

EBITDA (calculated in Schedule 2 of this Exhibit)

 

$

 

 

 

 

 

Leverage Ratio (Funded Debt divided  by EBITDA)

 

 

 

 

 

 

 

Required Leverage Ratio

 

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

--------------------------------------------------------------------------------

*For purposes of calculating the Leverage Ratio for any period (A)  EBITDA of
any Person acquired by Borrower or any of its Subsidiaries pursuant to a
Permitted Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence, assumption or repayment of any Indebtedness in connection therewith
occurred as of the first day of such period) and (B)  EBITDA of any Person or
line of business sold or otherwise disposed of by Borrower or any of its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the incurrence, assumption or
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).

 

12

--------------------------------------------------------------------------------


 

CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT

 

If any condition or event exists that constitutes a Default or Event of Default,
specify nature and period of existence and what action Credit Parties have
taken, is taking or proposes to take with respect thereto; if no condition or
event exists, state “None.”

 

13

--------------------------------------------------------------------------------

 


SCHEDULE 2

Exhibit 4.9(l)

CALCULATION OF EBITDA

 

Consolidated Net Income is defined as follows:

 

 

 

 

 

 

 

Consolidated net income during the measuring period excluding:

 

$

 

 

 

 

 

the income (or deficit) of any Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, Holdings or any of its
Subsidiaries

 

 

 

 

 

 

 

the income (or deficit) of any Person (other than a Subsidiary) in which
Holdings has an ownership interest, except to the extent any such income has
actually been received by Borrowers or any of their Subsidiaries in the form of
cash dividends or distributions

 

 

 

 

 

 

 

the undistributed earnings of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary

 

 

 

 

 

 

 

any restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of income accrued during such period

 

 

 

 

 

 

 

any net gain attributable to the write-up of any asset

 

 

 

 

 

 

 

any net gain from the collection of the proceeds of life insurance policies

 

 

 

 

 

 

 

any net gain arising from the acquisition of any securities, or the
extinguishment of any Indebtedness, of Holdings or any of its Subsidiaries

 

 

 

 

 

 

 

in the case of a successor to Holdings or any of its Subsidiaries by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets

 

 

 

 

 

 

 

any deferred credit representing the excess of equity in any Subsidiary of
Holdings at the date of acquisition of such Subsidiary over the cost to
Holdings of the investment in such Subsidiary

 

 

 

 

 

 

 

Consolidated Net Income

 

$

 

 

 

 

 

EBITDA is defined as follows:

 

 

 

 

--------------------------------------------------------------------------------


 

Consolidated Net Income (from above)

 

$

 

 

 

 

 

Less:                    (in each case to the extent included in the calculation
of Consolidated Net Income, but without duplication):

 

 

 

 

 

 

 

income tax credits

 

 

 

 

 

 

 

interest income

 

 

 

 

 

 

 

gain from extraordinary items (net of loss from extraordinary items)

 

 

 

 

 

 

 

any aggregate net gain, net of any loss (other than gains, net of losses,
arising from the disposition of equipment in the ordinary course of business),
arising from the sale, exchange or other disposition of capital assets
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities)

 

 

 

 

 

 

 

any other non-cash gains

 

 

 

 

 

 

 

expenditures pursuant to the last sentence of Section 4.10 of the Credit
Agreement applicable to, but not included on, the Pro Forma, including
expenditures made in connection with Related Transactions and payment of
liabilities on the Amendment Effective Date

 

 

 

 

 

 

 

Plus:                      (in each case to the extent deducted in the
calculation of Consolidated Net Income, but without duplication):

 

 

 

 

 

 

 

any provision for income taxes

 

 

 

 

 

 

 

Interest Expense (calculated in Section 4.5 of Exhibit 4.9(l))

 

 

 

 

 

 

 

depreciation and amortization

 

 

 

 

 

 

 

amortized debt discount (but in the case of amortization and expenses of Related
Transactions, only to the extent included in the Projections)

 

 

 

 

 

 

 

any deduction as the result of any grant to any members of the management of
Holdings or any of its Subsidiaries of any Stock

 

 

 

 

 

 

 

any write-off of deferred financing fees in connection with the Related
Transactions

 

 

 

 

 

 

 

expenses of the Related Transactions, provided that such expenses were included
in the Pro Forma, or disclosed in any notes thereto

 

 

 

 

 

 

 

EBITDA*

 

$

 

 

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*For calculations including Fiscal Quarters ended March 31, 2005, June 30, 2005
and September 30, 2005, EBITDA for the Fiscal Quarters ending on such applicable
dates shall be $2,100,000, $9,400,000 and $12,400,000, respectively (in each
case, subject to adjustment as otherwise provided in this Agreement), for all
purposes of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4

Exhibit 4.9(l)

 

ORGANIZATION/LOCATION CHANGES

 

If any Credit Party has (i) changed its name as it appears in official filings
in the state of its organization, (ii) changed its chief executive office,
principal place of business, corporate offices, warehouses or locations at which
Collateral is held or stored, or the location of its records concerning
Collateral, (iii) changed the type of entity that it is, (iv) changed (or has
had changed) its organization identification number, if any, issued by its
jurisdiction or organization, (v) changed its jurisdiction of organization,
(vi) changed the end of its Fiscal Year, or (vii) formed any new Subsidiary or
entered into any partnership or joint venture with any Person, such change shall
be specified below; if no such change has been made, state “None.”

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

Exhibit 4.9(l)

CAPITALIZATION CHANGES

 

If with respect to any Credit Party there has been a change in authorized Stock,
issued and outstanding Stock or the identity of the holders of any Stock, or if
with respect to any Credit Party there has been a change pertaining to
preemptive rights or any other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
of any Stock, such change shall be set forth below; if no such change has
occurred, state “None.”

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(a)(i)
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE
(Multi-Borrower)

New York, New York

$     ,     ,                        ,        

 

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), jointly and severally, HEREBY PROMISES TO PAY to
the order of                                          (“Lender”), at the offices
of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent for
Lenders (“Agent”), at its address at 299 Park Avenue, New York, New York 10171,
or at such other place as Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of                                          DOLLARS AND
               CENTS ($     ,     ,     ) or, if less, the aggregate unpaid
amount of all Revolving Credit Advances made to the undersigned under the
“Credit Agreement” (as hereinafter defined).  All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.

 

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Amended and Restated Credit Agreement dated as of November 1, 2005 by
and among Borrowers, the other Persons named therein as Credit Parties, Agent,
Lender and the other Persons signatory thereto from time to time as Lenders
(including all annexes, exhibits and schedules thereto, and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
and is entitled to the benefit and security of the Credit Agreement, the
Security Agreement and all of the other Loan Documents referred to therein. 
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid.  The date and amount of each Revolving Credit Advance made by Lenders
to Borrowers, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrowers to make a payment when due of any amount owing
under the Credit Agreement or this Revolving Note in respect of the Revolving
Credit Advances made by Lender to Borrowers.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

Upon and after the occurrence of any Event of Default, this Revolving Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrowers),
be declared, and immediately shall become, due and payable.

 

--------------------------------------------------------------------------------


 

Time is of the essence of this Revolving Note.

 

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Note replaces and supersedes the Revolving Note, dated May 22, 2003, by the
Borrowers to the order of General Electric Capital Corporation (the “Original
Note”) and all amounts of principal outstanding and interest accrued and unpaid
as of the date hereof under the Original Note remain outstanding and unpaid
under and are payable in accordance with the terms of this Note.

 

 

 

PENHALL INTERNATIONAL CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENHALL COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENHALL LEASING, L.L.C.

 

 

 

BY: PENHALL COMPANY, its sole member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BOB MACK CO., INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

CAPITOL DRILLING SUPPLIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(a)(ii)
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE OF REVOLVING CREDIT ADVANCE

 

                     ,           

 

General Electric Capital Corporation,
for itself, as Lender, and as Agent
for Lenders

299 Park Avenue
New York, New York 10171

 

Attention:                                         Penhall Company
Account Manager

 

Ladies and Gentlemen:

 

The undersigned, Penhall Company (“Borrower Representative”) refers to the
Amended and Restated Credit Agreement, dated as of November 1, 2005 (including
all annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), by and among the
undersigned, the other persons named therein as Borrowers, the other Credit
Parties signatory thereto, General Electric Capital Corporation, for itself, as
Lender, and as Agent for Lenders,  and Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 1.1(a) of the Credit Agreement, that the
undersigned hereby requests a Revolving Credit Advance under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Advance as required by Section 1.1(a) of the Credit
Agreement:

 

(i)                                     The date of the requested Revolving
Credit Advance is                      ,           .

 

(ii)                                  The aggregate amount of the requested
Revolving Credit Advance is $                    .

 

(iii)                               The requested Revolving Credit Advance is
[an Index Rate Loan] [a LIBOR Loan with a LIBOR Period of                 ].

 

(iv)                              The requested Revolving Credit Advance is to
be sent to:

 

[Name of Bank]
[City of Bank]
Beneficiary:
Account No.:  [number]
ABA No.:  [number]
Attn:  [name]

 

(v)                                 The Borrower as to the Revolving Credit
Advance is                                        .

 

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that all of the statements contained in
Section 7.2 of the Credit Agreement are true and correct in all material
respects on the date hereof, and will be true in all material respects on the
date of the requested Revolving Credit Advance, before and after giving effect
thereto and to the application of the proceeds therefrom.

 

 

PENHALL COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(c)
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE
(Multi-Borrower)

 

New York, New York

 

$     ,     ,                        ,        

 

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), jointly and severally, HEREBY PROMISES TO PAY to
the order of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Swing Line Lender”) at the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Agent (in such capacity, the “Agent”) at Agent’s
address at 299 Park Avenue, New York New York  10171, or at such other place as
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of
                                    DOLLARS AND NO CENTS ($     ,     ,     )
or, if less, the aggregate unpaid amount of all Swing Line Advances made to the
undersigned under the “Credit Agreement” (as hereinafter defined).  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.

 

This Swing Line Note is issued pursuant to that certain Amended and Restated
Credit Agreement dated as of November 1, 2005 by and among Borrowers, the other
Persons named therein as Credit Parties, Agent, Swing Line Lender and the other
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), and is entitled to
the benefit and security of the Credit Agreement, the Security Agreement and all
of the other Loan Documents.  Reference is hereby made to the Credit Agreement
for a statement of all of the terms and conditions under which the Loans
evidenced hereby are made and are to be repaid.  The date and amount of each
Swing Line Advance made by Swing Line Lender to Borrowers, the rate of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Agent on its books; provided that the failure of Agent to
make any such recordation shall not affect the obligations of Borrowers to make
a payment when due of any amount owing  under the Credit Agreement or this Swing
Line Note in respect of the Swing Line Advances made by Swing Line Lender to
Borrowers.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.  The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Swing Line Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

Upon and after the occurrence of any Event of Default, this Swing Line Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to

 

--------------------------------------------------------------------------------


 

accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrowers), be declared, and immediately
shall become, due and payable.

 

Time is of the essence of this Swing Line Note.

 

Except as provided in the Credit Agreement, this Swing Line Note may not be
assigned by Lender to any Person.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Note replaces and supersedes the Swing Line Note, dated May 22, 2003, by
the Borrowers to the order of General Electric Capital Corporation (the
“Original Note”) and all amounts of principal outstanding and interest accrued
and unpaid as of the date hereof under the Original Note remain outstanding and
unpaid under and are payable in accordance with the terms of this Note.

 

 

PENHALL INTERNATIONAL CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PENHALL COMPANY

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PENHALL LEASING, L.L.C.

 

 

 

BY:

PENHALL COMPANY, its sole member

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BOB MACK CO., INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

CAPITOL DRILLING SUPPLIES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1.2(e)
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 1, 2005 by and among the undersigned (“Borrower Representative”),
the other Persons named therein as Borrowers, the other Persons named therein as
Credit Parties, General Electric Capital Corporation (“Agent”) and the Lenders
from time to time signatory thereto (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement.

 

Borrower Representative hereby gives irrevocable notice, pursuant to
Section 1.2(e) of the Credit Agreement, of its request to:

 

(a)                                  on [  date  ] convert $[                ]of
the aggregate outstanding principal amount of the [             ] Loan, bearing
interest at the [                ] Rate, into a(n) [                ] Loan [and,
in the case of a LIBOR Loan, having a LIBOR Period of [             ] month(s)];

 

[(b)                             on [  date  ] continue $[                ]of
the aggregate outstanding principal amount of the [                ] Loan,
bearing interest at the LIBOR Rate, as a LIBOR Loan having a LIBOR Period of
[          ] month(s)].

 

Borrower Representative certifies that the conversion and/or continuation of the
Loans requested above is for the separate account(s) of the following
Borrowers[s] in the following [respective] amount[s]:  [Name: 
$                             ] and [Name:  $                             ].

 

Borrower Representative hereby (i) certifies that all of the statements
contained in Section 7.2 of the Credit Agreement are true and correct in all
material respects on the date hereof, and will be true in all material respects
on the date of the requested conversion/continuation, before and after giving
effect thereto and (ii) reaffirms the cross-guaranty provisions set forth in
Section 10 of the Credit Agreement and the guaranty and continuance of Agent’s
Liens, on behalf of itself and Lenders, pursuant to the Collateral Documents.

 

 

PENHALL COMPANY

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(C)
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF INTERCOMPANY NOTE

 

[PENHALL COMPANY/PENHALL INTERNATIONAL CORP./PENHALL INVESTMENTS, INC./PENHALL
LEASING, L.L.C./BOB MACK CO., INC./CAPITOL DRILLING SUPPLIES, INC.], [a/an
California/Arizona/Indiana corporation/limited liability company] (“Maker”)
hereby promises to pay to the order of [PENHALL COMPANY/PENHALL INVESTMENTS,
INC./PENHALL LEASING, L.L.C./BOB MACK CO., INC./CAPITOL DRILLING SUPPLIES,
INC.], [a California/Arizona/Indiana corporation/limited liability company]
(“Payee”) upon demand in lawful money of the United States of America and in
immediately available funds, the amount of [         ], together  with interest
thereon at the [rate to be determined by Maker and Payee].

 

This Note shall be governed by the laws of the State of New York.

 

This Note is being pledged to Agent under the Amended and Restated Credit
Agreement dated as of [         ], 2005 by and among the Maker, the other
Persons named therein as Borrowers, the other Persons named therein as Credit
Parties, General Electric Capital Corporation (“Agent”) and the Lenders from
time to time signatory thereto (including all annexes, exhibits or schedules
thereto, and as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) and such Agent shall be entitled to exercise
any and all rights of the Payee upon and during the continuation of any Event of
Default under the Credit Agreement.

 

IN WITNESS WHEREOF, the Maker has executed this Note on this [   ] day of [   ],
[    ].

 

[PENHALL COMPANY/PENHALL INTERNATIONAL CORP./PENHALL INVESTMENTS, INC./PENHALL
LEASING, L.L.C./BOB MACK CO., INC./CAPITOL DRILLING SUPPLIES, INC.]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

GRID

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.1
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Agreement”) is made as of                      
   ,         by and between
                                                                         
(“Assignor Lender”) and                                                 
(“Assignee Lender”) and acknowledged and consented to by GENERAL ELECTRIC
CAPITAL CORPORATION, as agent (“Agent”).  All capitalized terms used in this
Agreement and not otherwise defined herein will have the respective meanings set
forth in the Credit Agreement as hereinafter defined.

 

RECITALS:

 

WHEREAS, PENHALL COMPANY, a California corporation, PENHALL LEASING LLC, a
California limited liability company, BOB MACK COMPANY, a California
corporation, PENHALL INTERNATIONAL CORP., an Arizona corporation, CAPITOL
DRILLING SUPPLIES, INC., an Indiana corporation, and PENHALL INVESTMENTS, INC.,
a California  corporation (“Credit Parties”), Agent, Assignor Lender and other
Persons signatory thereto as Lenders have entered into that certain Amended and
Restated Credit Agreement dated as of November 1, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Assignor Lender has agreed to make certain Loans to, and incur
certain Letter of Credit Obligations for, Borrowers;

 

WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Loans (as described below), the Letter of Credit Obligations
and the Collateral and to delegate to Assignee Lender [all/a portion] of its
Commitments and other duties with respect to such Loans, Letter of Credit
Obligations and Collateral;

 

WHEREAS, Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender; and

 

WHEREAS, Assignee Lender desires to appoint Agent to serve as agent for Assignee
Lender under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:

 

1.                                       ASSIGNMENT, DELEGATION, AND ACCEPTANCE

 

1.1                                 Assignment.  Assignor Lender hereby
transfers and assigns to Assignee Lender, without recourse and without
representations or warranties of any kind (except as set forth in Section 3.2),
[all/such percentage] of Assignor Lender’s right, title, and interest in the
Revolving Loan, Loan Documents and the Collateral as will result in Assignee
Lender having as of the Effective Date (as hereinafter defined) a Pro Rata Share
thereof, as follows:

 

Assignee Lender’s Loans

 

Principal Amount

 

Pro Rata Share

 

 

 

 

 

 

 

Revolving Loan

 

$

 

 

 

%

 

--------------------------------------------------------------------------------


 

1.2                                 Delegation.  Assignor Lender hereby
irrevocably assigns and delegates to Assignee Lender [all/a portion] of its
Commitments and its other duties and obligations as a Lender under the Loan
Documents equivalent to the Pro Rata Shares set forth above.

 

1.3                                 Acceptance by Assignee Lender.  By its
execution of this Agreement, Assignee Lender irrevocably purchases, assumes and
accepts such assignment and delegation and agrees to be a Lender with respect to
the delegated interest under the Loan Documents and to be bound by the terms and
conditions thereof.  By its execution of this Agreement, Assignor Lender agrees,
to the extent provided herein, to relinquish its rights and be released from its
obligations and duties under the Credit Agreement.

 

1.4                                 Effective Date.  Such assignment and
delegation by Assignor Lender and acceptance by Assignee Lender will be
effective and Assignee Lender will become a Lender under the Loan Documents as
of [the date of this Agreement][                ,       ] (“Effective Date”) and
upon payment of the Assigned Amount and the Assignment Fee (as each term is
defined below).  [Interest and Fees accrued prior to the Effective Date are for
the account of Assignor Lender, and Interest and Fees accrued from and after the
Effective Date are for the account of Assignee Lender.]

 

2.                                       INITIAL PAYMENT AND DELIVERY OF NOTES

 

2.1                                 Payment of the Assigned Amount.  Assignee
Lender will pay to Assignor Lender, in immediately available funds, not later
than 12:00 noon New York time on the Effective Date, an amount equal to its Pro
Rata Share of the then outstanding principal amount of the Loans as set forth
above in Section 1.1 [together with accrued interest, fees and other amounts as
set forth on Schedule 2.1] (the “Assigned Amount”).

 

2.2                                 Payment of Assignment Fee.  [Assignor Lender
and/or Assignee Lender] will pay to Agent, for its own account in immediately
available funds, not later than 12:00 noon New York time on the Effective Date,
the assignment fee in the amount of $3,500 (the “Assignment Fee”) as required
pursuant to Section 8.1(a) of the Credit Agreement.

 

2.3                                 Execution and Delivery of Notes.  Following
payment of the Assigned Amount and the Assignment Fee, Assignor Lender will
deliver to Agent the Notes previously delivered to Assignor Lender for
redelivery to Borrowers and Agent will obtain from Borrowers for delivery to
[Assignor Lender and] Assignee Lender, new executed Notes evidencing Assignee
Lender’s [and Assignor Lender’s respective] Pro Rata Share[s] in the Loans after
giving effect to the assignment described in Section 1.  Each new Note will be
issued in the aggregate maximum principal amount of the [applicable] Commitment
[of the Lender to whom such Note is issued] OR [the Assignee Lender].

 

3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

3.1                                 Assignee Lender’s Representations,
Warranties and Covenants.  Assignee Lender hereby represents, warrants, and
covenants the following to Assignor Lender and Agent:

 

(a)                                  This Agreement is a legal, valid, and
binding agreement of Assignee Lender, enforceable according to its terms;

 

(b)                                 The execution and performance by Assignee
Lender of its duties and obligations under this Agreement and the Loan Documents
will not require any registration with, notice to, or consent or approval by any
Governmental Authority;

 

2

--------------------------------------------------------------------------------


 

(c)                                  Assignee Lender is familiar with
transactions of the kind and scope reflected in the Loan Documents and in this
Agreement;

 

(d)                                 Assignee Lender has made its own independent
investigation and appraisal of the financial condition and affairs of each
Credit Party, has conducted its own evaluation of the Loans and Letter of Credit
Obligations, the Loan Documents and each Credit Party’s creditworthiness, has
made its decision to become a Lender to Borrowers under the Credit Agreement
independently and without reliance upon Assignor Lender or Agent, and will
continue to do so;

 

(e)                                  Assignee Lender is entering into this
Agreement in the ordinary course of its business, and is acquiring its interest
in the Loans and Letter of Credit Obligations for its own account and not with a
view to or for sale in connection with any subsequent distribution; provided,
however, that at all times the distribution of Assignee Lender’s property shall,
subject to the terms of the Credit Agreement, be and remain within its control;

 

(f)                                    No future assignment or participation
granted by Assignee Lender pursuant to Section 8.1 of the Credit Agreement will
require Assignor Lender, Agent, or Borrower to file any registration statement
with the Securities and Exchange Commission or to apply to qualify under the
blue sky laws of any state;

 

(g)                                 Assignee Lender has no loans to, written or
oral agreements with, or equity or other ownership interest in any Credit Party;

 

(h)                                 Assignee Lender will not enter into any
written or oral agreement with, or acquire any equity or other ownership
interest in, any Credit Party without the prior written consent of Agent; and

 

(i)                                     As of the Effective Date, Assignee
Lender is entitled to receive payments of principal and interest in respect of
the Obligations without deduction for or on account of any taxes imposed by the
United States of America or any political subdivision thereof and Assignee
Lender will indemnify Agent from and against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, or expenses that
result from Assignee Lender’s failure to fulfill its obligations under the terms
of Section 1.11(c) of the Credit Agreement [or from any other inaccuracy in the
foregoing].

 

3.2                                 Assignor Lender’s Representations,
Warranties and Covenants.  Assignor Lender hereby represents, warrants and
covenants the following to Assignee Lender:

 

(a)                                  Assignor Lender is the legal and beneficial
owner of the Assigned Amount;

 

(b)                                 This Agreement is a legal, valid and binding
agreement of Assignor Lender, enforceable according to its terms;

 

(c)                                  The execution and performance by Assignor
Lender of its duties and obligations under this Agreement and the Loan Documents
will not require any registration with, notice to or consent or approval by any
Governmental Authority;

 

(d)                                 Assignor Lender has full power and
authority, and has taken all action necessary to execute and deliver this
Agreement and to fulfill the obligations hereunder and to consummate the
transactions contemplated hereby;

 

3

--------------------------------------------------------------------------------


 

(e)                                  Assignor Lender is the legal and beneficial
owner of the interests being assigned hereby, free and clear of any adverse
claim, lien, encumbrance, security interest, restriction on transfer, purchase
option, call or similar right of a third party; and

 

(f)                                    This Assignment by Assignor Lender to
Assignee Lender complies, in all material respects, with the terms of the Loan
Documents.

 

4.                                       LIMITATIONS OF LIABILITY

 

Neither Assignor Lender (except as provided in Section 3.2) nor Agent makes any
representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Loan Documents or any other
document or instrument furnished pursuant thereto or the Revolving Loans, Letter
of Credit Obligations or other Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectibility of any of
them, (c) the amount, value or existence of the Collateral,  (d) the perfection
or priority of any Lien upon the Collateral, or (e) the financial condition of
any Credit Party or other obligor or the performance or observance by any Credit
Party of its obligations under any of the Loan Documents.  Neither Assignor
Lender nor Agent has or will have any duty, either initially or on a continuing
basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or Agent by any Credit Party.  Nothing in this Agreement or in the Loan
Documents shall impose upon the Assignor Lender or Agent any fiduciary
relationship in respect of the Assignee Lender.

 

5.                                       FAILURE TO ENFORCE

 

No failure or delay on the part of Agent or Assignor Lender in the exercise of
any power, right, or privilege hereunder or under any Loan Document will impair
such power, right, or privilege or be construed to be a waiver of any default or
acquiescence therein.  No single or partial exercise of any such power, right,
or privilege will preclude further exercise thereof or of any other right,
power, or privilege.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.

 

6.                                       NOTICES

 

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7.                                       AMENDMENTS AND WAIVERS

 

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
Agent and Assignee Lender.

 

8.                                       SEVERABILITY

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law.  In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement.  In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction,

 

4

--------------------------------------------------------------------------------


 

the validity, legality, and enforceability of the remaining provisions or
obligations in any other jurisdictions will not in any way be affected or
impaired thereby.

 

9.                                       SECTION TITLES

 

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10.                                 SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11.                                 APPLICABLE LAW

 

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

12.                                 COUNTERPARTS

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

ASSIGNEE LENDER:

ASSIGNOR LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

 

Notice Address:

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

GENERAL ELECTRIC CAPITAL

CORPORATION

 

By:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

Assignor Lender’s Loans

 

Principal Amount

 

 

 

 

 

 

 

Revolving Loan

 

$

 

 

 

 

 

Subtotal

 

$

 

 

 

 

 

Accrued Interest

 

$

 

 

 

 

 

Unused Line Fee

 

$

 

 

 

 

 

Other + or -$

 

$

 

 

 

 

 

Total

 

$

 

 

All determined as of the Effective Date.

 

--------------------------------------------------------------------------------